Exhibit 10.1

EXECUTION VERSION

This Amended and Restated Senior Subordinated Convertible Loan Agreement (and
the indebtedness and obligations evidenced hereby) are subordinate in the
manner, and to the extent, set forth in that certain Subordination Agreement
dated as of December 31, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination Agreement”) by and among Melinta
Therapeutics, Inc., a Delaware corporation, the other “Obligors” from time to
time parties thereto, Vatera Healthcare Partners LLC, Vatera Investment
Partners, LLC and the other “Subordinated Creditors” from time to time parties
thereto, and Cortland Capital Market Services LLC, as Agent, to the Senior Debt
(as defined in the Subordination Agreement); and each lender under this Amended
and Restated Senior Subordinated Convertible Loan Agreement (and the
indebtedness and obligations evidenced hereby), by its acceptance hereof, shall
be bound by the terms and provisions of the Subordination Agreement.
Notwithstanding anything to the contrary herein, in the event of any conflict
between the terms and provisions of the Subordination Agreement, on the one
hand, and this Amended and Restated Senior Subordinated Convertible Loan
Agreement, on the other hand, the terms and provisions of the Subordination
Agreement shall govern and control.

AMENDED AND RESTATED SENIOR SUBORDINATED CONVERTIBLE LOAN AGREEMENT

originally dated as of December 31, 2018 and as amended and restated as of
January 14, 2019

by and among

Melinta Therapeutics, Inc.,

as the Borrower,

the other Loan Parties party hereto from time to time

and

the Lenders



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 DEFINITIONS      1  

Section 1.1

 

General Definitions

     1  

Section 1.2

 

Interpretation

     27  

Section 1.3

 

Business Day Adjustment

     28  

Section 1.4

 

Loan Records

     28  

Section 1.5

 

Accounting Terms and Principles

     29  

Section 1.6

 

Officers

     29   ARTICLE 2 AGREEMENT FOR THE LOAN      29  

Section 2.1

 

Use of Proceeds

     29  

Section 2.2

 

Disbursements

     29  

Section 2.3

 

Payments; Prepayments; Exit Fees; Prepayment Fee; No Call

     32  

Section 2.4

 

Payment Details

     34  

Section 2.5

 

Taxes

     34  

Section 2.6

 

Costs, Expenses and Losses

     35  

Section 2.7

 

Interest

     36  

Section 2.8

 

Interest on Late Payments; Default Interest

     36  

Section 2.9

 

Conversion Feature

     36  

Section 2.10

 

[Reserved]

     49  

Section 2.11

 

Adjustments Upon a Fundamental Change

     49  

Section 2.12

 

Borrower May Consolidate, Merge or Sell Its Assets Only on Certain Terms

     51  

Section 2.13

 

Successor Substituted

     51  

Section 2.14

 

Ownership Limitation

     51  

Section 2.15

 

Section 16 Approvals

     52   ARTICLE 3 REPRESENTATIONS AND WARRANTIES      52  

Section 3.1

 

Representations and Warranties of the Loan Parties

     52  

Section 3.2

 

Loan Parties Acknowledgment

     64  

Section 3.3

 

Representations and Warranties of the Lenders

     64   ARTICLE 4 CONDITIONS OF EFFECTIVENESS AND DISBURSEMENT      66  

Section 4.1

 

Conditions to the Agreement Date and the Disbursement Commitments

     66  

Section 4.2

 

Conditions to the Initial Disbursement

     67  

Section 4.3

 

Conditions to the Subsequent Disbursements

     68  

Section 4.4

 

Conditions to the Amendment Date

     69  

Section 4.5

 

Determination by Required Lenders

     69   ARTICLE 5 PARTICULAR COVENANTS AND EVENTS OF DEFAULT      69  

Section 5.1

 

Affirmative Covenants

     70  

Section 5.2

 

Negative Covenants

     76  

Section 5.3

 

[Reserved]

     79  

Section 5.4

 

General Acceleration Provision upon Events of Default

     79  

Section 5.5

 

Additional Remedies

     81  

Section 5.6

 

Recovery of Amounts Due

     82   ARTICLE 6 MISCELLANEOUS      82  

Section 6.1

 

Notices

     82  

Section 6.2

 

Waiver of Notice

     83  

Section 6.3

 

Cost and Expense Reimbursement

     83  

 

i



--------------------------------------------------------------------------------

Section 6.4

 

Governing Law

     83  

Section 6.5

 

Successors and Assigns

     84  

Section 6.6

 

Entire Agreement; Amendments

     85  

Section 6.7

 

Severability

     86  

Section 6.8

 

Counterparts

     86  

Section 6.9

 

Survival

     86  

Section 6.10

 

No Waiver

     87  

Section 6.11

 

Indemnity

     87  

Section 6.12

 

No Usury

     88  

Section 6.13

 

Specific Performance

     88  

Section 6.14

 

Further Assurances

     89  

Section 6.15

 

USA Patriot Act

     89  

Section 6.16

 

Placement Agent

     89  

Section 6.17

 

Independent Nature of Lenders

     89  

Section 6.18

 

Joint and Several

     89  

Section 6.19

 

No Third Parties Benefited

     89  

Section 6.20

 

Binding Effect

     90  

Section 6.21

 

Marshaling; Payments Set Aside

     90  

Section 6.22

 

No Waiver; Cumulative Remedies

     90  

Section 6.23

 

Right of Setoff

     90  

Section 6.24

 

Sharing of Payments, Etc

     90  

Section 6.25

 

Other Services

     91  

Section 6.26

 

Effect of Amendment and Restatement

     91  

Section 6.27

 

Senior Facility Subordination Agreement

     91  

Annexes

 

Annex A

 

Disbursement Commitments

Schedules

Schedule P-1

 

Existing Investments

Schedule 2.4

 

List of Amendment Date Lenders and Such Lenders’ Wire Instructions and
Information for Notices

Schedule 3.1(d)

 

Existing Liens

Schedule 3.1(f)

 

Existing Indebtedness

Schedule 3.1(m)

 

Real Estate

Schedule 3.1(q)

 

Exclusive Rights Related to Services

Schedule 3.1(w)

 

Borrower’s Subsidiaries

Schedule 3.1(x)

 

Dividends

Schedule 3.1(y)

 

Borrower’s Outstanding Shares of Stock, Options and Warrants

Schedule 3.1(z)

 

Margin Stock

Schedule 3.1(cc)

 

Environmental

Schedule 3.1(ee)

 

Labor Relations

Schedule 3.1(ff)

 

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

Schedule 3.1(uu)

 

Registrations

Schedule 3.1(aaa)

 

Exclusive Rights Related to Products

Schedule 3.1(ww)

 

Regulatory Matters

Schedule 3.1(xx)

 

Inspections and Investigations

Schedule 3.1(bbb)

 

Products

 

ii



--------------------------------------------------------------------------------

Exhibits

Exhibit A

 

Form of Note

Exhibit B

 

Form of Guaranty

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Assumption

Exhibit E

 

Form of Conversion Notice

Exhibit F-1

 

Form of Reverse Split Amendment

Exhibit F-2

 

Form of Authorized Shares Amendment

Exhibit G   Form of Certificate of Designations Exhibit H   Closing Checklist

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SENIOR SUBORDINATED CONVERTIBLE LOAN AGREEMENT

AMENDED AND RESTATED SENIOR SUBORDINATED CONVERTIBLE LOAN AGREEMENT (this
“Agreement”), originally dated as of December 31, 2018 and as amended and
restated as of January 14, 2019, by and among Melinta Therapeutics, Inc., a
Delaware corporation (the “Borrower”), the other Loan Parties (as defined below)
party hereto from time to time and the lenders party hereto from time to time
(together with their successors and permitted assigns, the “Lenders”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders extend credit under this
Agreement in the form of senior subordinated convertible loans in an aggregate
principal amount of up to $140,000,000, the proceeds of which shall be used by
the Borrower for the purposes set forth herein;

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

WHEREAS, the Borrower, the other Loan Parties and the Lenders entered into a
Senior Subordinated Convertible Loan Agreement, dated as of the Agreement Date
(the “Existing Loan Agreement”); and

WHEREAS, the Borrower, the other Loan Parties and the Lenders set forth on the
signature page of this Agreement, who collectively constitute the Required
Lenders, desire to amend and restate the Existing Loan Agreement in its entirety
pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 General Definitions. Wherever used in this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
the Borrower, or (c) a merger or consolidation or any other combination with
another Person.

“4.985% Cap” has the meaning set forth in Section 2.9(l).

“Additional Amounts” has the meaning set forth in Section 2.5(a).

“Additional Permitted Debt” has the meaning set forth in clause (n) of the
definition of “Permitted Indebtedness.”

“Additional Permitted Debt Documents” means the agreements, instruments and
documents evidencing any Additional Permitted Debt permitted by clause (n) of
the definition of “Permitted Indebtedness.”

“Additional Shares” has the meaning set forth in Section 2.11(a).

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly:

(a) controls, or is controlled by, or is under common control with, such Person;
or

(b) is a general partner, manager or managing member of such Person.

Without limiting the foregoing, a Person shall be deemed to be “controlled by”
any other Person if such Person possesses, directly or indirectly, power to vote
ten percent (10%) or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managers or power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Unless expressly stated otherwise herein, no
Lender shall be deemed an Affiliate of the Borrower or any of its Subsidiaries.
With respect to any Specified Lender, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Specified Lender will be deemed to be an Affiliate of such Specified Lender.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Agreement Date” means December 31, 2018.

“Amendment Date” means January 14, 2019.

“Anti-Corruption Laws” has the meaning set forth in Section 3.1(ii).

“Anti-Money Laundering Laws” has the meaning set forth in Section 3.1(ii).

“Applicable Laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
Products or to which such Person or any of its property or Products is subject.

“Applicable Premium” means, with respect to any Loan on any date of prepayment,
the greater of (i) 1.0% of the principal amount of such Loan and (ii) the excess
of (A) the present value at such date of prepayment of (1) 105.0% of the
principal amount of such Loan, plus (2) all remaining required interest payments
due on such Loan through July 6, 2022 (excluding accrued but unpaid interest to
the date of prepayment), computed using a discount rate equal to the Treasury
Rate plus 50 basis points, over (B) the principal amount of such Loan.

“Approval Conditions” means the entering into by the Borrower and the other
parties thereto of the Senior Facility Amendment, the receipt of the Stockholder
Approval and any additional stockholder approval required to be able to issue
the Full Conversion Share Amount and the shares necessary to satisfy the
conversion of the convertible loans and notes under the Senior Facility
Documents, the filing and effectiveness of the applicable Certificate(s) of
Amendment and the Certificate of Designations and any amendment to the charter
for any additional stockholder approval so required and the approval of the
Common Stock into which the Conversion Shares or the convertible loans or notes
under the Senior Facility Documents are convertible for listing on an Eligible
Market.

“Assignment and Assumption” means, an assignment and assumption agreement
entered into by a Lender and an assignee, substantially in the form of Exhibit D
or any other form reasonably approved by the Required Lenders.

“Authorization” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, clearance, concession, grant,
franchise, variance or permission from, and any other contractual

 

2



--------------------------------------------------------------------------------

obligations with, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or Products or to which such Person or any of its property or Products
is subject (including all Registrations), and any supplements or amendments with
respect to the foregoing.

“Authorized Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower or any other officer having
substantially the same authority and responsibility.

“Authorized Shares Amendment” has the meaning set forth in Section 4.2(l).

“Board of Directors” means the board of directors (or other equivalent governing
body) of the Borrower.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Stock Plans” has the meaning set forth in Section 5.1(aa).

“Business Day” means a day other than Saturday or Sunday on which banks are open
for business in New York, New York.

“Capital Lease” means, with respect to any Person, any lease of or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from Standard & Poor’s or at least “P-1” from Moody’s Investor
Services, (c) any commercial paper rated at least “A-1” by Standard & Poor’s or
“P-1” by Moody’s Investor Services and issued by any Person organized under the
laws of any state of the United States, (d) any United States dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that
is (A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either Standard & Poor’s or Moody’s Investor Services the highest rating
obtainable for money market funds in the United States; provided, however, that
the maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed one year.

“Ceiling Rate” has the meaning set forth in Section 2.11(f).

“Certificate Amendment” has the meaning set forth in Section 4.2(l).

“Certificate of Designations” has the meaning set forth in Section 4.2(l).

 

3



--------------------------------------------------------------------------------

“Change of Control” means (a) except as otherwise expressly permitted under this
Agreement, at any time the Borrower shall cease to own, directly or indirectly,
one hundred percent (100%) of the issued and outstanding Stock of any of its
Subsidiaries (measured both on a fully diluted basis and not on a fully diluted
basis), (b) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
VHP, VIP and their respective Affiliates from time to time, is or shall at any
time become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act except that a person or group shall be deemed to have
“beneficial ownership” of all Stock that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “Option Right”)), directly or indirectly, of 30% or more
on an issued and outstanding basis of the voting interests in the Borrower’s
Stock (taking into account all such securities that such person or group has the
right to acquire pursuant to any Option Right), (c) a sale of all or
substantially all of the assets of the Borrower (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of the Subsidiaries of
the Borrower) or of the Borrower’s Stock shall occur or be consummated, (d) the
consummation of a purchase, tender or exchange offer made to and accepted by the
holders of more than 50% of the outstanding Stock of the Borrower; provided,
however, that none of the transactions contemplated by this Agreement, the
Senior Facility Documents or the Certificate of Designations, including a
repayment, repurchase, redemption or conversion (or a deemed repayment,
repurchase, redemption or conversion) of any Loans or Preferred Stock or any
loans or notes under the Senior Facility Documents, or any adjustment in the
Conversion Price or the Conversion Rate in accordance with the terms of this
Agreement, or of the conversion price or the conversion rate in accordance with
the terms of the Preferred Stock or the Senior Facility Documents, shall
constitute a purchase, tender offer or exchange offer for purposes of this
clause (d), or (e) a “change of control” however so defined in any document,
agreement or instrument governing or evidencing any Indebtedness or, in each
case, any term of similar effect, shall occur.

“Change of Control Conversion Notice” has the meaning set forth in
Section 2.3(b).

“Change of Control Notice” has the meaning set forth in Section 2.3(b).

“Change of Control Repayment Notice” has the meaning set forth in
Section 2.3(b).

“Clause A Distribution” has the meaning set forth in Section 2.9(f)(iii).

“Clause B Distribution” has the meaning set forth in Section 2.9(f)(iii).

“Clause C Distribution” has the meaning set forth in Section 2.9(f)(iii).

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

“Commitment Letter” means that certain commitment letter dated as of
December 18, 2018, by and between the Borrower, VHP and VIP.

“Common Stock” means the common stock of the Borrower, $0.001 par value per
share.

“Common Stock Conversion Rate” has the meaning set forth in Section 2.9(c)(iii).

“Competitor” means any Person that commercially markets antibiotic products in
the United States, but excluding any Person that is party to any licensing,
distribution or other similar partnership agreement with the Borrower or any of
its Subsidiaries.

“Compliance Certificate” means a certificate in substantially the form of
Exhibit C signed by the chief executive officer (or Person with equivalent
duties) of the Borrower that is reasonably satisfactory to the Required Lenders.

 

4



--------------------------------------------------------------------------------

“Conversion Amount” means the aggregate principal amount of the Loans being
converted (the “Converted Loans”) (including any interest paid in kind that has
been added to the principal balance of the Converted Loans at the end of a
fiscal quarter in accordance with Section 2.7), plus any accrued and unpaid
interest that is to be paid (including any interest to be paid in kind in
accordance with Section 2.7) but has not yet been so paid on the aggregate
principal amount of the Converted Loans, plus the portion of any Interim Exit
Fee or Final Exit Fee attributable to the Converted Loans.

“Conversion Date” has the meaning set forth in Section 2.9(c)(i).

“Conversion Delivery Deadline” has the meaning set forth in Section 2.9(c)(ii).

“Conversion Effective Date” has the meaning set forth in Section 2.9(c)(i).

“Conversion Notice” has the meaning set forth in Section 2.9(c)(i).

“Conversion Price” means, at any time, (i) $1,000 divided by (ii) the Conversion
Rate in effect at such time.

“Conversion Rate” means, initially, 6.25 shares of Preferred Stock per $1,000 of
Conversion Amount, subject to adjustment as provided herein.

“Conversion Shares” has the meaning set forth in Section 2.9(a).

“Convertible Securities” means any Stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
shares of Common Stock.

“Deerfield Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of January 5, 2018, entered into by the Borrower and the
lenders under the Senior Facility Agreement, as amended, supplemented or
otherwise modified from time to time.

“Default” means any event which, with the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

“Disbursement” means the Initial Disbursement and/or any Subsequent
Disbursement.

“Disbursement Commitment” means the commitment of a Lender to provide a
Disbursement under this Agreement, and “Disbursement Commitments” means all of
them, collectively; provided that, notwithstanding anything to the contrary in
the Loan Documents and for the avoidance of doubt, as of the Amendment Date, no
Specified Lender has any prior, present or future commitment or obligation to
fund any Disbursement or other amount under the Loan Documents at any time.

“Disbursement Date” means the date that any Disbursement is funded by the
applicable Lenders.

“Dispose” and “Disposition” mean (a) the sale, lease, conveyance or other
disposition of any assets or property (including any transfer or conveyance of
any assets or property pursuant to a division or split of a limited liability
company or other entity or Person into two or more limited liability companies
or other entities or Persons) and (b) the sale or Transfer by the Borrower or
any Subsidiary of the Borrower of any Stock issued by any Subsidiary of the
Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year and one day following

 

5



--------------------------------------------------------------------------------

the Maturity Date (excluding any provisions requiring redemption upon a “change
of control” or similar event; provided that such “change of control” or similar
event results in the occurrence of the Facility Termination Date), (b) is
convertible into or exchangeable for (i) debt securities or (ii) any Stock
referred to in (a) above, in each case, at any time on or prior to the date that
is one year and one day following the Maturity Date at the time such Stock was
issued, or (c) is entitled to receive scheduled dividends or distributions in
cash prior to the date that is one year and one day following the Maturity Date.
For the avoidance of doubt, the Preferred Stock shall not constitute
“Disqualified Stock.”

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the Borrower incorporated,
organized or otherwise formed under the laws of the United States, any state
thereof or the District of Columbia.

“DTC” has the meaning set forth in Section 3.1(pp).

“EBITDA” means, for any period, net income (or loss) for the applicable period
of measurement of any Person and any applicable Subsidiaries (together with the
other Persons whose income or loss is taken into account as provided below in
determining EBITDA) (such Person, such Subsidiaries and such other Persons,
collectively, the “Subject Persons”) on a consolidated basis, determined in
accordance with GAAP, without duplication of any item described below (and the
term “duplication” shall include any cash reimbursement for any loss or expense
or other item for which an add-back is provided below), to the extent taken into
account in the calculation of net income (or loss) for such period:

(a) less the income (or plus the loss) of any Person which is not a Subsidiary
of a Subject Person, except to the extent of the amount of dividends or other
distributions actually paid to the Subject Persons in cash or Cash Equivalents
by such Person, provided the payment of dividends or similar distributions by
that Person was not at the time subject to the consent of a third party or
prohibited by operation of the terms of that Person’s charter or of any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Person,

(b) except in connection with determining whether a Target’s EBITDA will be
accretive to, and will not have a negative impact on, the EBITDA of the Borrower
and its Subsidiaries pursuant to clause (h) of the definition of “Permitted
Acquisition”, less the income (or plus the loss) of any Person accrued prior to
the date it becomes a Subsidiary of a Subject Person or is merged into or
consolidated with a Subject Person or that Person’s assets are acquired by a
Subject Person,

(c) less the proceeds of any insurance,

(d) less gains (or plus losses) from the Disposition of assets or property not
in the ordinary course of business of such Subject Persons, and related tax
effects in accordance with GAAP,

(e) less any other extraordinary gains (or plus any other extraordinary losses)
of such Subject Persons, and related tax effects, in accordance with GAAP (as
defined in GAAP prior to the effectiveness of Financial Accounting Standards
Board ASU 2015-01),

(f) less income tax refunds received in excess of income tax liabilities,

(g) less income (or plus the loss) from the early extinguishment of
Indebtedness, net of related tax effects,

(h) plus, without duplication, solely to the extent already taken into account
in the calculation of net income (or loss) for such period:

(i) depreciation and amortization,

(ii) Net Interest Expense,

 

6



--------------------------------------------------------------------------------

(iii) all Taxes on or measured by income (excluding income tax refunds), and

(iv) all non-cash losses or charges (or minus non-cash income or gain),
including non-cash adjustments resulting from the application of purchase
accounting, non-cash expenses arising from grants of Stock appreciation rights,
Stock options or restricted Stock, non-cash impairment of good will and other
long term intangible assets, unrealized non-cash losses (or minus unrealized
non-cash gains) under Swap Contracts, unrealized non-cash losses (or minus
unrealized non-cash gains) in such period due solely to fluctuations in currency
values, but excluding any non-cash loss or non-cash charge (A) where there were
cash losses or charges with respect to such losses or charges in past periods
(B) that is an accrual of a reserve for a cash loss, charge, expenditure or
payment to be made, or anticipated to be made, in a future period or there is a
reasonable expectation that there will be cash losses or charges with respect to
such losses or charges in future periods or (C) relating to a write-down, write
off or reserve with respect to accounts receivable, inventory or current assets.

Notwithstanding anything to the contrary in the Loan Documents, EBITDA shall be
calculated to give effect to any asset sales, divestitures or other Disposition
at any time on or after the first day of the measurement period and prior to the
date of determination, as if such asset sales, divestitures or other Disposition
had been effected on the first day of such measurement period.

“EDGAR” has the meaning set forth in Section 3.1(s).

“Effective Date” means the first date on which shares of the Common Stock trade
on the applicable exchange or in the applicable market, regular way, reflecting
the relevant share split or share combination, as applicable.

“Eligible Market” means the New York Stock Exchange, Inc., the NYSE American,
the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ Global Select
Market or, in each case, any successor thereto.

“Employee” means any employee of any Loan Party, any Subsidiary of any Loan
Party or any Target.

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Loan Party
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any Loan Party (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be an
employee benefit plan of such Loan Party) or for which it has or could
reasonably be expected to have liability (including as an ERISA Affiliate).

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the Agreement Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means with respect to any Loan Party, any Loan Party and any
trade or business which, together with such Loan Party, is treated as a single
employer within the meaning of Code Section 414 (b) or (c) or Section 4001 of
ERISA or, solely for purposes of Sections 302 and 303 of ERISA or Code
Section 412 or Section 430, is treated as a single employer within the meaning
of Code Section 414(b), (c), (m) or (o).

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(c) of ERISA (unless the 30-day notice requirement has been duly
waived under the applicable regulations) with respect to a Title IV Plan;
(b) the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of any ERISA Affiliate, within the meaning of Section 4201 of ERISA,
from any Multiemployer Plan; (d) with respect to any Multiemployer Plan, the
filing of a notice of insolvency or termination, or treatment of a plan
amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
by any ERISA Affiliate to make any required contribution to any Title IV Plan or
Multiemployer Plan when due; (h) the imposition of a Lien under Section 412 or
430(k) of the Code or Section 303 or 4068 of ERISA on any property (or rights to
property, whether real or personal) of any ERISA Affiliate; (i) the failure of
an Employee Benefit Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Applicable Law to
qualify thereunder; (j) a Title IV plan is in “at risk” status within the
meaning of Code Section 430(i); (k) a Multiemployer Plan is in “endangered
status” or “critical status” within the meaning of Section 432(b) of the Code;
and (l) any other event or condition that constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Title IV Plan or Multiemployer Plan or for the imposition of any Liability
upon any ERISA Affiliate under Title IV of ERISA other than for contributions to
Title IV Plans and Multiemployer Plans in the ordinary course and PBGC premiums
due but not delinquent.

“Event of Default” has the meaning set forth in Section 5.4.

“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Borrower or, if applicable, from the seller of the Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Foreign Subsidiary” means (a) any Foreign Subsidiary which is a
controlled foreign corporation (as defined in the Code) that has not guaranteed
any Indebtedness (other than the Obligations) of a Loan Party or (b) a Foreign
Subsidiary owned by a Foreign Subsidiary described in clause (a).

“Excluded Taxes” means with respect to any Lender, (a) Taxes imposed on (or
measured by) such Lender’s net income, franchise Taxes and branch profits Taxes,
in each case (i) imposed as a result of such Lender being organized under the
laws of, or having its principal office, or applicable lending office located in
the jurisdiction imposing such Tax (or any political subdivision thereof), or
(ii) that are Other Connection Taxes, (b) any United States federal withholding
Tax imposed on amounts payable to such Lender under the laws in effect at the
time such Lender becomes a party to this Agreement or such Lender changes its
lending office, except to the extent such Lender acquired its interest in the
Loan from a transferor that was entitled, immediately before such Transfer, to
receive Additional Amounts with respect to such withholding Tax pursuant to
Section 2.5(a) or was itself so entitled immediately before changing its lending
office, (c) any United States federal withholding Tax imposed on amounts payable
to such Lender directly as a result of such Lender’s failure to comply with
Section 2.5(d) other than as a result of a change in law occurring subsequent to
the date such Lender became a party to this Agreement, or (d) any United States
federal withholding Tax imposed on amounts payable to such Lender under FATCA.

 

8



--------------------------------------------------------------------------------

“Existing Loan Agreement” has the meaning set forth in the recitals to this
Agreement.

“Facility Termination Date” has the meaning set forth in Section 2.3(a).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements
entered into with respect to the foregoing.

“FDA” means the United States Food and Drug Administration and any successor
thereto.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“Final Exit Fee” has the meaning set forth in Section 2.3(c).

“First Subsequent Disbursement” has the meaning set forth in Section 2.2(b).

“First Subsequent Disbursement Commitment” means the commitment of a Lender to
provide a First Subsequent Disbursement under this Agreement, and “First
Subsequent Disbursement Commitments” means all of them, collectively; provided
that, notwithstanding anything to the contrary in the Loan Documents and for the
avoidance of doubt, as of the Amendment Date, no Specified Lender has any prior,
present or future commitment or obligation to fund any First Subsequent
Disbursement or other amount under the Loan Documents at any time.

“Foreign Benefit Plan” means any Employee Benefit Plan that is subject to the
laws or a jurisdiction outside the United States, including those mandated by a
government other than the United States of America.

“Foreign Lender” has the meaning set forth in Section 2.5(d).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not a Domestic Subsidiary.

“Form 10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“Form 10-Q” means a quarterly report on Form 10-Q (or successor form thereto),
as required to be filed pursuant to the Exchange Act.

“Full Conversion Share Amount” has the meaning set forth in Section 5.1(x).

“Fundamental Change” means an event that will be deemed to occur at the time any
of the following occurs:

(a) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act (other than (x) VHP, VIP and their respective Affiliates from time to time,
(y) the Borrower, its Subsidiaries, and/or (z) the Borrower and its
Subsidiaries’ employee benefit plans, any employee benefit plan of such person
or its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) files a Schedule TO
or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect “beneficial owner” (as defined
below) of shares of the Borrower’s Common Stock representing more than 50% of
the voting power of the Borrower’s Common Stock other than as a result of a
Disbursement hereunder;

 

9



--------------------------------------------------------------------------------

(b) the consummation of:

(i) any recapitalization, reclassification or change of the Common Stock or
Preferred Stock (other than changes resulting from a subdivision, stock split,
reverse stock split or share combination) as a result of which the Common Stock
or Preferred Stock would be converted into, or exchanged for, other capital
stock, other securities, other property or assets;

(ii) any share exchange, consolidation, merger, or combination of the Borrower
pursuant to which the Common Stock or Preferred Stock would be converted into
cash, securities or other property or assets (provided, however, that a
transaction in which the holders of the Borrower’s common equity immediately
prior to such transaction beneficially own, directly or indirectly, more than
50% of the common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such transaction in
substantially the same proportions as such ownership immediately prior to such
transaction shall not be a Fundamental Change pursuant to this clause (ii);
provided that, for the avoidance of doubt, the immediately preceding proviso
shall not be satisfied solely because VHP, VIP and their respective Affiliates
or permitted assignees beneficially own more than, directly or indirectly, 50%
of the Borrower’s common equity immediately prior to such transaction and
continue to beneficially own, directly or indirectly, more than 50% of the
common equity of the continuing or surviving corporation or transferee or the
parent thereof immediately after such transaction in substantially the same
proportions as such ownership immediately prior to such transaction, if
substantially all other holders of the Borrower’s common equity immediately
prior to such transaction cease to beneficially own any common equity of the
continuing or surviving corporation or transferee of the parent thereof
immediately after such transaction); or

(iii) any sale of all or substantially all of the consolidated assets of the
Borrower and its Subsidiaries, taken as a whole, to any person other than one of
the Borrower’s Subsidiaries;

(c) the Borrower’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Borrower; or

(d) the Common Stock ceases to be listed or quoted on any Eligible Market;

provided, that, for the purposes of this definition of “Fundamental Change,” (x)
any transaction or event that constitutes a Fundamental Change under both clause
(a) and clause (b) above will be deemed to constitute a Fundamental Change
solely under clause (b) of this definition of “Fundamental Change,” (y) whether
a person is a “beneficial owner” will be determined in accordance with Rule
13d-3 under the Exchange Act and (z) none of the transactions contemplated by
this Agreement or the Certificate of Designations, including a repayment,
repurchase, redemption or conversion (or a deemed repayment, repurchase,
redemption or conversion) of any Loans or Preferred Stock, or any adjustment in
the Conversion Price or the Conversion Rate in accordance with the terms of this
Agreement, or of the conversion price or the conversion rate in accordance with
the terms of the Preferred Stock, or any issuance of Stock upon conversion of
the Loans or the Preferred Stock, shall constitute a “Fundamental Change.”

“Fundamental Change Conversion Notice” has the meaning set forth in
Section 2.11(a).

“Fundamental Change Effective Date” has the meaning set forth in
Section 2.11(b).

“Fundamental Change Notice” has the meaning set forth in Section 2.9(g)(i).

“Fundamental Change Period” has the meaning set forth in Section 2.11(a).

“GAAP” means generally accepted accounting principles consistently applied, as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), in each case, subject to the provisions of Section 1.5.

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization. The term “Governmental Authority” shall further
include any institutional review board, ethics committee, data monitoring
committee or other committee or Person with defined authority to oversee
Regulatory Matters.

“Guarantor” means each Subsidiary of the Borrower (other than any Excluded
Foreign Subsidiary) or other Person who provides a guaranty of the Obligations
under the Guaranty.

“Guaranty” means the guaranty of the Obligations made by the Guarantors in favor
of the Lenders, substantially in the form of Exhibit B, together with any
guaranty supplement delivered pursuant thereto.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Indebtedness” means the following with respect to any Person:

(a) all indebtedness for borrowed money of such Person;

(b) the deferred purchase price of assets or services (other than trade payables
entered into in the ordinary course of business and which are not more than
90 days past due) of such Person, including earn-outs, which in accordance with
GAAP should be shown to be a liability on the balance sheet and have not been
paid on or prior to the date due;

(c) all guarantees of Indebtedness by such Person;

(d) the face amount of all letters of credit issued or acceptance facilities
established for the account of such Person (or for which such Person is liable),
including without duplication, all drafts drawn thereunder;

(e) all Capital Lease Obligations of such Person;

(f) all indebtedness (including Indebtedness of other types covered by the other
clauses of this definition) of such Person or another Person secured by any Lien
on any assets or property of such Person, whether or not such indebtedness has
been assumed or is recourse (with the amount thereof, in the case of any such
indebtedness that has not been assumed by such Person, being measured as the
lower of (y) fair market value of such property and (z) the amount of the
indebtedness secured);

(g) indebtedness created or arising under any conditional sale or title
retention agreement, or incurred as financing, in either case with respect to
assets or property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such assets or property);

(h) all obligations of such Persons evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses;

(i) all obligations of such Person, whether or not contingent, in respect of
Disqualified Stock, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends;

 

11



--------------------------------------------------------------------------------

(j) all direct or indirect liability, contingent or otherwise, of such Person
with respect to any Indebtedness of another Person if the primary purpose or
intent of the Person incurring such liability, or the primary effect thereof, is
to provide assurance to the obligee of such Indebtedness that such Indebtedness
will be paid or discharged, or that any agreements relating thereto will be
complied with, or that the holders of such Indebtedness will be protected (in
whole or in part) against loss with respect thereto;

(k) all direct or indirect liability, contingent or otherwise, of such Person
under Swap Contracts (to the extent such amount can actually be calculated or
determined with certainty at the time of any such determination, calculated on a
net basis);

(l) all direct or indirect liability, contingent or otherwise, of such Person to
make take-or-pay or similar payments if required regardless of nonperformance by
any other party or parties to an agreement; and

(m) all direct or indirect liability, contingent or otherwise, of such Person
for the Indebtedness of another Person through any agreement to purchase,
repurchase or otherwise acquire such Indebtedness or any assets or property
constituting security therefor, to provide funds for the payment or discharge of
such Indebtedness or to maintain the solvency, financial condition or any
balance sheet item or level of income of another Person;

provided that, notwithstanding the foregoing, the term “Indebtedness” shall
exclude any payment obligations arising under (a) the Agreement and Plan of
Merger, dated as of December 3, 2013, among The Medicines Company, Rempex
Pharmaceuticals, Inc. and the other parties thereto or (b) the Purchase and Sale
Agreement, dated as of November 28, 2017, between The Medicines Company and
Melinta Therapeutics, Inc., in each case of clauses (a) and (b), so long as such
documents and the payment obligations arising thereunder are not amended,
restated, supplemented, changed, increased, accelerated or otherwise modified in
any manner after the Amendment Date that (1) increases the aggregate amount
payable by the Loan Parties and their Subsidiaries in respect of such
obligations (other than (x) payments that are made in the form of Stock of the
Borrower (other than Disqualified Stock) and (y) payments made in consideration
for any extension of the due dates of any such obligations in the form of
interest and fees on the extended amounts in an amount not to exceed five
percent (5%) per annum while such amounts remain outstanding), (2) provides that
any of such obligations are secured by Liens on any asset or property of any
Loan Party or any of its Subsidiaries, (3) provides that any Subsidiary of any
Loan Party shall guarantee, or otherwise become obligated (whether
unconditionally or upon any condition) to make any payment of or in respect of,
or have any other direct or indirect liability for, any of such obligations or
provide any asset or property or distribution therefor, (4) shortens the
weighted average life to maturity (or otherwise shortens the maturity) of any of
such obligations, unless the aggregate outstanding amount of such obligations is
permanently reduced in connection therewith in a manner where the shorter
maturity (and/or the shorter weighted average life to maturity, as applicable)
is reasonable (as determined in good faith by the Board of Directors) in
relation to such reduced aggregate amount provided in exchange therefor,
(5) restricts any Loan Party or any Subsidiary from performing, or otherwise
adversely affects the performance by any Loan Party or any of its Subsidiaries
of, any of its material obligations (including the Obligations) under the Loan
Documents, (6) has the effect of putting the Loan Parties in a worse (or less
favorable) position than such obligations in effect on the Amendment Date, as
determined in good faith by the Board of Directors, (7) results in a Material
Adverse Effect, or (8) results in any breach of, or Default or Event of Default
under, any of the Loan Documents; provided, further, that if such obligations
are amended, restated, supplemented, changed, increased, accelerated, waived,
consented to or otherwise modified in any manner that is not permitted by the
immediately preceding proviso, then such obligations shall automatically on the
date of such amendment, restatement, supplement, change, increase, acceleration
or modification be deemed to have been Indebtedness retroactively to and from
the date such obligations were first incurred.

“Indemnified Person” has the meaning set forth in Section 6.11(a).

“Indemnified Taxes” means (a) any Tax imposed on or with respect to any payments
made by or on account of any Obligation of any Loan Party under any Loan
Document, other than an Excluded Tax, and (b) to the extent not otherwise
described in clause (a) above in this definition, Other Taxes.

 

12



--------------------------------------------------------------------------------

“Indemnity” has the meaning set forth in Section 6.11(a).

“Initial Disbursement” has the meaning set forth in Section 2.2(a).

“Initial Disbursement Commitment” means the commitment of a Lender to provide
the Initial Disbursement under this Agreement, and “Initial Disbursement
Commitments” means all of them, collectively; provided that, notwithstanding
anything to the contrary in the Loan Documents and for the avoidance of doubt,
as of the Amendment Date, no Specified Lender has any prior, present or future
commitment or obligation to fund any Initial Disbursement or other amount under
the Loan Documents at any time.

“Initial Disbursement Date” means the Disbursement Date of the Initial
Disbursement.

“Intellectual Property” has the meaning set forth in Section 3.1(n).

“Interest Payment Date” has the meaning set forth in Section 2.7.

“Interest Rate” means 5.00% per annum for the principal amount of any
Disbursement and any overdue interest thereon.

“Interim Exit Fee” has the meaning set forth in Section 2.3(c).

“Internal Controls” has the meaning set forth in Section 3.1(u).

“Investments” has the meaning set forth in Section 5.2(e).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IP” has the meaning set forth in Section 3.1(n).

“IRS” means the United States Internal Revenue Service.

“Last Reported Sale Price” of a security on any date means the closing sale
price per share (or, if no closing sale price is reported, the average of the
last bid and ask prices or, if more than one in either case, the average of the
average last bid and the average last ask prices) on such date as reported in
composite transactions for the principal U.S. national or regional securities
exchange on which the relevant security is traded. If the security is not listed
for trading on a U.S. national or regional securities exchange on such date, the
“Last Reported Sale Price” of the security will be the last quoted bid price per
share for the security in the over-the-counter market on such date as reported
by OTC Markets Group Inc. or a similar organization. If the relevant security is
not so quoted, the “Last Reported Sale Price” will be the average of the
mid-point of the last bid and ask prices per share for the relevant security on
the relevant date from at least three nationally recognized independent
investment banking firms selected by the Borrower for this purpose. The “Last
Reported Sale Price” shall be determined without regard to after-hours trading
or any other trading outside of regular trading session hours.

“Latest Balance Sheet Date” has the meaning set forth in Section 3.1(t).

“Lenders” has the meaning set forth in the preamble to this Agreement.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

 

13



--------------------------------------------------------------------------------

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

“Loan” means any loan made available from time to time by the Lenders to the
Borrower pursuant to this Agreement or any other Loan Document or, as the
context may require, the principal amount thereof from time to time outstanding.
Any references in this Agreement to the “principal amount” of a Loan shall
include any interest paid in kind that has previously been added to the
principal balance of the Loans at the end of a fiscal quarter in accordance with
Section 2.7. “Loan” shall include any funded Disbursement.

“Loan Documents” means this Agreement, the Notes, the Guaranty, each Compliance
Certificate, the Senior Facility Subordination Agreement, any solvency
certificate and other documents, agreements and instruments delivered in
connection with any of the foregoing and dated the Agreement Date or subsequent
thereto, whether or not specifically mentioned herein or therein, in each case,
as amended, restated, supplemented or otherwise modified from time to time.

“Loan Parties” means the collective reference to the Borrower and all of the
Guarantors.

“Loss” has the meaning set forth in Section 6.11(a).

“LTM Net Sales” means, without duplication, for the trailing four fiscal quarter
period ending as of the end of each fiscal year of the Borrower, the sum of
(a) the aggregate gross amount invoiced by or on behalf of the Borrower or any
of its Subsidiaries for products sold globally in bona fide, arm’s length
transactions; less: (b) (i) deductions for trade, (ii) discounts, rebates,
chargebacks and credits, (iii) allowances, (iv) taxes, (v) duties,
(vi) governmental tariffs, (vii) freight, shipping and freight insurance costs
and charges, (viii) returns and (ix) recalls.

“Major Transaction” has the meaning set forth in the Warrants.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Disruption Event” means, for the purposes of determining amounts due
upon conversion (a) a failure by the primary U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading to open for trading during its regular trading session or (b) the
occurrence or existence prior to 1:00 p.m., New York City time, on any Trading
Day for the Common Stock for more than one half-hour period in the aggregate
during regular trading hours of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
stock exchange or otherwise) in the Common Stock or in any options contracts or
futures contracts traded on any U.S. exchange relating to the Common Stock.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, financial condition or assets of the Loan Parties and
their Subsidiaries, taken as a whole, (b) the validity or enforceability of any
material provision of this Agreement, the Notes, the Guaranty or any other
material Loan Document, (c) the ability of the Loan Parties to timely perform
the Obligations or, solely for purposes of Sections 3.1(t), 4.1(e), 4.2(c) and
4.3(b), the Obligations (as defined in the Senior Facility Agreement), or
(d) any of the rights and remedies of the Lenders under the Loan Documents.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$550,000 in the aggregate.

“Maturity Date” means January 6, 2025.

 

14



--------------------------------------------------------------------------------

“Merger Event” has the meaning set forth in Section 2.9(i).

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has,
or could reasonably be expected to have, any obligation or Liabilities
(including under Section 4212 of ERISA).

“Multi-Clause Distribution” has the meaning set forth in Section 2.9(f)(iii).

“Necessary Documents” has the meaning set forth in Section 3.1(l).

“Net Interest Expense” means for the Subject Persons for any period:

(a) gross interest expense (including that attributable to Capital Lease
Obligations) for such period paid or required to be paid in cash (including all
commissions, discounts, fees and other charges in connection with letters of
credit and similar instruments and net amounts paid or payable and/or received
or receivable under permitted Swap Contracts in respect of interest rates) for
the Borrower and its Subsidiaries on a consolidated basis, less

(b) interest income for such period.

“Note” means, with respect to any Lender, a promissory note (a) issued by the
Borrower to such Lender evidencing the Obligations to such Lender and, with
respect to all Lenders other than the Specified Lenders, the Disbursements
funded by such Lender pursuant to the Disbursement Commitments, and (b) held by
such Lender in the form attached hereto as Exhibit A, in each case, as amended,
restated, supplemented or otherwise modified from time to time, and “Notes”
means all of them, collectively.

“Obligations” means all Loans and Disbursements, interest, fees (including any
Prepayment Fees), expenses, costs, liabilities, indebtedness and other
obligations (monetary (including post-petition interest, costs, fees, expenses
and other amounts, whether allowed or not) or otherwise) of (or owed by) the
Borrower and the other Loan Parties under or in connection with the Loan
Documents, in each case howsoever created, arising or evidenced, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
now or hereafter existing, or due or to become due.

“Open of Business” means 9:00 a.m., New York City time.

“Option Right” has the meaning set forth in the definition of “Change of
Control”.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Organizational Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) for any other entity, any other document setting forth the
manner of election or duties of the officers, directors, managers or other
similar or equivalent persons or Persons, or the designation, amount or relative
rights, limitations and preference of the Stock of such entity.

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
or received a payment under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan Document).

 

15



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, registration, Transfer or enforcement
of, or otherwise with respect to, any Loan Document.

“Ownership Limitation” means, other than with respect to VHP, VIP and their
respective Affiliates from time to time (who shall not be subject to the
Ownership Limitation), the “beneficial ownership” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act except that a person or group shall be deemed
to have “beneficial ownership” of all Stock that such person or group has the
right to acquire pursuant to an Option Right), directly or indirectly, by a
Lender and its Affiliates and any other Persons whose beneficial ownership of
Common Stock would be aggregated with such Lender’s or any such Affiliate’s for
purposes of Section 13(d) of the Exchange Act (including shares held by any
“group” of which such Lender is a member, but excluding shares beneficially
owned by virtue of the ownership of securities or rights to acquire securities
that have limitations on the right to convert, exercise or purchase similar to
the limitation set forth herein) of 29.9% on an issued and outstanding basis of
the voting interests in the Borrower’s Stock.

“Parties” means the Borrower, the other Loan Parties and the Lenders.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permitted Acquisition” means any Acquisition by a Loan Party of all of the
Stock of a Target (subject to any local law requirements regarding qualifying
shares) or all or substantially all of the assets of a Target, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a) the Borrower shall have delivered each of the following to the Lenders:

(i) as soon as available, executed copies of the Acquisition agreement and all
material agreements and documents pursuant to which such Acquisition is to be
consummated; provided that, no later than the third (3rd) Business Day following
the date of such Acquisition documents, the Borrower shall file a current report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
such Acquisition documents, including such Acquisition documents as exhibits
thereto and disclosing any other material non-public information provided to any
of the Lenders in connection with such Acquisition (or otherwise); and

(ii) to the extent required to be delivered to (and permitted to be shared by) a
Loan Party pursuant to the applicable Acquisition agreement, all required
material regulatory and third party approvals;

(b) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the holders of Stock of the
Target;

(c) no Default or Event of Default shall exist at the time of the consummation
of such Acquisition or after giving effect to such Acquisition and all other
transactions contemplated by the applicable Acquisition documents;

(d) the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Loan Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments, including
earn-outs) for all Acquisitions consummated during the term of this Agreement
shall not exceed $55,000,000 in the aggregate for all such Acquisitions;

(e) (i) the Target, the Target’s Subsidiaries and their respective assets and
properties and the Stock of the Target and the Target’s Subsidiaries shall be in
compliance with Section 5.1(l) and the provisions of the Guaranty and the other
Loan Documents and all actions in connection therewith shall have been taken and
completed in a manner reasonably acceptable to the Required Lenders, (ii) to the
extent required by the Loan Documents, the Target and its Subsidiaries shall
have become Guarantors under the Loan Documents and have executed and delivered
such documents reasonably requested by the Required Lenders in connection
therewith and (iii) all other actions shall have been taken that are necessary
or reasonably requested by the Required Lenders to effectuate the foregoing in
this clause (e);

 

16



--------------------------------------------------------------------------------

(f) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with all Applicable Laws and all
applicable Authorizations shall have been obtained;

(g) the Target shall be in the same business or lines of business in which the
Borrower and its Subsidiaries are engaged as of the Agreement Date or a business
or line of business substantially related thereto or reasonably complementary
thereof;

(h) immediately prior to, at the time of, and after giving effect to, such
Acquisition and all other transactions contemplated by the applicable
Acquisition documents, the Target and its Subsidiaries that are being acquired
in such Acquisition have (i) positive EBITDA for the most recent twelve month
period ending prior to the date of the consummation of such Acquisition for the
later of (A) the period for which financial statements are available to the Loan
Parties and their Affiliates or the Lenders and (B) the period that ended at
least one year prior to the consummation of such Acquisition of the Target,
(ii) such Acquisition is, on a pro forma basis, accretive to the EBITDA of the
Borrower and its Subsidiaries and (iii) EBITDA that will not have a negative
impact on the EBITDA of the Borrower and its Subsidiaries;

(i) at the time of, and after giving effect to, such Acquisition and all other
transactions contemplated by the applicable Acquisition documents, all
representations and warranties in the Loan Documents and in the applicable
Acquisition documents shall be true, correct and complete in all material
respects (without duplication of any materiality qualifier contained therein);

(j) after giving effect to such Acquisition and all other transactions
contemplated by the applicable Acquisition documents, the Borrower and its
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 5.1(v); and

(k) a certificate, in form reasonably satisfactory to the Required Lenders, that
(i) has an Authorized Officer certify that all the conditions set forth in this
definition of “Permitted Acquisition” have been satisfied and (ii) includes
financial statements and documentation evidencing and supporting that
clauses (h) and (j) of this definition of “Permitted Acquisition” have been
satisfied.

“Permitted Dispositions” means each of the following:

(a) (i) Dispositions of inventory, goods or services, (ii) Dispositions of
worn-out, obsolete, damaged or surplus equipment, and (iii) Dispositions or
abandonment of Intellectual Property no longer useful or material to the
business of the Loan Parties or any of their Subsidiaries, all in the ordinary
course of business;

(b) (i) Dispositions of Cash Equivalents in the ordinary course of business made
to a Person that is not an Affiliate of any Loan Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents;

(c) (i) transactions permitted under clause (i)(ii) of the definition of
“Permitted Liens” and (ii) the granting of Permitted Liens;

(d) Permitted Investments, to the extent any such Investment constitutes a
Disposition;

(e) the sale or issuance of the Stock in the Borrower to any direct equity
holder of the Borrower or pursuant to the Loan Documents, the Senior Facility
Documents or any Borrower Stock Plans;

(f) the Transfer of any assets or property (i) by a Loan Party (other than the
Borrower) to another Loan Party or (ii) by a Subsidiary that is not a Loan Party
to (A) a Loan Party for no more than fair market value or (B) any other
Subsidiary that is not a Loan Party;

(g) the issuance by any Foreign Subsidiary of Stock to qualified directors where
required by or to satisfy any Applicable Law, including any Applicable Law with
respect to ownership of Stock in Foreign Subsidiaries;

(h) transactions permitted by Section 5.2(a) or Section 5.2(b);

(i) Dispositions of past due accounts receivable in the ordinary course of
business (including any discount and/or forgiveness thereof) or, in the case of
accounts receivable in default, in connection with the collection or compromise
thereof and, in any event, not involving any securitization thereof;

 

17



--------------------------------------------------------------------------------

(j) (i) any termination of any lease in the ordinary course of business,
(ii) any expiration of any option agreement in respect of real or personal
property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or litigation claims
(including in tort) in the ordinary course of business;

(k) Dispositions of any assets or property subject to foreclosure, casualty,
eminent domain or condemnation proceedings (including in lieu thereof or any
similar proceeding); and

(l) other Dispositions for fair market value of assets for aggregate
consideration not to exceed $550,000 in any fiscal year; provided that such
Dispositions do not (i) involve assets material to the conduct of the business
of the Loan Parties and their Subsidiaries or (ii) cause a Material Adverse
Effect to occur or exist.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness existing as of the Agreement Date and set forth on
Schedule 3.1(f) attached hereto;

(b) the Obligations;

(c) Indebtedness not to exceed $55,000 in the aggregate at any time outstanding,
consisting of Capital Lease Obligations or secured by Liens permitted by
clauses (k) and (l) of the definition of “Permitted Liens”;

(d) Indebtedness in respect of netting services, overdraft protections and other
similar and customary services in connection with deposit accounts incurred in
the ordinary course of business;

(e) Indebtedness to employees in respect of benefit plans and employment and
severance arrangements;

(f) Indebtedness arising under guaranties made in the ordinary course of
business of obligations of any Loan Party that are otherwise permitted
hereunder; provided that if such obligation is subordinated to the Obligations,
such guaranty shall be subordinated to the same extent;

(g) Indebtedness owed by (i) any Loan Party to another Loan Party, (ii) any Loan
Party to one of its Subsidiaries that is not a Loan Party so long as such
Indebtedness is unsecured and subordinated to the Obligations in a manner
reasonably satisfactory to the Required Lenders;

(h) unsecured obligations of any Loan Party under any foreign exchange contract,
currency swap agreement or other similar agreement or arrangement designed to
alter the risks of that Person arising from fluctuations in the value of certain
currencies entered into in the ordinary course of business; provided that any
such agreement or arrangement shall be entered into for bona fide hedging
purposes and not for speculation;

(i) Indebtedness under the Senior Facility Agreement in an aggregate principal
amount not to exceed the Senior Debt Cap (as defined in the Senior Facility
Subordination Agreement);

(j) Indebtedness arising with respect to customary indemnification obligations
and purchase price adjustments in favor of sellers in connection with Permitted
Acquisitions;

(k) endorsements for collection or deposit in the ordinary course of business;

(l) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(m) Indebtedness in respect of a revolving credit facility in an aggregate
principal amount not to exceed $22,000,000 (the “Revolving Credit Facility”), so
long as (i) no Subsidiary of the Borrower that is not a Loan Party shall be the
borrower, a guarantor, obligor or otherwise obligated thereunder, (ii) the
lenders providing the Revolving Credit Facility are third parties that are not
Affiliates of (A) any Loan Party or (B) any Subsidiary of any Loan Party and
(iii) only one Revolving Credit Facility can be in effect or exist at any time;
and

(n) other unsecured Indebtedness not exceeding $71,500,000 in the aggregate at
any time outstanding (the “Additional Permitted Debt”), which Indebtedness shall
(i) bear interest not in excess of then applicable market rates, (ii) have a
maturity no earlier than the earlier of (A) the payment in full of the
Obligations and (B) the Maturity Date, (iii) shall not provide for any cash
payments of any type before the earlier of (A) the payment in

 

18



--------------------------------------------------------------------------------

full of the Obligations and (B) the Maturity Date, other than cash interest
payments in an amount sufficient to cover any income taxes that would otherwise
be payable by the lenders with respect to such Indebtedness in respect of
“phantom income” on paid-in-kind interest, and (iv) be payment subordinated to
the Indebtedness under the Senior Facility Agreement on substantially the same
terms and conditions as the Obligations are payment subordinated to the
Indebtedness under the Senior Facility Agreement.

“Permitted Investments” means each of the following:

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) extensions of credit or capital contributions
by any Loan Party to or in any other then existing Loan Party and
(ii) extensions of credit or capital contributions by a Subsidiary of the
Borrower which is not a Loan Party to or in another then existing Subsidiary of
the Borrower which is not a Loan Party;

(c) travel advances to employees, officers and directors of the Loan Parties in
the ordinary course of business not to exceed $27,500 in the aggregate at any
time outstanding;

(d) Investments acquired in connection with the settlement of delinquent
accounts receivable in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;

(e) Investments consisting of non-cash loans made by the Borrower to officers,
directors and employees of a Loan Party which are used by such Persons to
simultaneously purchase Stock of the Borrower in accordance with the Borrower’s
Organizational Documents;

(f) Investments existing on the Agreement Date and set forth on Schedule P-1;

(g) Investments comprised of guarantees of Indebtedness permitted in the
definition of “Permitted Indebtedness”;

(h) Subsidiaries of the Borrower established or created, so long as the Loan
Parties and any such Subsidiary comply with the applicable provisions of
Section 5.1(l);

(i) [Reserved];

(j) Permitted Acquisitions; and

(k) other Investments not to exceed $660,000 in the aggregate at any time
outstanding; provided that immediately before, at the time of and after giving
effect to such Investment, no Default or Event of Default has occurred and is
continuing.

“Permitted Liens” means each of the following:

(a) Liens existing on the Agreement Date and set forth on Schedule 3.1(d);

(b) Liens securing Indebtedness incurred pursuant to the Senior Facility
Agreement, solely to the extent permitted under clause (i) of the definition of
“Permitted Indebtedness”;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the assets or property
subject thereto and for which adequate reserves in accordance with GAAP are
being maintained;

(d) Liens for Taxes, assessments or governmental charges or levies not past due
or payable or that are being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP are being maintained;

(e) (A) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default and (B) pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect to
such judgments and proceedings mentioned in clause (e)(A) above;

 

19



--------------------------------------------------------------------------------

(f) Liens in favor of financial institutions arising in connection with the
Borrower’s or its Subsidiaries’ deposit accounts maintained in the ordinary
course held at such institutions to secure standard fees for services charged
by, but not financing made available by, such institutions;

(g) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other funded Indebtedness)
or to secure liability to insurance carriers;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
do not affect the value or marketability of such real property and which do not
in any case materially interfere with the conduct of the business of any Loan
Party or its Subsidiaries;

(i) (i) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement or (ii) non-exclusive licenses and sublicenses
granted by a Loan Party or any Subsidiary of a Loan Party and leases and
subleases (by a Loan Party or any Subsidiary of a Loan Party as lessor or
sublessor) to third parties in the ordinary course of business not interfering
with the business of the Loan Parties or any of their Subsidiaries;

(j) Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

(k) Liens on any assets or property acquired or held by any Loan Party or any
Subsidiary of any Loan Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such assets or property and permitted under clause (c) of the definition of
“Permitted Indebtedness,” provided that (i) such Lien attaches solely to the
assets or property so acquired in such transaction and the proceeds thereof and
(ii) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such assets or property;

(l) Liens securing Capital Lease Obligations permitted under clause (c) of the
definition of “Permitted Indebtedness”;

(m) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any Subsidiary of the Borrower in the
ordinary course of business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(p) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under clause (l) of the definition of “Permitted Indebtedness”;

(q) Liens solely on cash earnest money deposits made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
for a Permitted Acquisition; and

(r) Liens securing the Revolving Credit Facility, solely to the extent permitted
under clause (m) of the definition of “Permitted Indebtedness”.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

“Portfolio Interest Certificate” has the meaning set forth in Section 2.5(d).

 

20



--------------------------------------------------------------------------------

“Preferred Stock” means the Series A Convertible Preferred Stock, par value
$0.001 per share, of the Borrower.

“Prepayment Fee” has the meaning set forth in Section 2.3(c).

“Prepayment Notice” has the meaning set forth in Section 2.3(c).

“Principal Market” means the NASDAQ Global Market (or any successor to the
foregoing), or if after the Initial Disbursement Date the Common Stock is listed
on another Eligible Market, such other Eligible Market.

“Pro Rata First Subsequent Disbursement Share” means, with respect to any Lender
(other than the Specified Lenders), in respect of unfunded First Subsequent
Disbursement Commitments, the applicable percentage (as adjusted from time to
time in accordance with the terms hereof and as decreased as such First
Subsequent Disbursement Commitments are funded) specified opposite such Lender’s
(other than the Specified Lenders’) name on Annex A under the column “First
Subsequent Disbursement Commitment.” Notwithstanding anything to the contrary in
the Loan Documents and for the avoidance of doubt, as of the Amendment Date,
each Specified Lender’s Pro Rata First Subsequent Disbursement Share is 0%.

“Pro Rata Initial Disbursement Share” means, with respect to any Lender (other
than the Specified Lenders), in respect of unfunded Initial Disbursement
Commitments, the applicable percentage (as adjusted from time to time in
accordance with the terms hereof and as decreased as such Initial Disbursement
Commitments are funded) specified opposite such Lender’s (other than the
Specified Lenders’) name on Annex A under the column “Pro Rata Initial
Disbursement Share.”

“Pro Rata Second Subsequent Disbursement Share” means, with respect to any
Lender (other than the Specified Lenders), in respect of unfunded Second
Subsequent Disbursement Commitments, the applicable percentage (as adjusted from
time to time in accordance with the terms hereof and as decreased as such Second
Subsequent Disbursement Commitments are funded) specified opposite such Lender’s
(other than the Specified Lenders’) name on Annex A under the column “Second
Subsequent Disbursement Commitment.”

“Pro Rata Share” means, with respect to any Lender, the applicable percentage
(as adjusted from time to time in accordance with the terms hereof) obtained by
dividing (a) the sum of (i) such Lender’s Pro Rata Initial Disbursement Share of
the Initial Disbursement Commitments (to the extent not terminated or used in
its entirety), (ii) such Lender’s Pro Rata First Subsequent Disbursement Share
of the First Subsequent Disbursement Commitments (to the extent not terminated
or used in its entirety), (iii) such Lender’s Pro Rata Second Subsequent
Disbursement Share of the Second Subsequent Disbursement Commitments (to the
extent not terminated or used in its entirety), and (iv) the outstanding amount
of Loans held by such Lender, by (b) the sum of (i) the total amount of
remaining Disbursement Commitments held by all Lenders, and (ii) the total
outstanding amount of Loans held by all Lenders.

“Products” means any item or any service that is designed, created,
manufactured, managed, performed or otherwise used, offered or handled by or on
behalf of the Loan Parties or any of their Subsidiaries.

“Proxy Statement” has the meaning set forth in Section 5.1(x).

“Public Health Laws” means all Applicable Laws relating to the procurement,
development, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality, sale or promotion of any drug,
medical device, food, dietary supplement or other product (including any
ingredient or component of the foregoing products) subject to regulation under
the Federal Food, Drug, and Cosmetic Act (21 U.S.C. et seq.) and similar state
laws, controlled substances laws, pharmacy laws or consumer product safety laws.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party or any Subsidiary of any Loan Party.

 

21



--------------------------------------------------------------------------------

“Reference Property” has the meaning set forth in Section 2.9(i).

“Register” has the meaning set forth in Section 1.4(b).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of November 3, 2017 (as amended, supplemented or otherwise modified
from time to time) by and among the Borrower, VHP and the other parties thereto.

“Registrations” means all Authorizations and exemptions issued or allowed by any
Governmental Authority (including new drug applications, abbreviated new drug
applications, biologics license applications, investigational new drug
applications, over-the-counter drug monograph, device pre-market approval
applications, device pre-market notifications, investigational device
exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits) held by, or applied by contract to, any Loan
Party or any of its Subsidiaries, that are required for the research,
development, manufacture, distribution, marketing, storage, transportation, use
and sale of the Products of any Loan Party or any of its Subsidiaries.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

“Regulatory Matters” means, collectively, activities and Products that are
subject to Public Health Laws.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remaining First Subsequent Disbursement Commitment Termination Date” has the
meaning set forth in Section 2.2(b).

“Remaining Initial Disbursement Commitment Termination Date” has the meaning set
forth in Section 2.2(a).

“Remaining Second Subsequent Disbursement Commitment Termination Date” has the
meaning set forth in Section 2.2(c).

“Reorganization Event” has the meaning set forth in Section 2.12.

“Reorganization Successor Corporation” has the meaning set forth in
Section 2.12(a)(ii).

“Reporting Period” has the meaning set forth in Section 5.1(h).

“Required Lenders” means, at any time, (i) prior to the first date on which VHP,
VIP and their respective Affiliates no longer hold outstanding Loans and/or
unfunded Disbursement Commitments in an aggregate amount equal to or greater
than 25% of the unfunded Disbursement Commitments held by VHP and VIP on the
Agreement Date, VHP, and (ii) Lenders (including VHP for so long as it or one of
its Affiliates is a Lender, but excluding the Specified Lenders or any assignee
or transferee thereof) having Pro Rata Shares of which the aggregate Dollar
equivalent amount exceeds 50% of the outstanding Loans (excluding any Loans held
by the Specified Lenders or any assignee or transferee thereof) and the unfunded
Disbursement Commitments, collectively.

“Reservation Date” has the meaning set forth in Section 2.9(d).

 

22



--------------------------------------------------------------------------------

“Restricted Payments” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities, in each case on account of any of its
Stock, other than a payment or other distribution made solely in Stock (other
than Disqualified Stock) of such Person, (ii) the purchasing, redemption or
other acquisition for value of any of its Stock now or hereafter outstanding or
(iii) the making of any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Indebtedness subordinated to the
Obligations as to right and time of payment or as to other rights and remedies
thereunder; provided that any such payment or prepayment described in this
clause (iii) that is permitted by the subordination agreement with respect to
such Indebtedness shall not constitute a “Restricted Payment” within the meaning
of this Agreement.

“Reverse Split Amendment” has the meaning set forth in Section 4.2(l).

“Reverse Stock Split” has the meaning set forth in Section 5.1(x).

“Revolving Credit Facility” has the meaning set forth in clause (m) of the
definition of “Permitted Indebtedness.”

“Revolving Credit Facility Documents” means the agreements, instruments and
documents evidencing the Revolving Credit Facility permitted by clause (m) of
the definition of “Permitted Indebtedness.”

“Sanctioned Country” has the meaning set forth in Section 3.1(ii).

“Sanctions” has the meaning set forth in Section 3.1(ii).

“Sarbanes-Oxley” has the meaning set forth in Section 3.1(jj).

“SDN List” has the meaning set forth in Section 3.1(ii).

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by any Loan Party or any of its Subsidiaries with the SEC
pursuant to the Securities Act or the Exchange Act after December 31, 2015
(including, in each case, all financial statements and schedules and pro forma
financial information included therein, all exhibits thereto and all documents
incorporated by reference therein).

“Second Subsequent Disbursement” has the meaning set forth in Section 2.2(c).

“Second Subsequent Disbursement Commitment” means the commitment of a Lender to
provide a Second Subsequent Disbursement under this Agreement, and “Second
Subsequent Disbursement Commitments” means all of them, collectively; provided
that, notwithstanding anything to the contrary in the Loan Documents and for the
avoidance of doubt, as of the Amendment Date, no Specified Lender has any prior,
present or future commitment or obligation to fund any Second Subsequent
Disbursement or other amount under the Loan Documents at any time.

“Securities” means the Loans, the Disbursement Commitments, the Notes and the
related guaranties set forth in the Guaranty of the Guarantors.

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securities Act Legends” has the meaning set forth in Section 2.9(c)(vii)(b).

 

23



--------------------------------------------------------------------------------

“Senior Facility Agent” has the meaning set forth in the definition of “Senior
Facility Agreement.”

“Senior Facility Agreement” means the Facility Agreement dated as of January 5,
2018 (as amended, restated, supplemented, changed, extended, replaced or
otherwise modified from time to time) by and among the Borrower, certain of its
Subsidiaries, the lenders from time to time party thereto and Cortland Capital
Market Services LLC, as agent (in such capacity, the “Senior Facility Agent”).

“Senior Facility Amendment” has the meaning set forth in Section 6.27.

“Senior Facility Documents” means the Loan Documents (as defined in the Senior
Facility Agreement).

“Senior Facility Subordination Agreement” means the Subordination Agreement
dated as of the Agreement Date (as amended, restated, supplemented, changed,
extended, replaced or otherwise modified from time to time) by and among the
Borrower, certain of its Subsidiaries, the Lenders and the Senior Facility
Agent.

“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.

“Specified Lender” means any of the Lenders that is managed on a discretionary
basis by, or is otherwise an Affiliate of, Deerfield Management Company, L.P.
(including each of Deerfield Private Design Fund IV, L.P., Deerfield Private
Design Fund III, L.P. or Deerfield Special Situations Fund, L.P.) and each of
their successors and permitted assigns and transferees, and “Specified Lenders”
means all of them, collectively (but, for the avoidance of doubt, not jointly
and severally).

“Spin-Off” has the meaning set forth in Section 2.9(f)(iii)(B).

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any other Stock, whether or not presently convertible, exchangeable or
exercisable. The term “Stock” shall not include any Loans, Notes or
Disbursements hereunder, nor any “Loans”, “Notes” or “Disbursements” under the
Senior Facility Agreement (as such terms are defined therein).

“Stock Price” means, for (x) any Fundamental Change, (i) if the holders of the
Common Stock receive only cash in consideration for their shares of Common Stock
in such Fundamental Change and such Fundamental Change is of the type described
in sub-clause (ii) of clause (b) of the definition of Fundamental Change, the
amount of cash paid per share of the Common Stock in such Fundamental Change,
(ii) in all other cases, the Volume Weighted Average Price of the Common Stock
over the five (5) consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Fundamental Change Effective Date for such
Fundamental Change, or for (y) any prepayment in connection with Section 2.3(c),
the Volume Weighted Average Price of the Common Stock over the five
(5) consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the effective date of the prepayment.

“Stockholder Approval” has the meaning set forth in Section 5.1(x).

“Stockholder Meeting” has the meaning set forth in Section 5.1(x).

“Subject Foreign Subsidiaries” means Rib-X Ltd., Rempex London Limited and
Rempex Australia Pty Limited.

 

24



--------------------------------------------------------------------------------

“Subject Persons” has the meaning set forth in the definition of “EBITDA.”

“Subsequent Disbursement” means a First Subsequent Disbursement or a Second
Subsequent Disbursement, and “Subsequent Disbursements” means all of them,
collectively.

“Subsequent Disbursement Commitments” means the commitments of the Lenders to
provide Subsequent Disbursements under this Agreement; provided that,
notwithstanding anything to the contrary in the Loan Documents and for the
avoidance of doubt, as of the Amendment Date, no Specified Lender has any prior,
present or future commitment or obligation to fund any Subsequent Disbursement
or other amount under the Loan Documents at any time.

“Subsequent Stockholder Approval” has the meaning set forth in Section 5.1(x).

“Subsidiary” or “Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person. Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Borrower.

“Successor Major Transaction” means either a Change of Control or a Fundamental
Change that constitutes a Merger Event in which the shares of Common Stock are
converted into the right to receive cash, securities of another entity and/or
other assets.

“Successive Conversion Period” means the period beginning upon receipt by the
Specified Lenders of a Change of Control Notice, Fundamental Change Notice or
Prepayment Notice, as applicable, and ending on the one-year anniversary of the
effective date of the Change of Control, Fundamental Change or prepayment, as
applicable.

“Swap Contract” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Target” means any other Person incorporated or organized under the laws of any
state in the United States or the District of Columbia or a business unit,
product line, division or asset group of any such Person acquired or proposed to
be acquired in an Acquisition.

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
consolidated, combined or unitary tax returns.

“Tax Distributions” means distributions from any Subsidiary to the Borrower in
the aggregate amount necessary to permit the Borrower to pay all or a portion of
the U.S. federal, state and local income tax liabilities attributable to the
Borrower’s ownership of the Subsidiaries; provided that the amount of such
distributions in any taxable period shall not exceed the amount of U.S. federal,
state and local income tax the Subsidiaries would be required to pay with
respect to such taxable period if they filed as a separate consolidated,
combined, unitary or other similar group for income tax purposes with the
Borrower as the common parent of such group.

“Tax Returns” has the meaning set forth in Section 3.1(p).

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings imposed by an Governmental
Authority, together with any interest, additions to tax, penalties or other
Liabilities with respect thereto.

“Title IV Plan” means an Employee Benefit Plan subject to Title IV of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate incurs or
otherwise has or could reasonably be expected to have any obligation or
Liabilities (including under Section 4069 of ERISA).

 

25



--------------------------------------------------------------------------------

“Trading Day” means, except for determining amounts due upon conversion as set
forth below, a day on which (i) trading in the Common Stock (or other security
for which a closing sale price must be determined) generally occurs on the
NASDAQ Global Market or, if the Common Stock (or such other security) is not
then listed on the NASDAQ Global Market, on the principal other U.S. national or
regional securities exchange on which the Common Stock (or such other security)
is then listed or, if the Common Stock (or such other security) is not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Common Stock (or such other security) is then traded
and (ii) a Last Reported Sale Price for the Common Stock (or closing sale price
for such other security) is available on such securities exchange or market;
provided that if the Common Stock (or such other security) is not so listed or
traded, “Trading Day” means a Business Day; and provided, further, that for
purposes of determining amounts due upon conversion only, “Trading Day” means a
day on which (x) there is no Market Disruption Event and (y) trading in the
Common Stock generally occurs on the NASDAQ Global Market or, if the Common
Stock is not then listed on the NASDAQ Global Market, on the principal other
U.S. national or regional securities exchange on which the Common Stock is then
listed or, if the Common Stock is not then listed on a U.S. national or regional
securities exchange, on the principal other market on which the Common Stock is
then listed or admitted for trading, except that if the Common Stock is not so
listed or admitted for trading, “Trading Day” means a Business Day.

“Transactions” means (a) the funding of the Disbursements, (b) the providing of
the Disbursement Commitments, (c) the execution and delivery of the Loan
Documents and (d) the payment of fees, commissions, costs and expenses in
connection with each of the foregoing.

“Transfer” means directly or indirectly, sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in or otherwise dispose of (whether
by operation of law or otherwise).

“Transfer Agent” has the meaning set forth in Section 2.9(c)(ii).

“Treasury Rate” means, on any date of prepayment, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to such prepayment date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such prepayment date to July 6, 2022; provided,
however, that if the period from such prepayment date to July 6, 2022 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“Trigger Event” has the meaning set forth in Section 2.9(f)(iii).

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“unit of Reference Property” has the meaning set forth in Section 2.9(i).

“United States” and “U.S.” each means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended from time to time.

“Valuation Period” has the meaning set forth in Section 2.9(f)(iii)(B).

“VHP” means Vatera Healthcare Partners LLC.

“VIP” means Vatera Investment Partners LLC (to be re-named Oikos Investment
Partners LLC after the date hereof).

 

26



--------------------------------------------------------------------------------

“Volume Weighted Average Price” means the volume weighted average price per
share of the relevant securities over the relevant period (as reported by
Bloomberg L.P. or, if not reported thereby, by another authoritative source
mutually agreed by the Loan Parties and the Required Lenders).

“Warrants” means such warrants issued by the Borrower to Deerfield Private
Design Fund IV, L.P., Deerfield Private Design Fund III, L.P., and Deerfield
Special Situations Fund, L.P. on January 5, 2018 (as amended, supplemented or
otherwise modified from time to time) to purchase an aggregate of 3,792,868
shares of Common Stock of the Borrower.

Section 1.2 Interpretation. In this Agreement and the other Loan Documents,
unless the context otherwise requires, all words and personal pronouns relating
thereto shall be read and construed as the number and gender of the party or
parties requires and the verb shall be read and construed as agreeing with the
required word and pronoun. The division of this Agreement and the other Loan
Documents into Articles and Sections and the use of headings and captions is for
convenience of reference only and shall not modify or affect the interpretation
or construction of this Agreement or any of its provisions. The words “herein,”
“hereof,” “hereunder,” “hereinafter” and “hereto” and words of similar import
refer to this Agreement (or other applicable Loan Document) as a whole and not
to any particular Article or Section hereof (or thereof). The term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The term “documents” and “agreements” include any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The use in any of the Loan Documents of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. References to a specified Article, Exhibit, Section or Schedule shall be
construed as a reference to that specified Article, Exhibit, Section or Schedule
of this Agreement (or other applicable Loan Document). Unless specifically
stated otherwise, any reference to any of the Loan Documents means such document
as the same shall be amended, restated, supplemented or otherwise modified and
from time to time in effect. The references to “asset” (or “assets”) and
“property” (or “properties”) in the Loan Documents are meant to be mean the same
and are used throughout the Loan Documents interchangeably, and such words shall
be deemed to refer to any and all tangible and intangible assets and properties,
including cash, securities, Stock, accounts and contract rights. Unless
otherwise specified herein or therein, all terms defined in any Loan Document
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto or thereto. The meanings of defined terms
shall be equally applicable to the singular and plural forms of the defined
terms. Terms (including uncapitalized terms) not otherwise defined herein and
that are defined in the UCC shall have the meanings therein described. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.” If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, unless otherwise expressly stated, such provision shall be interpreted
to encompass any and all means, direct or indirect, of taking, or not taking,
such action. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation, and any
reference to any law or regulation, shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
Whenever any reference is made in any Loan Document to any Person such reference
shall be construed to include such Person’s permitted successors and permitted
assigns. Any financial ratios required to be satisfied in order for a specific
action to be permitted under any Loan Document shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein or
therein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). Unless otherwise specified, all
references in any Loan Document to

 

27



--------------------------------------------------------------------------------

times of day shall be references to New York City time. Notwithstanding anything
to the contrary in any Loan Document, any reference to “Organizational Document”
or “Organizational Documents” of any Loan Party or any of its Subsidiaries in
any Loan Document shall mean such written documents, agreements and arrangements
that are in effect on the Agreement Date after giving effect to the Transactions
occurring on the Agreement Date that have been approved by the Required Lenders,
without giving effect to any amendment, restatement, change, supplement, waiver
or other modification thereto or thereof that is not expressly permitted by
Section 5.2(j). Any reference to “payment in full”, “paid in full”, “repaid in
full”, “prepaid in full”, “redeemed in full” or any other term or word of
similar effect used in this Agreement or any other Loan Document with respect to
the Loans or the Obligations shall mean all Obligations (including any
Prepayment Fees) (excluding contingent claims for indemnification to the extent
no claim giving rise thereto has been asserted) have been repaid in full in cash
or through the issuance of Conversion Shares or a combination of cash and
Conversion Shares and have been fully performed. Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, (a) no action or
inaction is permitted (and any such action or inaction shall be and is expressly
prohibited) under this Agreement and/or any other Loan Document to the extent
such action or inaction is prohibited by the Senior Facility Subordination
Agreement, (b) all terms and provisions in this Agreement and the other Loan
Documents shall be deemed to be (i) qualified and modified by the terms and
provisions of the Senior Facility Subordination Agreement and (ii) subject to
the Senior Facility Subordination Agreement without having to expressly include
language stating that such terms and provisions are “subject to the Senior
Facility Subordination Agreement,” and (c) with respect to any conflict between
the terms and provisions of this Agreement and/or any other Loan Document, on
the one hand, and the Senior Facility Subordination Agreement, on the other
hand, the Senior Facility Subordination Agreement shall govern and control.

Section 1.3 Business Day Adjustment. Except as otherwise expressly stated herein
or in any other Loan Document (and except on the Maturity Date or any date of
acceleration of any of the Obligations, which in each such case, such payment or
performance shall be due and payable or performed on or prior to such day
regardless of whether such day is a Business Day), if the day by which any
payment or other performance is due to be made is not a Business Day, that
payment or performance shall be made by the next succeeding Business Day unless
that next succeeding Business Day falls in a different calendar month, in which
case that payment or other performance shall be made by the Business Day
immediately preceding the day by which such payment or other performance is due
to be made; provided that interest will continue to accrue each additional day
in connection therewith.

Section 1.4 Loan Records.

(a) The Borrower will record on its books and records the amount of the Loans,
the unfunded amount of the Disbursement Commitments, the interest rate
applicable thereto, all payments of principal and interest thereon and the
principal balance thereof from time to time outstanding.

(b) The Borrower shall establish and maintain at its address referred to in
Section 6.1, (i) a record of ownership (the “Register”) of the interests
(including any rights to receive payment hereunder) of each Lender in the Loans
and the unfunded Disbursement Commitments, and any assignment of any such
interest or interests, and (ii) accounts in the Register in which it shall
record (1) the names and addresses of the Lenders (and any change thereto
pursuant to this Agreement), (2) the amount of the Loans and the unfunded
Disbursement Commitments and each funding of any participation therein, (3) the
amount of any principal, interest, fee or other amount due and payable or paid,
and (4) any other payment received by the Lenders from the Borrower and its
application to the Loans and the unfunded Disbursement Commitments. The Register
of the Borrower shall be absolute, binding and conclusive absent manifest error.

(c) The Loans made by each Lender are evidenced by this Agreement. Additionally,
the Borrower shall execute and deliver to each Lender (and/or, if applicable and
if so requested by any assignee Lender pursuant to the assignment provisions of
Section 6.5) on each Disbursement Date (or, if such assignment is made after the
applicable Disbursement Date, promptly after such Lender’s request) a Note
payable to such Lender in an amount equal to the unpaid principal amount of the
outstanding Loans held by such Lender (which, at the request

 

28



--------------------------------------------------------------------------------

of such Lender, may provide separate Notes for separate or different parts of
the outstanding Loans held by such Lender). Notwithstanding anything to the
contrary contained in this Agreement, the Loans and the unfunded Disbursement
Commitments (including any Notes evidencing the such outstanding Loans) are
registered obligations, the right, title and interest of the Lenders and their
successors and assignees in and to the Loan and any Disbursement Commitments
shall be transferable only upon notation of such Transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.4
shall be construed so that the Loan is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.

(d) The Borrower and the Lenders shall treat each Person whose name is recorded
in the Register as a Lender for all purposes of this Agreement. Information
contained in the Register with respect to any Lender shall be available for
access by the Borrower or such Lender at any reasonable time and from time to
time upon reasonable prior written notice.

Section 1.5 Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrower or its Subsidiaries (including, with respect to GAAP, any change in
GAAP that would require leases that would be classified as operating leases
under GAAP on the Agreement Date to be reclassified as Capital Leases) shall be
given effect for purposes of measuring compliance with any provision of this
Agreement or otherwise determining any relevant ratios and baskets which govern
whether any action is permitted hereunder unless the Borrower and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP, and
unless such provisions are modified, all financial statements and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein or in any other Loan Document, all terms of an accounting or financial
nature used herein and in the other Loan Documents shall be construed, and all
computations of amounts and ratios referred to herein and in the other Loan
Documents shall be made, without giving effect to any election under Statement
of Financial Accounting Standards No. 159 (Codification of Accounting Standards
825-10) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary at “fair value,” as defined therein. A breach of any financial
covenant set forth in Section 5.1(v) shall be deemed to have occurred as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to any Lender.

Section 1.6 Officers. Any document, agreement or instrument delivered under the
Loan Documents that is signed by an Authorized Officer or another officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Authorized Officer or other officer shall be conclusively
presumed to have acted on behalf of such Loan Party in such person’s capacity as
an officer of such Loan Party and not in any individual capacity.

ARTICLE 2

AGREEMENT FOR THE LOAN

Section 2.1 Use of Proceeds. The proceeds of each Disbursement will be used for
working capital and other general corporate purposes of the Borrower, including
Permitted Acquisitions; provided, however, that the proceeds of each
Disbursement shall not be used to pay all or any portion of any liability in
excess of $15,000,000 (other than any Indebtedness or other obligations under
the Senior Facility Documents or the Revolving Credit Facility Documents) in the
aggregate without the prior written consent of the Required Lenders in their
sole discretion.

Section 2.2 Disbursements.

(a) Initial Disbursement. Subject to the satisfaction (or waiver by the Required
Lenders) of the conditions set forth in Section 4.1, Section 4.2 and this
Section 2.2(a) and subject to the terms in this Agreement

 

29



--------------------------------------------------------------------------------

and in reliance on the representations and warranties in the Loan Documents, the
Borrower shall provide a written notice to each Lender (other than the Specified
Lenders) holding an Initial Disbursement Commitment in form and substance
reasonably satisfactory to each such Lender from an Authorized Officer of the
Borrower (certifying that all such aforementioned conditions in this Section
2.2(a) are satisfied or are expected to be satisfied on the proposed date of the
funding of the Initial Disbursement) requesting each such Lender fund in a
single advance its Pro Rata Initial Disbursement Share of the Initial
Disbursement at least five (5) Business Days in advance of the proposed date of
the funding of the Initial Disbursement amount by such Lender (or such shorter
period agreed to by all such Lenders in their sole discretion) with the proposed
date of funding being required to be a single Business Day during the period
commencing on (and including) the Agreement Date and ending on (and including)
February 25, 2019 (or such earlier date set forth in the proviso of the first
sentence of Section 2.3(a) or caused by the Facility Termination Date occurring
or any earlier date of termination based on remedies available upon (or at the
time of) the occurrence of an Event of Default) (such end date of the Initial
Disbursement Commitments, the “Remaining Initial Disbursement Commitment
Termination Date”), whereupon each Lender (other than the Specified Lenders)
holding an Initial Disbursement Commitment severally but not jointly agrees to
lend to the Borrower in a single advance on the proposed date of funding, the
principal amount (but not less than the principal amount) of the total Initial
Disbursement Commitment amount multiplied by the percentage set forth opposite
such Lender’s name in Annex A under the heading “Pro Rata Initial Disbursement
Share.” Following receipt of such written notice from Borrower pursuant to the
above terms in this Section 2.2(a), each Lender (other than the Specified
Lenders) holding an Initial Disbursement Commitment with a Pro Rata Initial
Disbursement Share greater than 0% shall make its Pro Rata Initial Disbursement
Share of the Initial Disbursement requested by the Borrower pursuant to such
written notice available to the Borrower on the proposed date of funding of the
Initial Disbursement covered by such written notice to the extent that the
conditions set forth in Section 4.1, Section 4.2 and this Section 2.2(a) have
been satisfied for the Initial Disbursement. Amounts borrowed under this
Section 2.2(a) are referred to as the “Initial Disbursement.” Upon the funding
by any Lender (other than the Specified Lenders) of its Pro Rata Initial
Disbursement Share of the Initial Disbursement, the Initial Disbursement
Commitment of such Lender shall immediately and automatically terminate and the
Borrower shall provide notation thereof in the Register of such termination and
the holding of the Initial Disbursement by such Lender. Upon the funding by each
Lender (other than the Specified Lenders) of its Pro Rata Initial Disbursement
Share of the Initial Disbursement, each of the Specified Lenders shall be deemed
for all purposes of this Agreement to have funded its Pro Rata Initial
Disbursement Share of the Initial Disbursement, the Initial Disbursement
Commitment of such Specified Lender shall immediately and automatically
terminate and the Borrower shall provide notation thereof in the Register of
such termination and the holding of the Initial Disbursement by such Specified
Lender; provided that no Specified Lender shall have any duty or obligation to
fund (and has made no commitment to fund) any Initial Disbursement Commitment,
or any amounts or obligations under this Agreement or the other Loan Documents.
Any Initial Disbursement Commitments that are still available as of the
Remaining Initial Disbursement Commitment Termination Date shall immediately and
automatically terminate without any action or notice by any Person.
Notwithstanding anything to the contrary in the Loan Documents or otherwise, as
consideration for agreeing to the terms and provisions set forth in the Senior
Facility Amendment (which it is understood and agreed by all Parties to this
Agreement would have not been agreed to by the lenders (including the Specified
Lenders) party to the Senior Facility Amendment without the receipt and benefit
thereof), on and after the date any Initial Disbursement of any amount is funded
or made by any Lender or any other Person, the Specified Lenders shall hold (and
be deemed to hold for all purposes) $5,000,000 in Initial Disbursements in the
percentages set forth on Annex A under the heading “% of Total Initial
Disbursement Commitment” (with such changes to such amount and such percentages
from any permitted assignments or transfers thereof, or any prepayments,
repayments, conversions or other reductions thereof in accordance with the terms
and provisions of this Agreement, from time to time).

(b) First Subsequent Disbursement. Subject to the satisfaction (or waiver by the
Required Lenders) of the conditions set forth in Section 4.1, Section 4.3 and
this Section 2.2(b) and subject to the terms in this Agreement and in reliance
on the representations and warranties in the Loan Documents, to the extent the
Borrower provides a written notice to each Lender holding a First Subsequent
Disbursement Commitment in form and substance reasonably satisfactory to each
such Lender from an Authorized Officer of the Borrower

 

30



--------------------------------------------------------------------------------

(certifying that all such aforementioned conditions in this Section 2.2(b) are
satisfied or are expected to be satisfied on the proposed date of the funding of
such First Subsequent Disbursement) requesting each such Lender fund in a single
advance its Pro Rata First Subsequent Disbursement Share of the First Subsequent
Disbursement at least twelve (12) Business Days in advance of the proposed date
of the funding of such First Subsequent Disbursement amount by such Lender (or
such shorter period agreed to by all such Lenders in their sole discretion) with
the proposed date of funding being required to be a single Business Day during
the period commencing on (and including) the first Business Day after March 31,
2019 and ending on (and including) June 30, 2019 (or such earlier date set forth
in the proviso of the first sentence of Section 2.3(a) or caused by the Facility
Termination Date occurring or any earlier date of termination based on remedies
available upon (or at the time of) the occurrence of an Event of Default) (such
end date of the First Subsequent Disbursement Commitments, the “Remaining First
Subsequent Disbursement Commitment Termination Date”), each Lender holding a
First Subsequent Disbursement Commitment severally but not jointly agrees to
lend to the Borrower in a single advance on the proposed date of funding, up to
the principal amount set forth opposite such Lender’s name in Annex A under the
heading “First Subsequent Disbursement Commitment.” Following receipt of such
written notice from Borrower pursuant to the above terms in this Section 2.2(b),
each Lender holding a First Subsequent Disbursement Commitment shall make its
Pro Rata First Subsequent Disbursement Share of such First Subsequent
Disbursement requested by the Borrower pursuant to such written notice available
to the Borrower on the proposed date of funding of such First Subsequent
Disbursement covered by such written notice to the extent that the conditions
set forth in Section 4.1, Section 4.3 and this Section 2.2(b) have been
satisfied for such First Subsequent Disbursement. Amounts borrowed under this
Section 2.2(b) are referred to as the “First Subsequent Disbursement.” Upon the
funding by any Lender of its Pro Rata First Subsequent Disbursement Share of the
First Subsequent Disbursement, the First Subsequent Disbursement Commitment of
such Lender shall immediately and automatically terminate and the Borrower shall
provide notation thereof in the Register of such termination and the holding of
the First Subsequent Disbursement by such Lender. Any First Subsequent
Disbursement Commitments that are still available as of the Remaining First
Subsequent Disbursement Commitment Termination Date shall immediately and
automatically terminate without any action or notice by any Person.

(c) Second Subsequent Disbursement. Subject to the satisfaction (or waiver by
the Required Lenders) of the conditions set forth in Section 4.1, Section 4.3
and this Section 2.2(c) and subject to the terms in this Agreement and in
reliance on the representations and warranties in the Loan Documents, to the
extent the Borrower provides a written notice to each Lender holding a Second
Subsequent Disbursement Commitment in form and substance reasonably satisfactory
to each such Lender from an Authorized Officer of the Borrower (and with such
written notice certifying that all such aforementioned conditions in this
Section 2.2(c) are satisfied or are expected to be satisfied on the proposed
date of the funding of such Second Subsequent Disbursement) requesting each such
Lender fund in a single advance its Pro Rata Second Subsequent Disbursement
Share of the Second Subsequent Disbursement at least twelve (12) Business Days
in advance of the proposed date of the funding of such Second Subsequent
Disbursement amount by such Lender (or such shorter period agreed to by all such
Lenders in their sole discretion) with the proposed date of funding being
required to be a single Business Day during the period commencing on (and
including) the first Business Day after June 30, 2019 and ending on (and
including) July 10, 2019 (or such earlier date set forth in the proviso of the
first sentence of Section 2.3(a) or caused by the Facility Termination Date
occurring or any earlier date of termination based on remedies available upon
(or at the time of) the occurrence of an Event of Default) (such end date of the
Second Subsequent Disbursement Commitments, the “Remaining Second Subsequent
Disbursement Commitment Termination Date”), each Lender holding a Second
Subsequent Disbursement Commitment severally but not jointly agrees to lend to
the Borrower in a single advance on the proposed date of funding, up to the
principal amount set forth opposite such Lender’s name in Annex A under the
heading “Second Subsequent Disbursement Commitment.” Following receipt of such
written notice from Borrower pursuant to the above terms in this Section 2.2(c),
each Lender holding a Second Subsequent Disbursement Commitment shall make its
Pro Rata Second Subsequent Disbursement Share of such Second Subsequent
Disbursement requested by the Borrower pursuant to such written notice available
to the Borrower on the proposed date of funding of such Second Subsequent
Disbursement covered by such written notice to the extent that the conditions
set forth in Section 4.1, Section 4.3

 

31



--------------------------------------------------------------------------------

and this Section 2.2(c) have been satisfied for such Second Subsequent
Disbursement. Amounts borrowed under this Section 2.2(c) are referred to as the
“Second Subsequent Disbursement.” Upon the funding by any Lender of its Pro Rata
Second Subsequent Disbursement Share of the Second Subsequent Disbursement, the
Second Subsequent Disbursement Commitment of such Lender shall immediately and
automatically terminate and the Borrower shall provide notation thereof in the
Register of such termination and the holding of the Second Subsequent
Disbursement by such Lender. Any Second Subsequent Disbursement Commitments that
are still available as of the Remaining Second Subsequent Disbursement
Commitment Termination Date shall immediately and automatically terminate
without any action or notice by any Person.

(d) No Re-Borrowing of Disbursements or Loans. Amounts borrowed as an Initial
Disbursement or a Subsequent Disbursement which are paid, repaid, redeemed
and/or prepaid may not be re-borrowed under any circumstances.

Section 2.3 Payments; Prepayments; Exit Fees; Prepayment Fee; No Call.

(a) The Borrower shall pay in cash to each Lender (based on its respective Pro
Rata Share) the outstanding principal amount of the Obligations on the earlier
(such earlier date, the “Facility Termination Date”) of (i) the Maturity Date
and (ii) the date the principal amount of the Obligations are declared to be or
automatically become due and payable upon (or at the time of) the occurrence of
an Event of Default; provided that, notwithstanding anything to the contrary in
the Loan Documents, to the extent the Remaining Initial Disbursement Commitment
Termination Date, the Remaining First Subsequent Disbursement Commitment
Termination Date and/or the Remaining Second Subsequent Disbursement Commitment
Termination Date would occur after such earlier date of clauses (i) – (ii) above
in this sentence, then the Remaining Initial Disbursement Commitment Termination
Date, the Remaining First Subsequent Disbursement Commitment Termination Date
and/or the Remaining Second Subsequent Disbursement Commitment Termination Date,
as applicable, shall automatically be moved to the same earliest date without
any action or notice of any Person.

(b) At least fifteen (15) calendar days prior to the anticipated occurrence of
any Change of Control, the Borrower shall notify the Lenders of the applicable
Change of Control (a “Change of Control Notice”). Subject to Section 2.9(l), any
Lender may notify the Borrower, in such Lender’s sole discretion, by delivering
written notice to the Borrower at least five (5) calendar days prior to the
anticipated occurrence of such Change of Control, that such Lender elects to
either (i) convert all or a portion of its outstanding Loans into Preferred
Stock at the applicable Conversion Rate in accordance with Section 2.9 and, if
applicable, Section 2.11 (a “Change of Control Conversion Notice”) or (ii) in
the case of VHP, VIP, any Specified Lender or their respective Affiliates only,
for any amounts not elected to be converted pursuant to clause (i), have the
Borrower pay in cash to such Lender (based on its respective Pro Rata Share) the
outstanding Obligations substantially concurrently with the occurrence of such
Change of Control (a “Change of Control Repayment Notice”). In the event (x) a
Lender (other than VHP, VIP, any Specified Lender and their respective
Affiliates) fails to timely deliver a Change of Control Conversion Notice or
(y) a Change of Control Repayment Notice is timely received by the Borrower from
VHP, VIP, each Specified Lender or their respective Affiliates pursuant to this
Section 2.3(b), the Borrower shall pay in cash to such Lender (based on its
respective Pro Rata Share) the outstanding Obligations substantially
concurrently with the occurrence of such Change of Control. For the avoidance of
doubt, VHP, VIP, any Specified Lender or their respective Affiliates may elect
to deliver neither a Change of Control Conversion Notice nor a Change of Control
Repayment Notice for any of their Loans, in which case such Lenders shall
continue to hold their respective Loans which are not elected for conversion or
repayment following such Change of Control, unless such Loans are subject to
prepayment pursuant to and in accordance with Section 2.3(c).

(c) Except as provided below in this Section 2.3(c), the Loans may, at the
option of the Borrower, be prepaid in cash, in whole or in part, together with
accrued and unpaid interest thereon, at any time upon fifteen (15) Business
Days’ prior written notice to the Lenders (any such notice, a “Prepayment
Notice”) subject to the payment by the Borrower to each Lender (based on its
respective Pro Rata Share of such Loans) in accordance with Section 2.3(d) and
Section 2.4 of (i) the Interim Exit Fee or Final Exit Fee, as applicable, set

 

32



--------------------------------------------------------------------------------

forth in the last paragraph of this Section 2.3(c), and (ii) the fees outlined
below (any such fee outlined below, a “Prepayment Fee”) to be paid in cash, if
paid, repaid, redeemed or prepaid:

(i) on or prior to July 6, 2022, upon cash payment of a premium equal to the
Applicable Premium as of the date of prepayment;

(ii) after July 6, 2022 but on or prior to July 6, 2023, upon cash payment of a
premium equal to 5.0% of the principal of the applicable Loans being paid,
repaid, redeemed or prepaid (without giving effect to the principal payment,
repayment, redemption or prepayment when calculating the 5.0%); and

(iii) after July 6, 2023 but on or prior to January 5, 2025, upon cash payment
of a premium equal to 4.0% of the principal of the applicable Loans being paid,
repaid, redeemed or prepaid (without giving effect to the principal payment,
repayment, redemption or prepayment when calculating the 4.0%).

Notwithstanding the foregoing or anything to the contrary in the Loan Documents,
(i) except for a prepayment in connection with a Change of Control or a
Fundamental Change in which the consideration to be paid to the holders of
outstanding Common Stock (other than shares held by VHP, VIP or their respective
Affiliates) consists solely of cash at a per share price in excess of the then
current Conversion Price (determined based on the Common Stock Conversion Rate),
the Loans shall not be permitted to be prepaid at any time that the Volume
Weighted Average Price of the Common Stock for the five-trading-day period
ending on and including the Trading Day immediately preceding the delivery of
any Prepayment Notice exceeds then current Conversion Price (determined based on
the Common Stock Conversion Rate) and (ii) upon receipt of any Prepayment
Notice, each Lender shall have the right, prior to the applicable prepayment, to
convert all or a portion of the Loans to be so prepaid (but including, for the
avoidance of doubt, any Interim Exit Fee or Final Exit Fee and excluding, for
the avoidance of doubt, any Prepayment Fee) into Preferred Stock at the
Conversion Rate in accordance with Section 2.9 and Section 2.11 that would apply
as if such prepayment were a Fundamental Change, using the Stock Price
applicable to such prepayment. Upon receipt of any Prepayment Notice, the
Borrower shall, if requested in writing by a Lender that is VHP, VIP or their
respective Affiliates, disclose to such Lender any material non-public
information regarding the Borrower (as such term is defined under U.S. federal
securities laws), subject to execution by such Lender of a customary
confidentiality agreement (with a trading restriction on the Lender and no
“cleansing” requirement by the Borrower) with the Borrower.

The Parties acknowledge and agree that, in light of the impracticality and
extreme difficulty of ascertaining actual damages, the Prepayment Fee set forth
in this Section 2.3(c) is intended to be a reasonable calculation of the actual
damages that would be suffered by the Lenders as a result of any such payment,
repayment, redemption or prepayment. The parties hereto further acknowledge and
agree that the Prepayment Fee set forth in this Section 2.3(c) is not intended
to act as a penalty or to punish the Borrower or any other Loan Party for any
such payment, repayment, redemption or prepayment.

Notwithstanding anything to the contrary in the Loan Documents, at any time that
(i) any of the Loans (including any Loans held by the Specified Lenders) are
paid, repaid, redeemed or prepaid or converted into Preferred Stock in
accordance with Section 2.9 (whether before, at the time of or after the
Maturity Date or any acceleration, bankruptcy or otherwise), the Borrower shall
pay to each Lender (based on its respective Pro Rata Share of such Loans) a
non-refundable exit fee (the “Interim Exit Fee”) equal to 1% of the aggregate
principal amount of such Loans so paid, repaid, redeemed, prepaid or converted,
which Interim Exit Fee shall be (A) due and payable in cash upon any such
payment, repayment, redemption or prepayment of such Loans or (B) converted into
Preferred Stock (assuming such Interim Exit Fee were principal) in accordance
with Section 2.9 upon any such conversion of such Loans into Preferred Stock,
and (ii) all (but not less than all) of the Loans are paid, repaid, redeemed or
prepaid or converted into Preferred Stock in accordance with Section 2.9
(whether before, at the time of or after the Maturity Date or any acceleration,
bankruptcy or otherwise), the Borrower shall pay to each Lender (based on its
respective Pro Rata Share of such Loans) a non-refundable exit fee (the “Final
Exit Fee”) equal to 3% of the aggregate principal amount of the Disbursement
Commitments that

 

33



--------------------------------------------------------------------------------

were not drawn by the Borrower in accordance with Section 2.2(a), (b) or (c), as
applicable, prior to such time, which Final Exit Fee (A) shall be due and
payable in cash upon any such payment, repayment, redemption or prepayment of
all (but not less than all) the Loans or (B) be converted into Preferred Stock
(assuming such Final Exit Fee were principal) in accordance with Section 2.9
and, if applicable, Section 2.11 upon any such conversion of all (but not less
than all) the Loans into Preferred Stock.

(d) Each payment, repayment, redemption and prepayment by the Borrower or any
other Loan Party shall be applied (i) first, ratably to all fees, costs and
expenses (including any attorneys’ fees) owed to any Lender under the Loan
Documents, (ii) second, ratably to accrued and unpaid interest owed to the
Lenders under the Loan Documents, (iii) third, ratably to the principal amount
of the Loans owed to the Lenders (including any Prepayment Fee), and,
(iv) fourth, to all other Obligations owing to any Lender; provided that
notwithstanding the foregoing or anything else to the contrary in the Loan
Documents, (1) any acceleration payments, repayments, redemptions or prepayments
shall be applied as determined by the Required Lenders and the Specified Lenders
in their sole discretion and, with respect to any such Obligations owed to the
Lenders, shall be allocated among the Lenders in accordance with and in
proportion to their respective Pro Rata Shares and (2) the Borrower shall not be
able to direct the application of any payments during the continuance of a
Default or an Event of Default, in which case such payments shall be applied as
determined by the Required Lenders and the Specified Lenders in their sole
discretion.

Section 2.4 Payment Details. All payments of the Obligations by the Borrower or
any other Loan Party hereunder and under any of the other Loan Documents shall
be made without setoff or counterclaim and shall be paid in cash in Dollars and
applied in accordance with Section 2.3(d). Payments of any amounts and other
Obligations due to the Lenders under this Agreement or the other Loan Documents
shall be made in Dollars in immediately available funds prior to 11:00 a.m. (New
York City time) on such date that any such payment is due, using such wire
information or address for such applicable Lender that is set forth on
Schedule 2.4 or at such other bank or place as such applicable Lenders shall
from time to time designate in writing at least prior to the date such payment
is due. Any payment received by any Lender after 11:00 a.m. (New York City time)
may in such Lender’s discretion be deemed to have been made on the following
Business Day. The Borrower shall pay all and any fees, costs and expenses
(administrative or otherwise) imposed by banks, clearing houses or any other
financial institutions in connection with making any payments under any of the
Loan Documents.

Section 2.5 Taxes.

(a) Any and all payments hereunder or under any other Loan Document shall be
made, in accordance with this Section 2.5, free and clear of and without
deduction for any and all present or future Taxes except as required by
Applicable Law. If any Loan Party shall be required by Applicable Law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document, (i) such Loan Party shall make such deductions, (ii) such Loan
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with Applicable Law, and (iii) to the extent that the deduction is
made on account of Indemnified Taxes, the sum payable shall be increased by as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.5), each Lender shall receive an amount equal to the sum it would have
received had no such deductions been made (any and all such additional amounts
payable shall hereafter be referred to as the “Additional Amounts”). Within
thirty (30) days after the date of any payment of such Taxes, the Borrower shall
furnish to the applicable Lender the original or a certified copy of a receipt
evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such Lender.

(b) In addition, the Loan Parties agree to pay and authorize each Lender to pay
in their name, all Other Taxes. Within 30 days after the date of any payment of
Other Taxes by any Loan Party, the Borrower shall furnish to the applicable
Lender the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to such Lender.

(c) The Borrower shall reimburse and indemnify, within ten (10) days after
receipt of demand therefor, each Lender for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this

 

34



--------------------------------------------------------------------------------

Section 2.5(c)) paid or payable by such Lender, and any Liabilities arising
therefrom or relating thereto, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Lender(s) setting
forth the amounts to be paid thereunder and delivered to the Borrower shall be
absolute, conclusive and binding, absent manifest error.

(d) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall, on or before the date on which the
Lender becomes a party to this Agreement, provide to Borrower a properly
completed and executed IRS Form W-9 certifying that such Lender is not subject
to backup withholding tax. Each Lender that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) (a “Foreign Lender”)
and is entitled to an exemption from or reduction of U.S. federal withholding
tax with respect to payments under this Agreement shall, on or before the date
on which such Lender becomes a party to this Agreement, provide Borrower with a
properly completed and executed IRS Form W-8ECI, W-8BEN-E, W-8IMY or other
applicable forms (together with any required supporting documentation), or any
other applicable certificate or document reasonably requested by the Borrower,
and, if such Foreign Lender is relying on the portfolio interest exception of
Section 871(h) or Section 881(c) of the Code (or any successor provision
thereto), shall also provide the Borrower with a certificate (the “Portfolio
Interest Certificate”) representing that such Foreign Lender is not a “bank” for
purposes of Section 881(c) of the Code (or any successor provision thereto), is
not a 10% holder of the Borrower described in Section 871(h)(3)(B) of the Code
(or any successor provision thereto), and is not a controlled foreign
corporation receiving interest from a related person (within the meaning of
Sections 881(c)(3)(C) and 864(d)(4) of the Code or any successor provisions
thereto). If the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a Portfolio Interest Certificate on
behalf of such partners. Each Lender shall provide new forms (or successor
forms) as reasonably requested by the Borrower from time to time and shall
notify the Borrower in writing within a reasonable time after becoming aware of
any event requiring a change in the most recent forms previously delivered by
such Lender to the Borrower.

(e) If a payment to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Lender shall deliver
to the Borrower, at the times prescribed by law or as reasonably requested by
Borrower, such documentation as is required in order for the Borrower to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.5(e),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(f) If a Lender determines, in its sole discretion exercised in good faith, that
it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.5, such Lender shall promptly pay such
refund (but only to the extent of indemnity payments made under this Section 2.5
with respect to the Taxes refund) to the Borrower, net of all out-of-pocket
expense (including any Taxes imposed thereon) of such Lender incurred in
obtaining such refund or making such payment, provided that the Borrower, upon
the request of such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender if such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.5(f), in no event shall a Lender be required to pay any amount
to the Borrower pursuant to this Section 2.5(f), the payment of which would
place such Lender in a less favorable net after-Tax position than such Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted or otherwise imposed and the indemnification
payments with respect to such Tax had never been paid. Nothing in this
Section 2.5(f) shall require any Lender to disclose any information it deems
confidential (including its tax returns) to any Person, including the Borrower.

Section 2.6 Costs, Expenses and Losses. If, as a result of any failure by the
Borrower or any other Loan Party to pay any sums or Obligations due under this
Agreement or any other Loan Document on the due date therefor (after the
expiration of any applicable grace periods, but without giving effect to any
grace period after the occurrence of an Event of Default of the type set forth
in Section 5.4(d)), any Lender shall incur costs, expenses and/or losses, by
reason of the liquidation or redeployment of deposits from third parties or in

 

35



--------------------------------------------------------------------------------

connection with obtaining funds to make or maintain any Disbursement or Loan or
provide the Disbursement Commitments, the Borrower shall pay to such Lender upon
request by the Lenders, the amount of such costs, expenses and/or losses within
fifteen (15) days after receipt by it of a certificate from the Lenders setting
forth in reasonable detail such costs, expenses and/or losses, along with
supporting documentation. For the purposes of the preceding sentence, “costs,
expenses and/or losses” shall include any interest paid or payable to carry any
unpaid amount and any loss, premium, penalty or expense which may be incurred in
obtaining, liquidating or employing deposits of or borrowings from third parties
in order to make, maintain or fund any Disbursement or Loan (or provide the
Disbursement Commitments) or any portion thereof.

Section 2.7 Interest. From and after the Agreement Date, the outstanding
principal amount of the Loans and any overdue interest thereon shall bear
interest at the Interest Rate (calculated on the basis of the actual number of
days elapsed in each month based on a year of 360 days). Interest shall be paid
quarterly in arrears on the last Business Day of each calendar quarter
commencing on March 29, 2019 (each, an “Interest Payment Date”), with fifty
percent (50%) of such interest paid in cash and the remaining fifty percent
(50%) of such interest paid in kind by increasing the principal balance of the
outstanding Loans in an amount equal to the amount of interest then due, which
increased principal amount shall, from and after such Interest Payment Date,
constitute Loans hereunder and bear interest in accordance with this
Section 2.7.

Section 2.8 Interest on Late Payments; Default Interest.

(a) Without limiting the remedies available to the Lenders under the Loan
Documents or otherwise, to the maximum extent permitted by Applicable Law, if
the Borrower or any other Loan Party fails to make a required payment of
principal or interest with respect to the Loan or any other Obligations when
due, other than to than to the extent arising from an acceleration (except for
an acceleration due (completely or partially) to an Event of Default under
Section 5.4(a) that is not caused by an automatic acceleration from an Event of
Default under Section 5.4(d)) or bankruptcy, or fails to deliver any Conversion
Shares by the Conversion Delivery Deadline, the Borrower shall pay, in respect
of such principal, interest and other Obligations, or Conversion Amount as
applicable, at the rate per annum equal to the Interest Rate plus ten percent
(10%) for so long as such payment or Conversion Share delivery failure remains
outstanding. In the event a Lender revokes its Conversion Notice pursuant to
Section 2.9(i), such Conversion Share delivery failure shall no longer be
outstanding as of and following the date of such revocation. Such interest shall
be payable in cash on demand to the extent permitted under the Senior Facility
Subordination Agreement and, if not so permitted, shall be paid in shares of
Common Stock valued based on the Volume Weighted Average Price of the Common
Stock for the five (5) consecutive Trading Day period ending on, and including,
the Trading Day immediately preceding the Conversion Delivery Deadline.

(b) At the election of the Required Lenders, while any Event of Default exists
(or automatically, in the case of any Event of Default under Section 5.4(a) or
Section 5.4(d)), the Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by Applicable Law) on the
Obligations and past due interest thereon, if any, from and after the date of
occurrence of such Event of Default, at a rate per annum equal to the Interest
Rate plus two percent (2%). To the extent permitted by Applicable Law, such
additional interest rate shall retroactively apply to the first day of existence
of such Event of Default. Such interest shall be payable in cash on demand to
the extent permitted under the Senior Facility Subordination Agreement and, if
not so permitted, shall be paid in shares of Common Stock valued based on the
Volume Weighted Average Price of the Common Stock for the five (5) consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the Conversion Delivery Deadline.

Section 2.9 Conversion Feature. The Loans may be converted into Preferred Stock
on the terms and conditions set forth in this Section 2.9 and, as applicable,
Section 2.11.

(a) Conversion at Option of the Lenders. Each Lender shall be entitled in its
sole discretion to convert at any time all or any part of its Loans into
Preferred Stock (the “Conversion Shares”), in accordance with this Section 2.9,
at the Conversion Rate (subject to the 4.985% Cap, as applicable, and the
Ownership Limitation, as

 

36



--------------------------------------------------------------------------------

applicable). The Borrower shall not issue any fractional shares of Preferred
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Preferred Stock, then the Borrower shall round such
fraction of a share of Preferred Stock up or down to the nearest whole share
(with 0.5 rounded up).

(b) Conversion Rate. The number of Conversion Shares issuable upon a conversion
of all or any portion of the Loans pursuant to this Section 2.9 shall be
determined according to the following formula:

Number of shares of Preferred Stock = Conversion Rate * (Conversion Amount /
$1,000)

The Conversion Rate shall be subject to adjustment pursuant to this Section 2.9
and pursuant to Section 2.11 in connection with a Fundamental Change.

(c) Mechanics of Conversion. The conversion of any Loans shall be conducted in
the following manner:

(i) Lender Delivery Requirements. To convert a Conversion Amount into Conversion
Shares on any date (the “Conversion Date”), the applicable Lender shall
(x) provide written notice, substantially in the form of Exhibit E hereto (and,
in the case of a Change of Control or a Fundamental Change, as applicable, shall
indicate whether such conversion is being made in connection with such Change of
Control pursuant to Section 2.3(b) or a Fundamental Change pursuant to
Section 2.11) (any such notice, a “Conversion Notice”), to the Borrower setting
forth the Conversion Amount and, if any portion of the Conversion Amount is
required to be paid in cash pursuant to Section 2.4, wire transfer instructions
for the payment of such cash, and to the extent that any Conversion Shares are
to be issued in a name other than the Lender’s name, the names and addresses of
such Person and the number of shares issuable in the name of such Person and
(y) surrender to the Borrower for cancellation any Note certificate representing
the Converted Loans. For purposes of this Section 2.9, subject to any Subsequent
Stockholder Approval pursuant to Section 5.1(x) (which, if not obtained, shall
be subject to the last paragraph of Section 2.11), conversion shall occur
immediately prior to the close of business on the date (the “Conversion
Effective Date”) that the Borrower receives both the Conversion Notice or, in
the case of a Change of Control Conversion Notice or a Fundamental Change
Conversion Notice, immediately prior to the effectiveness of such Change of
Control or Fundamental Change with respect to which such notice was delivered,
as applicable, and the certificate (if any) representing the Converted Loans.

(ii) Borrower’s Response. Following receipt by the Borrower of the Conversion
Notice and, if applicable, the Note certificate(s) representing the Converted
Loans, the Borrower (x) shall promptly send a confirmation of receipt of such
Conversion Notice to the applicable Lender and the Borrower’s designated
transfer agent (the “Transfer Agent”), which confirmation shall constitute an
instruction to the Transfer Agent to process such Conversion Notice in
accordance with the terms herein, and (y) shall use commercially reasonable
efforts to, (A) on or before the second (2nd) Business Day (and in any event on
or before the fifth (5th) Business Day (such fifth (5th) Business Day, the
“Conversion Delivery Deadline”)) following the Conversion Effective Date or,
(B) in the case of a Change of Control Conversion Notice or a Fundamental Change
Conversion Notice, immediately prior to the effectiveness of such Change of
Control or Fundamental Change with respect to which such notice was delivered,
as applicable, issue and deliver to the address specified in the Conversion
Notice, a stock certificate, registered in the name of such Lender or its
designee, for the number of Conversion Shares to which such Lender shall be
entitled.

(iii) Conversion into Common Stock. In the event a Lender seeks to convert any
Loan directly into shares of Common Stock instead of Preferred Stock, such
Lender shall be entitled to indicate the Conversion Amount to be converted
directly into Common Stock in its Conversion Notice and, in connection with any
such conversion, all references herein to “Conversion Shares” or “Preferred
Stock” in connection with the conversion of such Conversion Amount shall instead
refer to “Common Stock” (and any other provisions of this Agreement shall be
similarly interpreted, mutatis mutandis).

 

37



--------------------------------------------------------------------------------

The Conversion Rate for any such conversion directly into Common Stock (the
“Common Stock Conversion Rate”) will be based on the Conversion Rate that would
apply to the conversion of such Loans into Preferred Stock and the conversion
rate that would apply to the conversion of such Preferred Stock into Common
Stock as set forth in the Certificate of Designations.

(iv) Record Holder. The Person or Persons entitled to receive the Conversion
Shares issuable upon a conversion of any Loan shall be treated for all purposes
as the legal and record holder or holders of such Preferred Stock upon delivery
of the Conversion Notice in accordance with the terms hereof.

(v) [Reserved].

(vi) Taxes. The Borrower shall pay any and all Other Taxes that may be payable
with respect to the issuance and delivery of Conversion Shares upon the
conversion of any Loan, except to the extent the Other Tax is due because the
Lender requests any such shares to be issued in a name other than the Lender’s
name (other than due to a name change of Lender), in which case the Lender will
pay such Other Tax (and the Borrower shall not be required to issue or deliver
any such Conversion Shares unless and until the Lender shall have paid to the
Borrower such Other Tax). For greater certainty, the provisions of Section 2.5
shall apply with respect to any and all Taxes with respect to payments by the
Borrower (or any other applicable credit party) hereunder, including with
respect to the delivery of Conversion Shares upon the conversion of any Loan.

(vii) Legends.

(A) Restrictive Legend. Each Lender understands that the Conversion Shares
(including book-entry notations) shall bear a restrictive legend in the form set
forth in the Certificate of Designations (and a stop-transfer order will be
placed against Transfer of the certificates for such securities), subject to
clause (B) below. In addition, each Lender understands that until such time as
the shares of Common Stock issuable upon conversion of the Conversion Shares
have been registered under the Securities Act and applicable state securities
laws as contemplated by the Registration Rights Agreement or otherwise may be
sold pursuant to Rule 144 under the Securities Act or an exemption from
registration under the Securities Act, in each case without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, all certificates or other instruments (including book-entry notations)
representing any such shares of Common Stock shall bear a restrictive legend
substantially in the form set forth below (and a stop-transfer order shall be
placed against Transfer of the certificates for such shares).

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS SET
FORTH IN THE CERTIFICATE OF DESIGNATIONS AND PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (II) AN APPLICABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
INCLUDING RULE 144, SUBJECT TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE, TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER
DISPOSITION TO REQUIRE THE DELIVERY OF REASONABLE AND CUSTOMARY CERTIFICATIONS,
OPINIONS OF COUNSEL AND/OR OTHER INFORMATION REASONABLY SATISFACTORY TO EACH OF
THEM.

(B) Removal of Restrictive Legend. Upon the request of a Lender and upon receipt
by the Borrower of an opinion of counsel reasonably satisfactory to the Borrower
to the effect that such

 

38



--------------------------------------------------------------------------------

legend is no longer required under the Securities Act and applicable state laws,
the Borrower shall as promptly as practicable, subject to such applicable
policies and procedures of the Borrower’s Transfer Agent, cause (i) the
Securities Act restrictive legend or electronic legend set forth in clause
(B) of the legend set forth in the Certificate of Designations and set forth on
any Conversion Shares to be removed and (ii) the Securities Act restrictive
legend or electronic legend on shares of Common Stock to be removed. The legends
referred to in the immediately preceding clauses (i) and (ii), the “Securities
Act Legends.”

(C) Sale of Unlegended Shares. Each Lender agrees that the removal of the
Securities Act Legend from any certificates representing securities as set forth
in Section 2.9(c)(vii)(A) above is predicated upon the Borrower’s reliance that
such Lender will sell any Conversion Shares (or the shares of Common Stock into
which the Conversion Shares are convertible) pursuant to either the registration
requirements of the Securities Act and applicable state securities laws,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein.

(d) While any Loan is outstanding, on or prior to the Initial Disbursement and
as of each June 30 thereafter (each a “Reservation Date”) the Borrower shall
have reserved out of its authorized but unissued shares of Common Stock and
Preferred Stock, for delivery upon conversion of the Loans, a number of shares
of Common Stock and Preferred Stock equal to the Full Conversion Share Amount
that would be issuable if the then outstanding Loans (and the underlying shares
of Preferred Stock) were converted in full at any time during the twelve
(12) months following such Reservation Date.

(e) Any shares of Preferred Stock delivered upon the conversion of the Loans
will be newly issued shares or treasury shares, duly and validly issued, fully
paid, nonassessable, free from preemptive rights and free of any Lien or adverse
claim (except to the extent of any Lien or adverse claim created by the action
or inaction of any Lender, or otherwise created by the Lender holding the
applicable Loans).

(f) Adjustment of Conversion Rate. The Borrower will adjust the Conversion Rate
from time to time as described in this Section 2.9(f) for any applicable events
occurring after the Agreement Date, except that the Borrower will not make an
adjustment to the Conversion Rate if each Lender participates (other than in a
share split or share combination), at the same time and upon the same terms as
holders of the Common Stock, and solely as a result of holding the Loans, in the
relevant transaction described in this Section 2.9(f) without having to convert
its Loans and as if it held a number of shares of the Common Stock equal to the
product of (i) the Conversion Rate in effect on the applicable record date,
Ex-Dividend Date, Effective Date or expiration date, and (ii) the aggregate
Conversion Amount (expressed in thousands) as would apply to the Loans held by
such Lender on such date, rounded up or down to the nearest whole share (with
0.5 rounded up).

(i) Stock Dividends and Share Splits. If the Borrower exclusively issues to all
or substantially all holders of the Common Stock shares of Common Stock as a
dividend or distribution on shares of the outstanding Common Stock, or if the
Borrower effects a share split of the Common Stock (including, if applicable,
the Reverse Stock Split) or a share combination of the Common Stock, the
Conversion Rate will be adjusted based on the following formula:

 

CR1 = CR0   x    OS1    OS0

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date of such dividend or distribution, or
immediately prior to the Open of Business on the Effective Date of such share
split or share combination, as applicable; CR1    =    the Conversion Rate in
effect immediately after the Open of Business on the Ex-Dividend Date of such
dividend or distribution or the Open of Business on such Effective Date;

 

39



--------------------------------------------------------------------------------

OS0    =    the number of shares of Common Stock outstanding immediately prior
to the Open of Business on the Ex-Dividend Date of such dividend or distribution
or Effective Date (before giving effect to any such dividend, distribution,
share split or share combination); and OS1    =    the number of shares of
Common Stock outstanding immediately after giving effect to such dividend,
distribution, share split or share combination.

Any adjustment made under this Section 2.9(f)(i) shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the Open of Business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 2.9(f)(i) is declared, but
not so paid or made, the Conversion Rate will be immediately readjusted,
effective as of the date the Borrower determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.

(ii) Rights, Options and Warrants. If the Borrower issues to all or
substantially all holders of its outstanding Common Stock, rights, options or
warrants entitling such holders, for a period of not more than sixty
(60) calendar days after the record date of such issuance, to subscribe for, or
purchase, shares of Common Stock, at a price per share less than the average of
the Volume Weighted Average Price of the Common Stock for the five
(5) consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the date of announcement of such issuance, the Conversion
Rate will be increased based on the following formula:

 

CR1 = CR0   x    OS0+X    OS0+Y

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date of such issuance; CR1    =    the Conversion
Rate in effect immediately after the Open of Business on the Ex-Dividend Date of
such issuance; OS0    =    the number of shares of Common Stock outstanding
immediately prior to the Open of Business on the Ex-Dividend Date of such
issuance; X    =    the total number of shares of Common Stock issuable pursuant
to such rights, options or warrants; and Y    =    the number of shares of
Common Stock equal to (i) the aggregate price payable to exercise such rights,
options or warrants, divided by (ii) the Volume Weighted Average Price of the
Common Stock over the five (5) consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement of the
issuance of such rights, options or warrants.

Any increase made under this Section 2.9(f)(ii) shall become effective
immediately after the Open of Business on the Ex-Dividend Date of such issuance.
To the extent that shares of Common Stock are not delivered after the expiration
of such rights, options or warrants, including because the issued rights,
options or warrants were not exercised, the Conversion Rate will be decreased to
the Conversion Rate that would then be in effect had the increase with respect
to the issuance of such rights, options or warrants been made on the basis of
delivery of only the number of shares of Common Stock actually delivered. If
such rights, options or warrants are not so issued, the Conversion Rate will be
decreased to the Conversion Rate that would then be in effect if such
Ex-Dividend Date for such issuance had not occurred.

For purposes of this Section 2.9(f)(ii), in determining whether any rights,
options or warrants entitle holders of the Common Stock to subscribe for, or
purchase, shares of Common Stock at a price per share less than the

 

40



--------------------------------------------------------------------------------

Volume Weighted Average Price of the Common Stock for the five (5) consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the date of announcement for an issuance, and in determining the
aggregate price payable to exercise such rights, options or warrants, there will
be taken into account any consideration received by the Borrower for such
rights, options or warrants and any amount payable on exercise thereof, the
value of such consideration, if other than cash, to be determined by the Board
of Directors.

(iii) Spin-Offs and Other Distributed Property.

(A) If the Borrower distributes shares of its Common Stock, evidences of its
Indebtedness or other assets or property of the Borrower, or rights, options or
warrants to acquire Stock of the Borrower or other securities of the Borrower,
to all or substantially all holders of the Common Stock, excluding:

(1) dividends, distributions and issuances described in Section 2.9(f)(i) hereof
or Section 2.9(f)(ii) hereof, as applicable;

(2) dividends or distributions paid exclusively in cash described in
Section 2.9(f)(iv) hereof;

(3) Spin-Offs for which the provisions set forth in Section 2.9(f)(iii)(B)
hereof will apply; or

(4) distributions of Reference Property in a transaction described in
Section 2.9(i).

then the Conversion Rate will be increased based on the following formula:

 

CR1 =CR0   x    SP0    SP0 –FMV

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date of such distribution; CR1    =    the
Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date of such distribution; SP0    =    the Volume Weighted Average
Price of the Common Stock over the five (5) consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the Ex-Dividend
Date of such distribution; and FMV    =    the fair market value (as determined
by the Board of Directors) of the shares of Stock, evidences of indebtedness,
assets, property, rights, options or warrants distributed with respect to each
outstanding share of Common Stock on the Ex-Dividend Date of such distribution.

Notwithstanding the foregoing, if “FMV” (as defined above) is equal to or
greater than the “SP0” (as defined above), in lieu of the foregoing increase,
each Lender will receive, for each $1,000 principal amount of the aggregate
Conversion Amount as would apply to the Loans held by such Lender on the record
date for the distribution, at the same time and upon the same terms as holders
of the Common Stock, the amount and kind of shares of Stock, evidences of
Indebtedness, assets or property, rights, options or warrants to acquire Stock
of the Borrower or other securities that such Lender would have received if such
Lender had owned a number of shares of Common Stock equal to the Conversion Rate
in effect on the Ex-Dividend Date for such distribution.

Any increase made under this Section 2.9(f)(iii)(A) shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such
distribution. If such distribution is not so paid or made, the

 

41



--------------------------------------------------------------------------------

Conversion Rate will be decreased to be the Conversion Rate that would then be
in effect if such distribution had not been declared. To the extent that shares
of Common Stock are not delivered after the expiration of such rights, options
or warrants, including because the issued rights, options or warrants were not
exercised, the Conversion Rate will be decreased to the Conversion Rate that
would then be in effect had the increase with respect to the issuance of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered.

(B) With respect to an adjustment pursuant to this Section 2.9(f)(iii) where
there has been a payment of a dividend or other distribution on the Common Stock
of shares of Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Borrower, and such Stock
or similar equity interest is listed or quoted (or will be listed or quoted upon
the consummation of the transaction) on a U.S. national securities exchange or a
reasonably comparable non-U.S. equivalent (as determined by the Borrower) (a
“Spin-Off”), the Conversion Rate will be increased based on the following
formula:

 

CR1 =CR0   x    FMV0 + MP0    MP0

where

 

CR0    =    the Conversion Rate in effect immediately prior to the end of the
Valuation Period; CR1    =    the Conversion Rate in effect immediately after
the end of the Valuation Period; FMV0    =    the Volume Weighted Average Price
of the Stock or similar equity interest distributed to holders of the Common
Stock applicable to one share of Common Stock (determined for purposes of the
definition of the Volume Weighted Average Price as if such Stock or similar
equity interest were the Common Stock) over the first ten (10) consecutive
Trading Day period after, and including, the Ex-Dividend Date of such Spin-Off
(the “Valuation Period”); and MP0    =    the Volume Weighted Average Price of
the Common Stock over the Valuation Period.

The adjustment to the Conversion Rate under this Section 2.9(f)(iii) will occur
as of the close of business on the last Trading Day of the Valuation Period;
provided that for any Trading Day that falls within the Valuation Period,
references to “10” in the portion of this Section 2.9(f)(iii) related to
Spin-Offs shall be deemed replaced with such lesser number of Trading Days as
have elapsed between the Ex-Dividend Date of such Spin-Off and such Trading Day
in determining the Conversion Rate as of such Trading Day. If any dividend or
distribution that constitutes a Spin-Off is declared but not so paid or made,
the Conversion Rate shall be immediately decreased, effective as of the date the
Borrower determines not to pay or make such dividend or distribution, to the
Conversion Rate that would then be in effect if such dividend or distribution
had not been declared or announced.

For purposes of this Section 2.9(f) (and subject in all respect to
Section 2.9(f)(ix)), rights, options or warrants distributed by the Borrower to
all holders of the Common Stock entitling them to subscribe for or purchase
shares of the Borrower’s capital stock, including Common Stock (either initially
or under certain circumstances), which rights, options or warrants, until the
occurrence of a specified event or events (“Trigger Event”): (i) are deemed to
be Transferred with such shares of the Common Stock; (ii) are not exercisable;
and (iii) are also issued in respect of future issuances of the Common Stock,
shall be deemed not to have been distributed for purposes of this
Section 2.9(f)(iii) (and no adjustment to the Conversion Rate under this
Section 2.9(f)(iii) will be required) until the occurrence of the earliest
Trigger Event, whereupon such rights, options or warrants shall be deemed to
have been distributed and an appropriate adjustment (if any is required) to the
Conversion Rate shall be made under this Section 2.9(f)(iii). If any such right,
option or warrant, including any such existing rights, options or warrants
distributed prior to the date of this Agreement, are subject to events, upon the
occurrence of which such rights, options or warrants become exercisable to
purchase different securities, evidences of indebtedness or other assets, then
the date of the occurrence of any and each such event

 

42



--------------------------------------------------------------------------------

shall be deemed to be the date of distribution and Ex-Dividend Date with respect
to new rights, options or warrants with such rights (in which case the existing
rights, options or warrants shall be deemed to terminate and expire on such date
without exercise by any of the holders thereof). In addition, in the event of
any distribution (or deemed distribution) of rights, options or warrants, or any
Trigger Event or other event (of the type described in the immediately preceding
sentence) with respect thereto that was counted for purposes of calculating a
distribution amount for which an adjustment to the Conversion Rate under this
Section 2.9(f)(iii) was made, (1) in the case of any such rights, options or
warrants that shall all have been redeemed or purchased without exercise by any
holders thereof, upon such final redemption or purchase (x) the Conversion Rate
shall be readjusted as if such rights, options or warrants had not been issued
and (y) the Conversion Rate shall then again be readjusted to give effect to
such distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share redemption or
purchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or purchase, and (2) in the case of such rights, options or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights, options and
warrants had not been issued.

For the purposes of Section 2.9(f)(i), Section 2.9(f)(ii), and this
Section 2.9(f)(iii), if any dividend or distribution to which this
Section 2.9(f)(iii) applies also includes one or both of:

(1) a dividend or distribution of shares of Common Stock to which
Section 2.9(f)(i) hereof applies (a “Clause A Distribution”); or

(2) a dividend or distribution of rights, options or warrants to which
Section 2.9(f)(ii) hereof applies (a “Clause B Distribution”)

(any such distribution, a “Multi-Clause Distribution”), then (i) the portion of
such Multi-Clause Distribution that is not a Clause A Distribution or a Clause B
Distribution will be deemed to be a dividend or distribution to which this
Section 2.9(f)(iii) applies (a “Clause C Distribution”), and any Conversion Rate
adjustment required by this Section 2.9(f)(iii) with respect to such Clause C
Distribution shall then be made, (ii) the Clause A Distribution and Clause B
Distribution shall be deemed to immediately follow the Clause C Distribution and
any Conversion Rate adjustment required by Section 2.9(f)(i) and
Section 2.9(f)(ii) with respect thereto shall then be made, except that, if
determined by the Borrower (I) the “Ex-Dividend Date” of the Clause A
Distribution and the Clause B Distribution shall be deemed to be the Ex-Dividend
Date of the Clause C Distribution and (II) any shares of Common Stock included
in the Clause A Distribution or Clause B Distribution shall be deemed not to be
“outstanding immediately prior to the Open of Business on such Ex-Dividend Date
or Effective Date” within the meaning of Section 2.9(f)(i) or “outstanding
immediately prior to the Open of Business on such Ex-Dividend Date” within the
meaning of Section 2.9(f)(ii).

(iv) Cash Dividends or Distributions. If any cash dividend or distribution is
made to all or substantially all holders of the Common Stock, the Conversion
Rate will be adjusted based on the following formula:

 

CR1 =CR0   x    SP0    SP0 – C

where

 

CR0    =    the Conversion Rate in effect immediately prior to the Open of
Business on the Ex-Dividend Date for such dividend or distribution; CR1    =   
the Conversion Rate in effect immediately after the Open of Business on the
Ex-Dividend Date for such dividend or distribution;

 

43



--------------------------------------------------------------------------------

SP0    =    the Last Reported Sale Price of the Common Stock on the Trading Day
immediately preceding the Ex-Dividend Date for such dividend or distribution;
and C    =    the amount in cash per share the Borrower distributes to all or
substantially all holders of Common Stock.

Any increase pursuant to this Section 2.9(f)(iv) shall become effective
immediately after the Open of Business on the Ex-Dividend Date for such dividend
or distribution. Notwithstanding the foregoing, if “C” (as defined above) is
equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each Lender will receive, for each $1,000 principal amount of the
aggregate Conversion Amount as would apply to the Loans held by such Lender on
the record date for such cash dividend or distribution, at the same time and
upon the same terms as holders of the Common Stock, the amount of cash that such
Lender would have received if such Lender had owned a number of shares of Common
Stock equal to the Conversion Rate in effect on such Ex-Dividend Date. If any
such dividend or distribution is declared but not so paid or made, the
Conversion Rate will be readjusted, effective as of the date the Borrower
determines not to pay such dividend or distribution, to the Conversion Rate that
would then be in effect if such dividend or distribution had not been declared.

(v) Tender Offers or Exchange Offers. If the Borrower or any of its Subsidiaries
makes a payment in respect of a tender offer or exchange offer for the Common
Stock (other than an odd lot tender offer), to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the Volume Weighted Average Price of the Common Stock for the five
(5) consecutive Trading Day period commencing on, and including, the Trading Day
immediately next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender offer or exchange offer (as it may be amended), the
Conversion Rate will be increased based on the following formula:

 

CR1 =CR0   x    AC + (SP1 x OS1)    OS0 x SP1

where

 

CR0    =    the Conversion Rate in effect immediately prior to the close of
business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; CR1
   =    the Conversion Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires; AC    =    the
aggregate value of all cash and any other consideration (as determined by the
Board of Directors) paid or payable for shares of Common Stock purchased in such
tender or exchange offer; OS0    =    the number of shares of Common Stock
outstanding immediately prior to the date such tender or exchange offer expires
(prior to giving effect to the purchase of all shares of Common Stock accepted
for purchase or exchange in such tender or exchange offer); OS1    =    the
number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to the purchase of all
shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and SP1    =    the Volume Weighted Average Price of the Common
Stock over the 10 consecutive Trading Day period commencing on, and including,
the Trading Day next succeeding the date such tender or exchange offer expires.

The adjustment to the Conversion Rate under this Section 2.9(f)(v) shall occur
at the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such

 

44



--------------------------------------------------------------------------------

tender or exchange offer expires; provided that for any Trading Day that falls
within the 10 Trading Days immediately following, and including, the Trading Day
next succeeding the expiration date of any tender or exchange offer, references
to “10” or “10th” in this Section 2.9(f)(v) shall be deemed replaced with such
lesser number of Trading Days as have elapsed between the expiration date of
such tender or exchange offer and such Trading Day in determining the Conversion
Rate as of such Trading Day.

(vi) Successive Adjustments. After an adjustment to the Conversion Rate under
this Article II having been made, any subsequent event requiring an adjustment
under this Article II will cause an adjustment to the Conversion Rate as so
adjusted, without duplication.

(vii) Adjustments Not Yet Effective. If a Lender converts a Loan and, as of the
Conversion Date for such Loan, any distribution or transaction that requires an
adjustment to the Conversion Rate pursuant to Sections 2.9(f)(i) through
(vi) hereof has occurred but has not yet resulted in an adjustment to the
Conversion Rate and the shares of Common Stock, if any, that such Lender will
receive upon settlement of its converted Loan are not entitled to participate in
the relevant distribution or transaction (because they were not held on a
related record date or otherwise), then the Borrower will adjust the number of
shares of Common Stock that it delivers to such Lender to reflect the relevant
distribution or transaction.

(viii) Conversion Rate Adjustments where Converting Lenders Participate in the
Relevant Dividend, Distribution or other Transaction. Notwithstanding anything
to the contrary herein, if a Conversion Rate adjustment becomes effective on any
date pursuant to this Section 2.9(f), and a Lender that has converted its Loans
on or after such date and on or prior to the related record date would be
treated, on such record date, as the record holder of the shares of Common
Stock, if any, issuable upon such conversion based on an adjusted Conversion
Rate for such date, then the Conversion Rate adjustment relating to such date
will not be made for such converting Lender. Instead, such Lender will be
treated as if such Lender were, as of such record date, the record owner of such
shares of Common Stock on an unadjusted basis and will participate in the
related dividend, distribution or other event giving rise to such adjustment.

(ix) Stockholder Rights Plans. If the Borrower has a rights plan in effect when
a Lender converts a Loan, the Borrower will deliver to such Lender, in addition
to any shares of Preferred Stock otherwise issuable to such Lender upon
conversion of such Loan, any rights that, under the rights plan, would be
applicable to a share of Preferred Stock or Common Stock, unless prior to the
Conversion Date for such Loan, the rights have separated from the Preferred
Stock or Common Stock, in which case, and only in such case, the Conversion Rate
will be adjusted pursuant to Section 2.9(f)(iii)(B) as if, at the time of such
separation, the Borrower had distributed to all holders of the Preferred Stock
or Common Stock shares of its Stock, evidences of its Indebtedness, other assets
or property of the Borrower or rights, options or warrants to acquire its Stock,
subject to readjustment in the event of the expiration, termination or
redemption of such rights.

(x) Other Adjustments. Whenever any provision of this Agreement requires the
calculation of the Last Reported Sale Price, a Volume Weighted Average Price or
a function thereof over a period of multiple days (including the Stock Price for
purposes of a Fundamental Change), the Borrower will make appropriate
adjustments to the Last Reported Sale Price, the Volume Weighted Average Price
or such function thereof to account for any adjustment to the Conversion Rate
that becomes effective, or any event requiring an adjustment to the Conversion
Rate where dividend, Spin-Off or distribution date, Effective Date or expiration
date of the event occurs, at any time during such period.

(xi) In addition to those adjustments required by clauses (i), (ii), (iii), (iv)
or (v) of this Section 2.9(f), and subject to the applicable listing standards
of the applicable Eligible Market, the Borrower is permitted to increase the
Conversion Rate by any amount for a period of at least 20 business days if the
Borrower determines that such increase would be in the Borrower’s best interest.
Subject to the applicable listing standards of the applicable Eligible Market,
the Borrower may also (but is not required to) increase the applicable
Conversion Rate to avoid or diminish income tax to

 

45



--------------------------------------------------------------------------------

holders of the Common Stock or rights to purchase shares of our Common Stock in
connection with a dividend or distribution of shares (or rights to acquire
shares) or similar event.

(xii) Notwithstanding anything to the contrary in this Article 2, the Conversion
Rate shall not be adjusted:

(A) upon the issuance (except as expressly set forth in clause (i), (ii) or
(iii) of Section 2.9(f)) or sale of shares of the Common Stock or any securities
convertible into or exchangeable for shares of the Common Stock or the right to
purchase shares of the Common Stock or such convertible or exchangeable
securities, except to the extent such issuance or sale constitutes a Fundamental
Change and the Conversion Rate is subject to adjustment under Section 2.11;

(B) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (A) of this subsection and outstanding as of the date the
Notes were first issued;

(C) upon the repurchase of shares of Common Stock pursuant to an open-market
share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer of the nature described in Section 2.9(f)(v);

(D) solely for a change in the par value of the Common Stock so long as the
Conversion Shares would be fully paid and nonassessable following the issuance
hereunder; or

(E) for accrued and unpaid interest, if any.

(xiii) The Borrower shall not be required to make an adjustment pursuant to
clauses (i), (ii), (iii), (iv) or (v) of this Section 2.9(f) unless such
adjustment would result in a change of at least 0.5% of the then effective
Conversion Rate. However, the Borrower shall carry forward any adjustment that
the Borrower would otherwise have to make and take that adjustment into account
in any subsequent adjustment. Notwithstanding the foregoing, all such
carried-forward adjustments shall be made with respect to the Loans where the
aggregate of all such carried-forward adjustments equals or exceeds 0.5% of the
Conversion Rate. All calculations and other determinations under this Article 2
shall be made by the Borrower and shall be made to the nearest one-ten
thousandth (1/10,000th) of a share.

(g) Notices. The Borrower will deliver to each Lender a written notice:

(i) promptly following the public announcement of any event that will require
the Borrower to make an adjustment to the Conversion Rate pursuant to this
Section 2.9, which notice will include (i) a brief description of such event,
(ii) the date on which the Borrower anticipates that such event will occur,
(iii) the date on which the Borrower anticipates that the adjustment to the
Conversion Rate will become effective, and (iv) if any record date, expiration
date or Effective Date is applicable to such event, such record date, expiration
date, or Effective Date. Neither the failure to give such notice, nor any defect
therein, will affect the legality or validity of such action by the Borrower;

(ii) in the case of an anticipated Fundamental Change, promptly following the
entry into a definitive agreement relating to a Fundamental Change (and in any
event on or before the 20th calendar day immediately preceding the effective
date of a Fundamental Change, a “Fundamental Change Notice”), which notice will
include (i) a brief description of such event, (ii) the date on which the
Borrower anticipates that such event will occur, (iii) the date on which the
Borrower anticipates that the adjustment to the Conversion Rate will become
effective, (iv) the last date on which a Lender may exercise its right to
require the Borrower to convert its Loans as a result of such Fundamental Change
(which date shall be not more than 3 Business Days preceding the effective date
of the applicable Fundamental Change); (v) the procedures that a Lender must
follow to require the Borrower to convert its Loan; (vi) the Conversion Rate and
Conversion Price as in effect on the date of such notice; and (vii) any
adjustments that will be made to the Conversion Rate as a result of such
Fundamental Change, including, if applicable, any Additional Shares by which the
Conversion Rate will be increased pursuant to Section 2.11 hereof for a Lender
that converts a Loan in connection with such Fundamental Change; and

 

46



--------------------------------------------------------------------------------

(iii) following such time as the Borrower adjusts the Conversion Rate pursuant
to this Section 2.9, which notice will include (i) a brief description of the
event requiring adjustment to the Conversion Rate pursuant to this Section 2.9,
(ii) the effective time of such adjustment, (iii) the Conversion Rate in effect
immediately after such adjustment is made and (iv) a schedule explaining, in
reasonable detail, how the Borrower calculated such adjustment. The failure to
deliver such notice will not affect the legality or validity of any such
adjustment.

(h) In the event that the Borrower provides both a Prepayment Notice to the
Lenders and a Fundamental Change Notice to the Lenders, the Lenders who have
elected to convert their Loans shall be entitled to a single adjustment to the
Conversion Rate in connection therewith, with respect to the first to occur of
the effective date of the relevant prepayment or Fundamental Change, and the
later event will be deemed not to have occurred for purposes of the adjustment
to the Conversion Rate; provided that, to the extent the Borrower delivers a
Prepayment Notice and the relevant prepayment is part of the transaction
underlying the Fundamental Change, the Conversion Rate will be adjusted based on
the effective date of the Fundamental Change.

(i) Effect of Recapitalizations; Reclassifications; and Changes of the Preferred
Stock or Common Stock.

(i) In the case of:

(A) any recapitalization, reclassification or change of the Preferred Stock
and/or Common Stock (other than changes resulting from a subdivision, split,
reverse split or combination),

(B) any consolidation, merger or combination involving the Borrower,

(C) any sale of all or substantially all of the consolidated assets of the
Borrower and its Subsidiaries, taken as a whole, to any person other than one of
the Borrower’s Subsidiaries or

(D) any statutory share exchange,

in each case, as a result of which the Preferred Stock and/or Common Stock would
be converted into, or exchanged for, stock, other securities, other property or
assets (including cash or any combination thereof) (any such event, a “Merger
Event”), then, at and after the effective time of such Merger Event, the right
to convert each $1,000 principal amount of Loans (without regard to the
Ownership Limitation or any other restriction or limitation on exercise) shall
be changed into a right to convert such principal amount of Loans into the kind
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Preferred Stock (or, if so elected by the Required Lenders, Common Stock)
equal to the Conversion Rate (including, as applicable, as adjusted pursuant to
Section 2.11) immediately prior to such Merger Event would have owned or been
entitled to receive (without regard to the Ownership Limitation or any other
restriction or limitation on exercise) (the “Reference Property”, with each
“unit of Reference Property” meaning the kind and amount of Reference Property
that a holder of one share of Preferred Stock (or Common Stock, if applicable)
is entitled to receive) upon such Merger Event and to receive such Reference
Property at the same times as the holders of Preferred Stock (or Common Stock,
if applicable); provided, however, that at and after the effective time of the
Merger Event any Conversion Shares that the Borrower would have been required to
deliver upon conversion of the Loans in accordance with Section 2.9(c) shall
instead be deliverable in the amount and type of Reference Property that a
holder of that number of shares of Preferred Stock (or, if so elected by the
Required Lenders, Common Stock) would have received in such Merger Event and the
Volume Weighted Average Price shall be calculated based on the value of a unit
of Reference Property.

(ii) If the Merger Event causes the Preferred Stock (or, if so elected by the
Required Lenders, Common Stock) to be converted into, or exchanged for, the
right to receive more than a single type of consideration (determined based in
part upon any form of stockholder election), then (i) the Reference Property
into which the Loans will be convertible shall be deemed to be (x) the weighted
average of the types and amounts of consideration received by the holders of
Preferred Stock (or Common Stock, if applicable) that affirmatively make such an
election or (y) if no holders of Preferred Stock (or Common Stock, if
applicable) affirmatively make such an election, the types and amounts of

 

47



--------------------------------------------------------------------------------

consideration actually received by the holders of Preferred Stock (or Common
Stock, if applicable), and (ii) the unit of Reference Property for purposes of
the immediately preceding paragraph shall refer to the consideration referred to
in clause (i) attributable to one share of Preferred Stock (or Common Stock, if
applicable). If the holders of the Preferred Stock (or Common Stock, if
applicable) receive only cash in such Merger Event, then for all conversions for
which the relevant Conversion Date occurs after the effective date of such
Merger Event (A) the consideration due upon conversion of each $1,000 principal
amount of Loans shall be solely cash in an amount equal to the Conversion Rate
in effect on the Conversion Date (as may be increased by any Additional Shares
pursuant to Section 2.11), multiplied by the price paid per share of Preferred
Stock (or Common Stock, if applicable) in such Merger Event and (B) the Borrower
shall satisfy the conversion obligation by paying cash to converting Lenders on
the third Business Day immediately following the relevant Conversion Date. The
Borrower shall notify Lenders of such weighted average as soon as practicable
after such determination is made.

(iii) Upon the consummation of any Merger Event, references to “Preferred Stock”
or “Common Stock” shall be deemed to refer to any Reference Property that
constitutes capital stock after giving effect to such Merger Event.

(j) In the event that a Lender elects to convert Loans pursuant to
Section 2.9(c) (other than in the case of a Change of Control or Fundamental
Change) but does not receive the stock certificate for the Conversion Shares on
or prior to the Conversion Delivery Deadline, such Conversion Notice may be
revoked by such Lender up to but not including the time that it receives such
stock certificates. In the event of such a revocation, the stock certificate for
the applicable Conversion Shares shall be canceled by the Borrower and the
Lender shall promptly return any such stock certificate that it received back to
the Borrower.

(k) The Borrower hereby covenants and agrees that the Borrower will not
undertake any action for the purpose of avoiding the performance of any of the
terms of this Agreement.

(l) Notwithstanding anything herein to the contrary, the Borrower shall not
issue to any Specified Lender, and no Specified Lender may acquire, a number of
Conversion Shares or shares of Common Stock upon any conversion of Loans or
Conversion Shares hereunder, to the extent that, upon such conversion, the
number of shares of Common Stock or Preferred Stock (as applicable) then
“beneficially owned” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) by such Specified Lender and its Affiliates and any other persons or
entities whose beneficial ownership of Common Stock and/or Preferred Stock (as
applicable) would be aggregated with such Specified Lender’s for purposes of
Section 13(d) of the Exchange Act (including shares held by any “group” of which
such Specified Lender is a member, but excluding shares beneficially owned by
virtue of the ownership of warrants and other securities or rights to acquire
securities, in each case, that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
4.985% of the total number of shares of Common Stock and/or Preferred Stock (as
applicable) then issued and outstanding (the “4.985% Cap”); provided, however,
that the 4.985% Cap shall only apply to the extent that the Common Stock and/or
Preferred Stock (as applicable) is deemed to constitute an “equity security”
pursuant to Rule 13d-1(i) promulgated under the Exchange Act; provided, further
that, other than in connection with a Successor Major Transaction, any Specified
Lender shall be permitted to include in its Change of Control Conversion
Notices, Fundamental Change Conversion Notices or Conversion Notices, as
applicable, that it is electing to make successive conversions, which
conversions shall occur (in each case by written notice from such Specified
Lender to the Borrower) from time to time as determined by such Specified Lender
at any time prior to the end of the Successive Conversion Period (each such
conversion being subject to the 4.985% Cap). For purposes hereof, “group” has
the meaning set forth in Section 13(d) of the Exchange Act and applicable
regulations of the SEC, and the percentage held by any Specified Lender shall be
determined in a manner consistent with the provisions of Section 13(d) of the
Exchange Act. For purposes hereof, in determining the number of outstanding
shares of Common Stock and/or Preferred Stock (as applicable), the Specified
Lenders may rely on the number of outstanding shares of Common Stock and/or
Preferred Stock (as applicable) as stated in the Borrower’s most recent
quarterly or annual report filed with the SEC, or any current report filed by
the Borrower with the SEC subsequent thereto. Upon the written request of any
Specified Lender, the Borrower

 

48



--------------------------------------------------------------------------------

shall, within two (2) Trading Days, confirm orally and in writing to such
Specified Lenders the number of shares of Common Stock and/or Preferred Stock
(as applicable) then outstanding, and such Specified Lender shall be entitled to
rely upon such confirmation for purposes hereof.

Section 2.10 [Reserved]

Section 2.11 Adjustments Upon a Fundamental Change.

(a) General. If a Fundamental Change occurs, and a Lender converts its Loans in
connection with such Fundamental Change, the Borrower will, in the circumstances
described in this Section 2.11, increase the Conversion Rate for such converted
Loans by the number of additional shares of Preferred Stock (the “Additional
Shares”) set forth in this Section 2.11. Any Lender may notify the Borrower by
delivering written notice to the Borrower (a “Fundamental Change Conversion
Notice”) at least three (3) Business Days prior to the anticipated occurrence of
the Fundamental Change described in the Fundamental Change Notice that it elects
to convert all or a portion of its outstanding Loans into Preferred Stock at the
applicable Conversion Rate in accordance with Section 2.9 (such period from, and
including the date such Fundamental Change Notice is received by the Lender up
to, and including the date such Fundamental Change Conversion Notice is received
by the Borrower in accordance with this Section 2.11(a), the “Fundamental Change
Period”). For the avoidance of doubt, other than in connection with a Successor
Major Transaction, in the event that any Specified Lender includes in a
Fundamental Change Conversion Notice that such Specified Lender is electing to
make successive conversions during the Successive Conversion Period, any such
conversion shall be at a Conversion Rate that has been increased in accordance
with this Section 2.11, subject to any further adjustments of the Conversion
Rate in accordance herewith during the Successive Conversion Period. In
connection with any conversion pursuant to a Fundamental Change Conversion
Notice under this Article 2, the Borrower will, to the extent applicable, comply
with any applicable United States federal or state securities laws so as to
permit the Lenders to exercise their rights and obligations under this Article 2
in the time and in the manner specified in this Article 2.

(b) Determination of Additional Shares. The number of Additional Shares, if any,
by which the Conversion Rate will be increased if a Lender converts a Loan in
connection with a Fundamental Change will be determined by reference to the
table below, and will be based on the Fundamental Change Effective Date and the
Stock Price for such Fundamental Change. For any Fundamental Change, the
“Fundamental Change Effective Date” will mean the date on which such Fundamental
Change occurs or becomes effective. In the event that a Conversion Effective
Date occurs during a Fundamental Change Period, a holder of any Loans to be
converted will be entitled to a single increase to the Conversion Rate with
respect to the first to occur of the receipt of the applicable Conversion Notice
(which is not a Fundamental Change Conversion Notice) or the Fundamental Change
Effective Date, and the later event shall be deemed not to have occurred for
purposes of this Section 2.11.

(c) Adjustment of Stock Prices and Additional Shares. The Stock Prices set forth
in the first row (i.e., the column headers) of the table below will be adjusted
on each date on which the Conversion Rate must be adjusted pursuant to
Section 2.9(f) (including, if applicable, as a result of the Reverse Stock
Split). The adjusted Stock Prices will equal the Stock Prices in effect
immediately prior to such adjustment, multiplied by a fraction, (i) the
numerator of which is the Conversion Rate in effect immediately prior to the
adjustment giving rise to the share price adjustment, and (ii) the denominator
of which is the Conversion Rate in effect immediately after the adjustment. The
numbers of Additional Shares set forth in the table below will be adjusted in
the same manner, at the same time and for the same events for which the
Conversion Rate is adjusted pursuant to Section 2.9.

 

49



--------------------------------------------------------------------------------

(d) Additional Shares Table. The following table sets forth hypothetical
Fundamental Change Effective Dates, Stock Prices and the number of Additional
Shares by which the Conversion Rate will be increased per $1,000 principal
amount of Loans for a Lender that converts a Loan in connection with a
Fundamental Change having such Fundamental Change Effective Date and Stock
Price.

 

    Stock Price  

Effective Date

  $ 1.15     $ 1.25     $ 1.40     $ 1.60     $ 1.80     $ 2.00     $ 2.50     $
3.00     $ 3.50     $ 4.00     $ 5.00     $ 6.00     $ 8.00    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

December 28, 2018

    2.4456       2.1909       1.8846       1.5758       1.3435       1.1633    
  0.8526       0.6560       0.5208       0.4222       0.2879       0.2004      
0.0924  

January 5, 2020

    2.4456       2.1524       1.8350       1.5186       1.2840       1.1042    
  0.7996       0.6111       0.4837       0.3920       0.2685       0.1889      
0.0913  

January 5, 2021

    2.4456       2.1018       1.7696       1.4436       1.2059       1.0267    
  0.7306       0.5528       0.4353       0.3522       0.2421       0.1721      
0.0868  

January 5, 2022

    2.4456       2.0379       1.6851       1.3459       1.1043       0.9263    
  0.6419       0.4785       0.3740       0.3017       0.2080       0.1493      
0.0783  

January 5, 2023

    2.4456       1.9630       1.5800       1.2212       0.9740       0.7978    
  0.5305       0.3869       0.2994       0.2408       0.1666       0.1209      
0.0659  

January 5, 2024

    2.4456       1.8705       1.4396       1.0508       0.7964       0.6251    
  0.3874       0.2738       0.2097       0.1686       0.1179       0.0867      
0.0490  

January 5, 2025

    2.4456       1.7545       1.2311       0.7879       0.5282       0.3749    
  0.2028       0.1391       0.1073       0.0875       0.0625       0.0468      
0.0273  

January 5, 2026

    2.4456       1.7500       0.8929       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000      
0.0000  

(e) Use of Additional Shares Table. If the exact Stock Price and/or Fundamental
Change Effective Date for a Fundamental Change are not set forth in the table
above, then:

(i) if the Stock Price is between two Stock Prices in the table or the
Fundamental Change Effective Date is between two Fundamental Change Effective
Dates in the table, the number of Additional Shares by which the Conversion Rate
will be increased for a Lender that converts a Loan in connection with such
Fundamental Change will be determined by a straight-line interpolation between
the numbers of Additional Shares set forth for the higher and lower Stock Prices
listed in the table and the earlier and later Fundamental Change Effective Dates
listed in the table, as applicable, based on a 365- or 366-day year, as
applicable;

(ii) if the Stock Price is greater than $8.00 per share, subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table pursuant to subsection (c) above, no Additional Shares will be added to
the Conversion Rate; and

(iii) if the Stock Price is less than $1.15 per share, subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table pursuant to subsection (c) above, no Additional Shares will be added to
the Conversion Rate.

Notwithstanding the foregoing, in no event will the Conversion Rate be increased
as a result of this Section 2.11 to exceed 8.6956 shares of Common Stock per
$1,000 principal amount of Loans, subject to adjustment in the same manner, at
the same time and for the same events for which the Conversion Rate must be
adjusted as set forth in Section 2.9 hereof.

(f) Application of Ceiling Rate. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Documents, to the extent the Conversion Rate
would be increased pursuant to Section 2.9 or this Section 2.11 to an amount
that would cause the number of underlying shares of Preferred Stock or Common
Stock to exceed the amount of then available authorized shares, the Conversion
Rate will initially be increased only to the maximum amount representing the
number of authorized shares then available (the “Ceiling Rate”) and the Borrower
will seek to obtain Subsequent Stockholder Approval pursuant to Section 5.1(x)
to increase the number of authorized shares to permit full conversion, at which
time the Conversion Rate will be increased to the full amount originally
required pursuant to Section 2.9 or Section 2.11. If such Subsequent Stockholder
Approval is not obtained on or prior to the Subsequent Stockholder Approval
Termination Date and Borrower does not otherwise obtain stockholder approval or
take action that would permit the conversion in full of the Loans without the
limitation of a Ceiling Rate, then in the event that a Lender elects to convert
Loans, the balance of any Converted Loans (representing the amount above the
then applicable Ceiling Rate) will be paid out in cash at the applicable
Conversion Amount rather than settled in Conversion Shares to the extent
permitted under the Senior Facility Subordination Agreement (and, for the
avoidance of doubt, for any such conversion made in connection with a Change of
Control, Fundamental Change or similar event that results in the occurrence of
the

 

50



--------------------------------------------------------------------------------

Facility Termination Date, the balance of any Converted Loans shall be permitted
to be paid in cash). If such payment in cash is not permitted under the Senior
Facility Subordination Agreement, the Borrower shall continue to use
commercially reasonable efforts to seek Subsequent Stockholder Approval pursuant
to Section 5.1(x) after the Subsequent Stockholder Approval Termination Date by
calling additional meeting(s) of stockholders as necessary.

Section 2.12 Borrower May Consolidate, Merge or Sell Its Assets Only on Certain
Terms. The Borrower shall not, in a single transaction or series of related
transactions, consolidate or merge with or into any Person, or sell, assign,
Transfer, lease, convey or otherwise Dispose of all or substantially all of the
Borrower’s assets whether as an entirety or substantially as an entirety to any
Person (any such transaction, a “Reorganization Event”) unless:

(a) either:

(i) the Borrower shall be the surviving or continuing corporation; or

(ii) the Person (if other than the Borrower) formed by such consolidation or
into which the Borrower is merged or the Person which acquires by sale,
assignment, Transfer, lease, conveyance or other Disposition the properties and
assets of the Borrower (the “Reorganization Successor Corporation”):

(A) shall be a corporation organized and validly existing under the laws of the
United States or any state thereof or the District of Columbia; and

(B) shall expressly assume, by supplemental agreement (in form and substance
reasonably satisfactory to the Lenders), executed and delivered to the Lenders,
the due and punctual payment of the principal of, and premium, if any, and
interest on all of the Loans and the performance of every covenant of this
Agreement and the Notes on the Borrower’s part to be performed or observed;

(b) immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (a)(ii)(B) of this Section 2.12, no
Default or Event of Default shall have occurred or be continuing; and

(c) the Borrower or the Reorganization Successor Corporation shall have
delivered to the Lenders an officers’ certificate and an opinion of counsel,
each in form and substance reasonably satisfactory to the Required Lenders,
stating that such consolidation, merger, sale, assignment, Transfer, lease,
conveyance or other Disposition complies with the applicable provisions of this
Agreement and that all conditions precedent in this Agreement relating to such
transaction have been satisfied.

Section 2.13 Successor Substituted. If any Reorganization Event occurs that
complies with Section 2.12(a) hereof:

(a) from and after the date of such Reorganization Event, the Reorganization
Successor Corporation for such Reorganization Event will succeed to, and be
substituted for, and may exercise every right and power of, the Borrower under
this Agreement with the same effect as if such Reorganization Successor
Corporation had been named as the Borrower herein; and

(b) except in the case of a Reorganization Event that is a lease of all or
substantially all of the Borrower’s assets or any successor (other than such
Reorganization Successor Corporation) that will thereafter have become such in
the manner prescribed in this Section 2.13, the Borrower will be released from
its obligations under this Agreement and may be dissolved, wound up and
liquidated at any time.

Section 2.14 Ownership Limitation.

(a) No Lender (other than VHP, VIP and their respective Affiliates from time to
time) will be entitled to receive shares of Common Stock or Preferred Stock
upon conversion of Loans (or shares of Common Stock upon conversion of Preferred
Stock) and no conversion of Loans shall take place to the extent (but only to
the

 

51



--------------------------------------------------------------------------------

extent) that such receipt (or conversion) would cause such Lender to exceed the
Ownership Limitation or cause a Major Transaction. Any purported delivery of
shares of Common Stock or Preferred Stock upon conversion of Loans (or shares of
Common Stock upon conversion of Preferred Stock) shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
the converting Lender violating the Ownership Limitation or causing a Major
Transaction.

(b) Notwithstanding the foregoing, the limitations set forth in Section 2.14(a)
shall not apply to any conversion made in connection with a Change of Control,
Fundamental Change or similar event that results in the occurrence of the
Facility Termination Date.

Section 2.15 Section 16 Approvals. The Board of Directors shall take such
actions as are reasonably requested by the Lenders to approve any acquisition of
any direct or indirect pecuniary interest of Loans, Preferred Stock and/or
Common Stock in connection with the transactions contemplated by this Agreement
or the Certificate of Designations, including as a result of any conversion (or
a deemed conversion) of any Loans or Preferred Stock, or any adjustment in the
Conversion Price or the Conversion Rate in accordance with the terms of this
Agreement, or of the conversion price or the conversion rate in accordance with
the terms of the Preferred Stock, by any officer or director, or any stockholder
to the extent deemed a director for purposes of Section 16 of the Exchange Act
as a so-called “director by deputization” (including, to the extent so deemed,
VHP, VIP and their respective Affiliates from time to time), for the purpose of
exempting, to the extent available under applicable law, any such acquisitions
from Section 16(b) of the Exchange Act as permitted by Rule 16b-3(d)(1)
promulgated under the Exchange Act.

Section 2.16. Stockholder Approval. Subject to VHP’s reasonable determination
that the conditions set forth in Section 4.1 and Section 4.2 will be satisfied
as of the proposed date of the funding of the Initial Disbursement, VHP shall
vote in favor of the Stockholder Approval matters at the Stockholder Meeting.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Loan Parties. In order to
induce the Lenders to make the Loans pursuant to this Agreement and to induce
the Lenders to enter into this Agreement, the Loan Parties, jointly and
severally, represent and warrant as of the Agreement Date and on each
Disbursement Date that:

(a) Each Loan Party is (i) conducting its business in all material respects in
compliance with its Organizational Documents and (ii) not in violation in any
material respect of its Organizational Documents. Each Loan Party’s
Organizational Documents are in full force and effect.

(b) No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents, subject to the satisfaction of
the Approval Conditions.

(c) [Reserved]

(d) Except as otherwise expressly permitted by this Agreement, no Loan Party has
taken any action, and no such action has been taken by a third party, for its
winding up, dissolution or liquidation or similar executory or judicial
proceeding or for the appointment of a liquidator, custodian, receiver, trustee,
administrator or other similar officer for any Loan Party or any or all of its
assets or revenues.

(e) No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(f) [Reserved]

(g) No Indebtedness of any Loan Party exists other than Permitted Indebtedness.

(h) Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation,

 

52



--------------------------------------------------------------------------------

organization or formation, as applicable. Each Loan Party (i) has full power and
authority to (A) own its properties, (B) conduct its business, (C) issue the
Securities in accordance with the Loan Documents, (D) enter into, and perform
its obligations under, the Loan Documents, including the issuance of the
Securities, and (E) consummate the transactions contemplated under the Loan
Documents, in the case of each of clauses (C), (D) and (E), subject to the
satisfaction of the Approval Conditions, and (ii) is duly qualified as a foreign
corporation, limited liability company or limited partnership, as applicable,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license, in each case of this clause (ii), where
the failure to be so qualified, licensed or in good standing would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(i) There is not any pending or, to the knowledge of the Loan Parties,
threatened in writing, action, suit or other proceeding before any Governmental
Authority (A) to which any Loan Party is a party (1) as of the Agreement Date or
(2) at any time such representation and warranty is made, in each case, that
would reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect, (B) which purports to affect or pertain to the Loan
Documents or the Transactions, in each case, that would reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect or
(C) except as set forth in the SEC Documents of the Borrower filed after
December 31, 2017 and prior to the Agreement Date or as otherwise disclosed to
the Required Lenders, which has as the subject thereof any assets owned by any
Loan Party or any of its Subsidiaries, in each case which would reasonably be
expected to result in monetary judgments or relief, individually or in the
aggregate, in excess of $250,000. There are no current or, to the knowledge of
the Loan Parties, pending, legal actions, suits or other proceedings, in each
case which would reasonably be expected to result in (A) except as set forth in
the SEC Documents of the Borrower filed after December 31, 2017 and prior to the
Agreement Date, as of the Agreement Date, monetary judgments or relief,
individually or in the aggregate, in excess of $250,000 or (B) at any time that
such representation or warranty is made, individually or in the aggregate, a
Material Adverse Effect, in each case of clauses (A) and (B) of this sentence,
to which any Loan Party or any of its Subsidiaries or any of their respective
assets is subject. No injunction, writ, temporary restraining order or any order
of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Loan Document or directing that the transactions provided
for herein or therein not be consummated as herein or therein provided.

(j) Subject to the satisfaction of the Approval Conditions, each of this
Agreement and the other Loan Documents and the issuance of the Securities
hereunder and thereunder, has been duly authorized, executed and delivered by
each Loan Party and, to the extent applicable, the holders of the Borrower’s
Stock and no further consent or authorization is required by the Borrower, the
Board of Directors or the holders of the Borrower’s Stock, and this Agreement
and the other Loan Documents constitute valid, legal and binding obligations of
each Loan Party, enforceable in accordance with their terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally. Subject to the satisfaction of the Approval Conditions, the
execution, delivery and performance of the Loan Documents by each Loan Party
party thereto and the consummation of the transactions (including the issuance
of the Securities hereunder and thereunder) contemplated herein and therein will
not (A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any assets of any such Loan Party pursuant to, any
agreement, document or instrument to which such Loan Party is a party or by
which any Loan Party is bound or to which any of the assets or property of any
Loan Party is subject, except, with respect to this clause (A), as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (B) result in any violation of or conflict with the provisions
of the Organizational Documents or (C) result in the violation of any Applicable
Law, or of any judgment, order, rule, regulation or decree of any Governmental
Authority, except, with respect to this clause (C), as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(k) No consent, approval, Authorization or order of, or registration or filing
with any Governmental Authority or any other Person is required for (i) the
execution, delivery and performance of this Agreement or

 

53



--------------------------------------------------------------------------------

any of the other Loan Documents, and the issuance of the Securities hereunder
and thereunder, and (ii) the consummation by any Loan Party of the Transactions
or the other transactions contemplated hereby or thereby, except for
(w) registrations and filings expressly contemplated by the Registration Rights
Agreement, (x) filings of reports under the Exchange Act expressly contemplated
by this Agreement and the other Loan Documents, (y) the satisfaction of the
Approval Conditions, and (z) such other consents, authorizations and filings
that have been obtained or made, or, with respect to clause (ii) only, which, if
not obtained or made would not have a Material Adverse Effect.

(l) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (i) (A) each Loan Party holds, and
is operating in compliance in all material respects with, all franchises,
grants, Authorizations, licenses, permits, easements, consents, certificates and
orders of any Governmental Authority (collectively, “Necessary Documents”)
required for the conduct of its business and (B) all Necessary Documents are
valid and in full force and effect; (ii) no Loan Party has received written
notice of any revocation, non-renewal, amendment or other modification of any of
the Necessary Documents; and (iii) each Loan Party is in compliance in all
respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees applicable to the conduct of its business.

(m) As of the Agreement Date, the Real Estate listed in Schedule 3.1(m)
constitutes all of the Real Estate of each Loan Party and each of its
Subsidiaries. Each Loan Party has good and marketable title to all of its assets
and property free and clear of all Liens, except Permitted Liens. Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, the property held under lease by each Loan Party is
held under valid, subsisting and enforceable leases with only such exceptions
with respect to any particular lease as do not interfere in any material respect
with the conduct of the business of such Loan Party.

(n) Each Loan Party owns, or has the right to use pursuant to a valid and
enforceable license, free and clear of any Liens other than Permitted Liens, all
Intellectual Property (as defined below) that is necessary for the conduct of
its business as currently conducted (the “IP”). All IP that is owned by a Loan
Party and registered with or issued by a Governmental Authority is currently in
the name of such Loan Party, valid and, to the knowledge of the Loan Parties,
enforceable. There is no pending or, to the knowledge of the Loan Parties,
threatened action, suit, other proceeding or claim by any Person challenging or
contesting the validity, ownership, or enforceability of any IP or the use
thereof by any Loan Party, and no Loan Party has received any written notice
regarding any such pending or threatened action, suit, other proceeding or claim
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. As of the Agreement Date, to the knowledge of
the Loan Parties, neither the conduct of the business of any Loan Party, nor any
Loan Party has infringed, misappropriated or otherwise violated in the last five
years, or is infringing, misappropriating or otherwise violating, any
Intellectual Property of any Person. As of the Agreement Date, there is no
pending or, to the knowledge of the Loan Parties threatened, action, suit, other
proceeding or claim by any Person alleging that any Loan Party is infringing,
misappropriating or violating, or otherwise using without authorization, any
Intellectual Property of any Person, and no Loan Party has received any written
notice regarding, any such pending or threatened action, suit, other proceeding
or claim. The term “Intellectual Property” as used herein means all
(i) trademarks, service marks, trade dress, slogans, logos, trade names,
corporate names, Internet domain names, and any other indicia of source,
together with all goodwill associated with each of the foregoing,
(ii) copyrights (whether or not registered or published) and works of
authorship, (iii) registrations and applications for registration for any of the
foregoing, (iv) patents (including all reissuances, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, patent disclosures
and inventions (whether or not patentable or reduced to practice), (v) computer
software (including but not limited to source code and object code), data,
databases, and documentation thereof, (vi) trade secrets and other confidential
information, know-how, protocols, processes, methodologies, techniques,
strategies, and processes, (vii) other intellectual property and all rights
associated with any of the foregoing, including without limitation the right to
prosecute and recover monetary damages for any past, present and future
infringements and other violations thereof, and (viii) copies and tangible
embodiments of the foregoing (in whatever form and medium).

 

54



--------------------------------------------------------------------------------

(o) No Loan Party is, except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, in breach of or
otherwise in default under, and no event has occurred which, with notice or
lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject, in each case subject
to the satisfaction of the Approval Conditions.

(p) All U.S. federal, state and local income and franchise and other material
Tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any material Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. As of the Agreement
Date, no material Tax Return is under audit or examination by any Governmental
Authority, and no Tax Affiliate has received written notice from any
Governmental Authority of any audit or examination or any assertion of any claim
for material Taxes. To the extent material, proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the Tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been timely paid to the respective Governmental Authorities. No Tax Affiliate
has participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

(q) Except as set forth on Schedule 3.1(q), no Loan Party is bound by any
agreement that affects the exclusive right of each Loan Party to develop,
license, market or sell its services.

(r) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect after the Agreement Date, each Loan
Party: (A) at all times has complied with all Applicable Laws; (B) has not
received any warning letter or other correspondence or notice from any
Governmental Authority alleging or asserting noncompliance with any Applicable
Laws or any Authorizations; (C) possesses and complies with the Authorizations,
which are valid and in full force and effect; (D) has not received written
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorization and has no
knowledge that any Governmental Authority is considering such action; and
(E) has filed, obtained, maintained or submitted all reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations.

(s) The Borrower has filed all of the SEC Documents within the time frames
prescribed by the SEC (including any available grace periods and extensions
authorized by the SEC) for the filing of such SEC Documents such that each
filing was timely filed with the SEC. The Borrower filed and made publicly
available on the SEC’s Electronic Data Gathering, Analysis, and Retrieval system
(including any successor thereto, “EDGAR”) on or prior to the date this
representation is made, true, correct and complete copies of the SEC Documents.
As of their respective dates, each of the SEC Documents complied in all material
respects with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable thereto. None of the SEC Documents, at the time they were
filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Since the filing of the SEC Documents, no event has
occurred that would require an amendment or supplement to any of the SEC
Documents and as to which such an amendment or a supplement has not been filed
and made publicly available on EDGAR prior to the date this representation is
made. The Borrower has not received any written comments from the SEC staff that
have not been resolved, to the knowledge of the Borrower, to the satisfaction of
the SEC staff.

(t) As of their respective dates, the financial statements (consolidated, as
applicable) of the Borrower and its Subsidiaries, any predecessor of the
Borrower and any Person acquired by the Borrower or any of its

 

55



--------------------------------------------------------------------------------

Subsidiaries included in the SEC Documents (including by way of incorporation by
reference) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP except as otherwise expressly noted therein, consistently applied (subject,
in the case of unaudited quarterly financial statements, to normal year-end
adjustments and lack of footnote disclosures), and fairly present in all
material respects the financial position (on a consolidated basis, as
applicable) of the Borrower and its Subsidiaries (or other acquired Persons, as
applicable) as of the dates thereof and the consolidated results of their (or
its) operations, cash flows and changes in stockholders equity (in each case, on
a consolidated basis, as applicable) for the periods then ended (subject, in the
case of unaudited quarterly financial statements, to normal year-end audit
adjustments and lack of footnote disclosures). The accounting firm that
expressed its opinion with respect to the consolidated financial statements
included in the Borrower’s most recently filed annual report on Form 10-K, and
reviewed the consolidated financial statements included in the Borrower’s most
recently filed quarterly report on Form 10-Q, was independent of the Borrower
pursuant to the standards set forth in Rule 2-01 of Regulation S-X promulgated
by the SEC to the extent required by the applicable rules and guidance from the
Public Company Accounting Oversight Board (United States). There is no
transaction, arrangement or other relationship between the Borrower (or any of
its Subsidiaries) and an unconsolidated or other off-balance-sheet Person that
is required to be disclosed by the Borrower in the SEC Documents that has not
been so disclosed in the SEC Documents. Neither the Borrower nor any of its
Subsidiaries is required to file any agreement, note, lease, mortgage, deed or
other instrument entered into prior to the date this representation is made and
to which the Borrower or any of its Subsidiaries is a party that has not been
previously filed as an exhibit (including by way of incorporation by reference)
to the Borrower’s reports filed or made with the SEC under the Exchange Act.
Other than (i) the liabilities assumed or created pursuant to this Agreement and
the other Loan Documents, (ii) liabilities accrued for in the latest balance
sheet included in the Borrower’s most recent periodic report (on Form 10-Q or
Form 10-K) filed prior to the date this representation is made (the date of such
balance sheet, the “Latest Balance Sheet Date”) and (iii) liabilities incurred
in the ordinary course of business since the Latest Balance Sheet Date, the
Borrower and its Subsidiaries do not have any other liabilities (whether fixed
or unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted). The pro forma financial statements included in the SEC Documents
(including by way of incorporation by reference) comply, in all material
respects, with the applicable requirements of Regulation S X promulgated by the
SEC, the assumptions used in preparing such pro forma financial statements
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions or events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma columns therein reflect the proper application of those adjustments to the
corresponding historical financial statement amounts. Since December 31, 2017,
there has been no Material Adverse Effect or any event or circumstance which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. All financial performance projections delivered to any
Lender, including the financial performance projections delivered on or prior to
the Agreement Date, represent the Borrower’s and its Subsidiaries’ good faith
estimate of future financial performance and are based on assumptions believed
by the Borrower and its Subsidiaries to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by the Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

(u) The Borrower and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP in all material respects and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liability is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences (such internal
accounting controls (including clauses (i) – (iv) above), collectively,
“Internal Controls”). The Borrower and its

 

56



--------------------------------------------------------------------------------

Subsidiaries have (A) timely filed and made publicly available on EDGAR all
certifications, statements and documents required by Rule 13a-14 or Rule 15d-14
under the Exchange Act. The Borrower and its Subsidiaries maintain disclosure
controls and procedures required by Rule 13a-15 or Rule 15d-15 under the
Exchange Act; such controls and procedures are effective to ensure that the
information required to be disclosed by the Borrower and its Subsidiaries in the
reports that they file with or submit to the SEC (A) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (B) is accumulated and communicated to the Borrower’s
(and, to the extent applicable, its Subsidiaries’) management, including its or
their principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure. The
Borrower and its Subsidiaries maintain internal control (including Internal
Controls) over financial reporting required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; to the knowledge of the Loan Parties, such internal control
(including Internal Controls) over financial reporting is effective and does not
contain any material weaknesses.

(v) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) no Loan Party has engaged, and
no other Person has engaged in any “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the Code that is not exempt under ERISA
Section 408 or Section 4975 of the Code, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, (ii) (A) at no time within the last
seven years has the Borrower or any ERISA Affiliate maintained, sponsored,
participated in, contributed to or had any Liability with respect to, and (B) no
Loan Party or any ERISA Affiliate has any Liability or obligation in respect of,
any Title IV Plan, Multiemployer Plan or any multiple employer plan for which
the Borrower or any ERISA Affiliate has incurred or could incur Liability under
Section 4063 or 4064 of ERISA, (iii) no Loan Party has any obligation or
Liability with respect to post-termination or retiree health, life insurance or
other retiree or post-termination welfare benefits except as may be required by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or
similar state law or for which premiums therefor are paid solely by participants
or their designated beneficiaries, (iv) each Employee Benefit Plan is and has
been operated in compliance with its terms and all Applicable Laws, including
ERISA and the Code, (v) (A) no ERISA Event has occurred and (B) no event or
condition exists or existed that would reasonably be expected to subject the
Borrower or any ERISA Affiliate to any tax, fine, lien, penalty or Liability
imposed by ERISA, the Code or other Applicable Law, except for any such ERISA
Event or tax, fine, lien, penalty or liability that would not be expected,
individually or in the aggregate, to have a Material Adverse Effect and (vi) no
Loan Party maintains or has any obligation or Liability with respect to any
Foreign Benefit Plan.

(w) The Borrower’s Subsidiaries are set forth in Schedule 3.1(w) (as such
Schedule 3.1(w) may be updated from time to time in connection and accordance
with Section 5.1(k)).

(x) Subsequent to December 31, 2017, the Borrower has not declared or paid any
dividends or made any distribution of any kind with respect to its Stock other
than those set forth on Schedule 3.1(x).

(y) All of the issued and outstanding shares of Stock of the Borrower are duly
authorized and validly issued, fully paid and non-assessable, have been issued
in compliance with all federal and state and foreign securities laws, and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities that have not been waived in writing.
Assuming the accuracy of the representations and warranties of the Lender set
forth in Section 3.3, the issuance by the Borrower of the Securities is exempt
from registration under the Securities Act and applicable state securities laws.
Except for the Securities, the Conversion Shares (and the shares of Common Stock
issuable upon conversion thereof), the convertible loans and notes under the
Senior Facility Documents (and the shares of Common Stock issuable upon
conversion thereof) and the Stock issuable pursuant to Borrower Stock Plans that
may be authorized, issued and outstanding from time to time, all of the
authorized, issued and outstanding shares of Stock of the Borrower and each of
its Subsidiaries are set forth in Schedule 3.1(y), and, except as set forth in
Schedule 3.1(y) and except for the Loan Documents, the Certificate of
Designations, the Registration Rights Agreement, the Securities, the Conversion
Shares (and the shares of Common Stock issuable upon conversion thereof), the
Deerfield Registration Rights Agreement, the convertible loans and notes under
the Senior Facility Documents (and the shares of Common

 

57



--------------------------------------------------------------------------------

Stock issuable upon conversion thereof) and the Stock issuable pursuant to
Borrower Stock Plans that may be authorized, issued and outstanding from time to
time, there are no (i) Stock options or other Stock incentive plans, employee
Stock purchase plans or other plans, programs or arrangements of the Borrower or
any of its Subsidiaries under which Stock options, Stock or other Stock-based or
Stock-linked awards are issued or issuable to officers, directors, employees,
consultants or other Persons, (ii) outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable or exercisable for, any
Stock of the Borrower or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Borrower or any of its Subsidiaries
is or may become bound to issue additional Stock of the Borrower or any of its
Subsidiaries, or options, warrants or scrip for rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of Stock of the
Borrower or any of its Subsidiaries, (iii) agreements or arrangements under
which the Borrower or any of its Subsidiaries is obligated to register the sale
of any of their securities or Stock under the Securities Act (except the
Registration Rights Agreement), (iv) outstanding Stock, securities or
instruments of the Borrower or any of its Subsidiaries that contain any
redemption or similar provisions, or contracts, commitments, understandings or
arrangements by which the Borrower or any of its Subsidiaries is or may become
bound to redeem a security of the Borrower, (v) Stock or other securities or
instruments containing anti-dilution or similar provisions that may be triggered
by the issuance of securities of the Borrower or any of its Subsidiaries or
(vi) stock appreciation rights or “phantom stock” plans or agreements or any
similar plans or agreements to which Borrower or any of its Subsidiaries is a
party or by which the Borrower or any of its Subsidiaries is otherwise subject
or bound. There are no (X) stockholders’ agreements, voting agreements or
similar agreements to which Borrower or any of its Subsidiaries is a party or by
which the Borrower or any of its Subsidiaries is otherwise subject or bound,
(Y) preemptive rights or any other similar rights to which any Stock of the
Borrower or any of its Subsidiaries is subject or (Z) except as set forth in the
Loan Documents, the Certificate of Designations, the Senior Facility Documents
or the Borrower Stock Plans, any restrictions upon the voting or Transfer of any
Stock of the Borrower or any of its Subsidiaries (other than restrictions on
Transfer imposed by U.S. federal and state securities laws and except as
permitted pursuant to Section 5.2(m)). The issuance and delivery of the
Preferred Stock does not and will not: (i) except for the Stockholder Approval,
any Subsequent Stockholder Approval, the filing and effectiveness of the
Certificate of Amendment and the Certificate of Designations and the approval of
the Common Stock into which the Conversion Shares are convertible for listing on
an Eligible Market, require approval from any Governmental Authority;
(ii) subject to each Lender’s compliance with the transfer restrictions of the
Certificate of Designations and Sections 2.14 and 6.5 hereof, obligate the
Borrower to issue Preferred Stock or other securities to any Person (other than
the Lenders); and (iii) subject to each Lender’s compliance with the transfer
restrictions of the Certificate of Designations and Sections 2.14 and 6.5
hereof, will not result in a right of any holder of the Borrower’s securities to
adjust the exercise, conversion, exchange or reset price under and will not
result in any other adjustments (automatic or otherwise) under, any securities
of the Borrower; provided that the foregoing representation and warranty is not
made with respect to any such adjustment that is based on the trading price of
the Common Stock. The Borrower has furnished to each Lender true, correct and
complete copies of each Loan Parties’ Organizational Documents and any
amendments, restatements, supplements or modifications thereto, and all
documents, agreements and instruments containing the terms of all securities and
Stock convertible into, or exercisable or exchangeable for, Common Stock or
other Stock of any Loan Party or its Subsidiaries, and the material rights of
the holders thereof in respect thereto.

(z) No Loan Party and no Subsidiary of any Loan Party is engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. As of the Agreement Date, except as set
forth on Schedule 3.1(z), no Loan Party and no Subsidiary of any Loan Party owns
any Margin Stock.

(aa) To the extent and for so long as the Senior Facility Agreement, any
Revolving Credit Facility and/or any Additional Permitted Debt is outstanding or
otherwise in existence, (i) the Borrower has delivered to the Lenders a true,
complete and correct copy of all of (x) the Senior Facility Documents, (y) the
Revolving Credit Facility Documents and (z) the Additional Permitted Debt
Documents, in each case of clauses (x), (y) and (z), including all schedules,
exhibits, amendments, restatements, supplements, modifications, assignments and
all

 

58



--------------------------------------------------------------------------------

other agreements, instruments and documents delivered pursuant thereto or in
connection therewith, and (ii) subject to the satisfaction of the Approval
Conditions, all Obligations constitute permitted Indebtedness under the Senior
Facility Agreement, the Revolving Credit Facility Documents and the Additional
Permitted Debt Documents.

(bb) The proceeds of the Loans are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 2.1.

(cc) Except as set forth in Schedule 3.1(cc) and except where any failures to
comply could not reasonably be expected to result in, either individually or in
the aggregate, Material Environmental Liabilities to the Loan Parties and their
Subsidiaries, each Loan Party and each Subsidiary of each Loan Party (a) are,
and for the past five years have been in compliance with all applicable
Environmental Laws, including obtaining and maintaining all permits required by
any applicable Environmental Law, (b) is not party to, and no Real Estate
currently (or to the knowledge of any Loan Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Person is subject
to or the subject of, any contractual obligation or any pending or, to the
knowledge of any Loan Party, threatened, order, action, investigation, suit,
proceeding, audit, Lien, claim, demand, dispute or notice of violation or of
potential liability or similar notice relating in any manner to any
Environmental Law, (c) has not caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (d) currently (or to the
knowledge of any Loan Party, previously) own, lease, sublease, operate or
otherwise occupy no Real Estate that is contaminated by any Hazardous Materials
and (e) is not, and has not been, engaged in, and has not permitted any current
or former tenant to engage in, operations in violation of any Environmental Law
and knows of no facts, circumstances or conditions reasonably constituting
notice of a violation of any Environmental Law, including receipt of any
information request or notice of potential responsibility under the
Comprehensive Environmental Response, Compensation and Liability Act or similar
Environmental Laws.

(dd) None of any Loan Party, any Person controlling any Loan Party or any
Subsidiary of any Loan Party is (a) an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act, or otherwise registered or required to be registered under, or
subject to the restrictions imposed by, the Investment Company Act, or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any state public utilities code, or any other federal or state statute,
rule or regulation limiting its ability to incur Indebtedness, pledge its assets
or perform its obligations under the Loan Documents.

(ee) There are no strikes, boycotts, grievances, work stoppages, slowdowns,
lockouts or other job actions existing, pending (or, to the knowledge of any
Loan Party, threatened) against or involving any Loan Party or any Subsidiary of
any Loan Party or any Target, except for those that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Except as set forth on Schedule 3.1(ee), as of the Agreement Date, (a) there is
no memorandum of understanding, collective bargaining or similar agreement, and
there is no ongoing negotiation or duty to negotiate, with any union, labor
organization, works council or similar representative covering any Employee or
otherwise binding any Loan Party or any Subsidiary of any Loan Party or any
Target, (b) no petition for certification or election of any such representative
is existing or pending with respect to any Employee, (c) to the knowledge of any
Loan Party, no such representative has sought certification or recognition with
respect to any Employee, and (d) to the knowledge of any Loan Party, no Employee
or his or her representative is engaged in any organizing efforts. All current
and former Employees are or were correctly classified as exempt or non-exempt
under, and are and have been paid in accordance with, all applicable federal,
state, and local wage and hour laws, except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Further,
all individuals who perform or have performed services for any Loan Party, any
Subsidiary of any Loan Party, or any Target are or were correctly classified
under each Employee Benefit Plan, ERISA, the Internal Revenue Code and other
Applicable Law as common law employees, independent contractors or other
non-employee basis, or leased employees, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Each Loan Party, Subsidiary of any Loan Party, and Target are in material
compliance with all Applicable Laws concerning employment, including without
limitation hiring, background checks, compensation, benefits, wages (including

 

59



--------------------------------------------------------------------------------

payment of overtime), wage deductions and withholdings, classification,
immigration, work authorization, employment eligibility verification, reporting,
taxation, occupational health and safety, equal rights, labor relations,
accommodations, breaks, notices, employment policies, paid or unpaid time off
work, accessibility, privacy, and workers’ compensation, except for those that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(ff) Schedule 3.1(ff) lists each Loan Party’s jurisdiction of organization,
legal name and organizational identification number, if any, and the location of
such Loan Party’s chief executive office or sole place of business, in each case
as of the Agreement Date.

(gg) [Reserved]

(hh) None of the statements contained in each exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party or any of their
Subsidiaries in connection with the Loan Documents and the Transactions
(including the offering and disclosure materials, if any, delivered by or on
behalf of any Loan Party to any Lender prior to the Agreement Date, but
excluding any financial performance projections), when taken as a whole,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not materially
misleading as of the time when made or delivered.

(ii) Each Loan Party and each Subsidiary of each Loan Party is in compliance in
all material respects with all U.S. economic sanctions laws, executive orders
and implementing regulations (“Sanctions”) as administered by the U.S. Treasury
Department’s Office of Foreign Assets Control and the U.S. State Department. No
Loan Party and no Subsidiary of a Loan Party (i) is a Person on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”), (ii) is a
Person who is otherwise the target of U.S. economic sanctions laws such that a
U.S. Person cannot deal or otherwise engage in business transactions with such
Person, (iii) is a Person organized or resident in a country or territory
subject to comprehensive Sanctions (a “Sanctioned Country”), or (iv) is owned or
controlled by (including by virtue of such Person being a director or owning
voting shares or interests), or acts, directly or indirectly, for or on behalf
of, any Person on the SDN List or a government of a Sanctioned Country such that
the entry into, or performance under, this Agreement or any other Loan Document
would be prohibited by U.S. law. Each Loan Party and each Subsidiary of each
Loan Party is in compliance with all laws related to terrorism or money
laundering (“Anti-Money Laundering Laws”) including: (i) all applicable
requirements of the Currency and Foreign Transactions Reporting Act of 1970 (31
U.S.C. 5311 et. seq., (the Bank Secrecy Act)), as amended by Title III of the
USA Patriot Act, (ii) the Trading with the Enemy Act, (iii) Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (66 Fed. Reg.
49079), and any other enabling legislation, executive order or regulations
issued pursuant or relating thereto and (iv) other applicable federal or state
laws relating to (A) anti-money laundering rules and regulations or (B) in all
material respects, “know your customer” rules and regulations. No action, suit
or proceeding by or before any court or Governmental Authority with respect to
compliance with such Anti-Money Laundering Laws is pending or threatened to the
knowledge of each Loan Party and each Subsidiary of each Loan Party. Each Loan
Party and each Subsidiary of each Loan Party is in compliance in all material
respects with all applicable anti-corruption laws, including the U.S. Foreign
Corrupt Practices Act of 1977 and the U.K. Bribery Act 2010 (“Anti-Corruption
Laws”). None of any Loan Party or any Subsidiary of a Loan Party, nor to the
knowledge of any Loan Party or any Subsidiary thereof, any director, officer,
agent, employee or other Person acting on behalf of the Loan Party or any
Subsidiary of a Loan Party, has taken any action, directly or indirectly, that
would result in a violation of applicable Anti-Corruption Laws. The Loan Party
and each Subsidiary of a Loan Party maintains and implements policies and
procedures designed to ensure compliance by the Loan Parties, their Subsidiaries
and their respective directors, officers, employees and agents with Sanctions,
Anti-Money Laundering Laws and Anti-Corruption Laws.

(jj) The Borrower and its Subsidiaries are in all material respects in
compliance with applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

 

60



--------------------------------------------------------------------------------

(kk) All Obligations constitute senior Indebtedness subject to the subordination
provisions contained in the Senior Facility Subordination Agreement.

(ll) The Borrower is not, and never has been, a “shell company” (as defined in
Rule 12b-2 under the Exchange Act).

(mm) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer, sale or issuance of the
Securities.

(nn) Neither the Borrower, nor any of its Affiliates, nor any Person acting on
its or their behalf has, directly or indirectly, made, or will make, any offers
or sales of any security or Stock or solicited any offers to buy any security or
Stock, under circumstances that would require registration of any of the
Securities under the Securities Act or, except for issuances under the Senior
Facility Documents, cause this offering of the Securities to be integrated with
prior offerings by the Borrower for purposes of any applicable holder of Stock
approval provisions of the Principal Market or any other authority.

(oo) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and neither the Borrower nor any of its Subsidiaries has taken, or will
take, any action designed to terminate, or which to the knowledge of the
Borrower and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has the Borrower or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration. Neither the Borrower nor any of its Subsidiaries
is in violation of any of the rules, regulations or requirements of the
Principal Market, and, to the knowledge of the Borrower and its Subsidiaries,
there are no facts or circumstances that would reasonably be expected to lead to
suspension or termination of trading of the Common Stock on the Principal
Market. Since February 3, 2012, (i) the Common Stock has been listed or
designated for quotation, as applicable, on the Principal Market, (ii) trading
in the Common Stock has not been suspended or deregistered by the SEC or the
Principal Market, and (iii) neither the Borrower nor any of its Subsidiaries has
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or termination of trading of the Common Stock on
the Principal Market which communication has not been addressed in accordance
with the rules and regulations of such Principal Market so as to avoid any such
suspension or termination of trading.

(pp) The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal at Custodian (DWAC) system, and
the Borrower is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock. The transfer agent for the Common
Stock is a participant in, and the Common Stock is eligible for Transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program. The Common Stock
is not, and has not at any time been, subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, including the clearing of
transactions in shares of Common Stock through DTC.

(qq) The Borrower and the Board of Directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination or other similar anti-takeover provision under the Borrower’s
Organizational Documents or the laws of the State of Delaware that is or could
become applicable to any of the Lenders as a result of the transactions
contemplated by the Loan Documents and the Borrower’s fulfilling its obligations
with respect thereto, including the Borrower’s issuance of the Securities and
any Lender’s ownership of the Securities. The Borrower has not adopted a
stockholders rights plan (or “poison pill”) or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Borrower.

(rr) It is understood and acknowledged by the Borrower that none of the Lenders
nor holders of the Securities has been asked to agree, nor has any Lender
agreed, to desist from purchasing or selling, long and/or short, Stock or other
securities of the Borrower, or “derivative” securities or Stock based on Stock
or other securities issued by the Borrower or to hold the Securities for any
specified term; and no Lender nor holder of Securities shall be deemed to have
any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Borrower further understands and acknowledges that
(i) one or more Lenders or

 

61



--------------------------------------------------------------------------------

holders of Securities may engage in hedging and/or trading activities at various
times during the period that the Securities are outstanding, and (ii) such
hedging and/or trading activities, if any, can reduce the value of the Stock
held by the existing holders of Stock of the Borrower, both at and after the
time the hedging and/or trading activities are being conducted. The Borrower
acknowledges that any such hedging and/or trading activities do not constitute a
breach of any Loan Document or affect the rights of any Lender or holder of
Securities under any Loan Document.

(ss) The Borrower and the other Loan Parties are solely responsible for the
payment of any fees, costs, expenses and commissions of any placement agent,
broker or financial adviser relating to or arising out of the transactions
contemplated by the Loan Documents. The Borrower and the other Loan Parties will
pay, and hold each of the Lenders harmless against, any liability, loss or
expense (including attorneys’ fees, costs and expenses) arising in connection
with any claim for any such payment.

(tt) [Reserved].

(uu) Schedule 3.1(uu) sets forth, as of the Agreement Date, a complete and
correct list of all Registrations held by each Loan Party and its Subsidiaries.
Such listed Registrations are the only Registrations that are required for the
Loan Parties and their Subsidiaries to conduct their respective businesses as
presently conducted or as proposed to be conducted. Each Loan Party and its
Subsidiaries has, and it and its Products are in conformance with, all
Registrations required to conduct its respective businesses as now or currently
proposed to be conducted except where the failure to have such Registrations
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. To the knowledge of each Loan Party and its
Subsidiaries, neither the FDA nor other Governmental Authority is considering
limiting, suspending or revoking such Registrations or changing the marketing
classification or labeling or other significant parameter affecting the Products
of the Loan Parties or any of their respective Subsidiaries. To the knowledge of
each Loan Party and its Subsidiaries, there is no false or misleading
information or significant omission in any product application or other
submission to the FDA or other Governmental Authority administering Public
Health Laws. The Loan Parties and their respective Subsidiaries have fulfilled
and performed their obligations under each Registration, and no event has
occurred or condition or state of facts exists which would constitute a breach
or default, or would cause revocation or termination of any such Registration.
To the knowledge of each Loan Party and its Subsidiaries, no event has occurred
or condition or state of facts exists which could present potential product
liability related, in whole or in part, to Regulatory Matters. To the knowledge
of each Loan Party and its Subsidiaries, any third party that is a manufacturer
or contractor for the Loan Parties or any of their respective Subsidiaries is in
compliance with all Registrations required by the FDA or comparable Governmental
Authority and all Public Health Laws insofar as they reasonably pertain to the
Products of the Loan Parties and their respective Subsidiaries.

(vv) All Products designed, developed, investigated, manufactured, prepared,
assembled, packaged, tested, labeled, distributed, sold or marketed by or on
behalf of the Loan Parties or their respective Subsidiaries that are subject to
Public Health Laws have been and are being designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
and marketed in material compliance with the Public Health Laws and each other
Applicable Law, including clinical and non-clinical evaluation, product approval
or clearance, premarketing notification, good manufacturing practices, labeling,
advertising and promotion, record-keeping, establishment registration and device
listing, reporting of recalls and adverse event reporting.

(ww) Except as set forth on Schedule 3.1(ww), no Loan Party nor its Subsidiaries
is subject to any obligation arising under an administrative or regulatory
action, proceeding, investigation or inspection by or on behalf of a
Governmental Authority, warning letter, notice of violation letter, consent
decree, request for information or other notice, response or commitment made to
or with a Governmental Authority with respect to Regulatory Matters, and, to the
knowledge of each Loan Party and its Subsidiaries, no such obligation has been
threatened. Each Loan Party and its Subsidiaries has made all notifications,
submissions, and reports required by any such obligation, and all such
notifications, submissions and reports were true, complete, and correct in all
material respects as of the date of submission to FDA or any other Governmental
Authority. There is no, and

 

62



--------------------------------------------------------------------------------

there is no act, omission, event, or circumstance of which any Loan Party or any
of its Subsidiaries has knowledge that could reasonably be expected,
individually or in the aggregate, to give rise to or lead to, any material
civil, criminal or administrative action, suit, demand, claim, complaint,
hearing, investigation, demand letter, warning letter, proceeding or request for
information against any Loan Party or its Subsidiaries, and, to each Loan
Party’s and its Subsidiary’s knowledge, no Loan Party nor its Subsidiaries has
any material liability (whether actual or contingent) for failure to comply with
any Public Health Laws. There has not been any violation of any Public Health
Laws by any Loan Party or its Subsidiaries in its product development efforts,
submissions, record keeping and reports to the FDA or any other Governmental
Authority that could reasonably be expected to require or lead to investigation,
corrective action or enforcement, regulatory or administrative action that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. To the knowledge of each Loan Party and each of its
Subsidiaries, there are no civil or criminal proceedings relating to any Loan
Party or any of its Subsidiaries or any officer, director or employee of any
Loan Party or Subsidiary of any Loan Party that involve a matter within or
related to the FDA’s or any other Governmental Authority’s jurisdiction. No Loan
Party nor any Affiliate thereof has received any material adverse notice
(written or oral) from the FDA or any other Governmental Authority regarding the
approvability or approval of any Product.

(xx) As of the Agreement Date, except as set forth on Schedule 3.1(xx), no Loan
Party nor its Subsidiaries is undergoing any inspection related to Regulatory
Matters or any other Governmental Authority investigation.

(yy) During the period of three calendar years immediately preceding the
Agreement Date, no Loan Party nor any Subsidiary of any Loan Party has
introduced into commercial distribution any Products manufactured by or on
behalf of any Loan Party or any Subsidiary of a Loan Party or distributed any
products on behalf of another manufacturer that were upon their shipment by any
Loan Party or any of its Subsidiaries adulterated or misbranded in violation of
21 U.S.C. § 331. No Loan Party nor any Subsidiary of any Loan Party has received
any notice of communication from any Governmental Authority alleging material
noncompliance with any Applicable Law. No Product has been seized, withdrawn,
recalled, detained, or subject to a suspension (other than in the ordinary
course of business) of research, manufacturing, distribution or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any Product; (ii) a change in the labeling of any Product
suggesting a compliance issue or risk; or (iii) a termination, seizure or
suspension of manufacturing, researching, distributing or marketing of any
Product. No proceedings in the United States or any other jurisdiction seeking
the withdrawal, recall, revocation, suspension, import detention or seizure of
any Product are pending or threatened against any Loan Party or any of its
Subsidiaries.

(zz) No Loan Party nor any Subsidiary of any Loan Party nor any of its officers,
directors, employees, agents or contractors (i) have been excluded or debarred
from any federal healthcare program (including Medicare or Medicaid) or any
other federal program or (ii) have received notice from the FDA or any other
Governmental Authority with respect to debarment or disqualification of any
Person that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. No Loan Party nor any Subsidiary of any Loan
Party nor any of its officers, directors, employees, agents or contractors have
been convicted of any crime or engaged in any conduct for which (y) debarment is
mandated or permitted by 21 U.S.C. § 335a or (z) such Person could be excluded
from participating in the federal health care programs under Section 1128 of the
Social Security Act or any similar law. No officer and to the knowledge of each
Loan Party and its Subsidiaries, no employee or agent of any Loan Party or its
Subsidiaries, has (A) made any untrue statement of material fact or fraudulent
statement to the FDA or any other Governmental Authority; (B) failed to disclose
a material fact required to be disclosed to the FDA or any other Governmental
Authority; or (C) committed an act, made a statement or failed to make a
statement that could reasonably be expected, individually or in the aggregate,
to provide the basis for the FDA or any other Governmental Authority to invoke
its policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

63



--------------------------------------------------------------------------------

(aaa) Except as set forth on Schedule 3.1(aaa), no Loan Party nor any Subsidiary
of any Loan Party has granted rights to design, develop, manufacture, produce,
assemble, distribute, license, prepare, package, label, market or sell its
Products to any other Person nor is any Loan Party or any of its Subsidiaries
bound by any agreement that affects any Loan Party’s exclusive right to design,
develop, manufacture, produce, assemble, distribute, license, prepare, package,
label, market or sell its Products.

(bbb) Except as set forth on Schedule 3.1(bbb): (i) each Loan Party and its
Subsidiaries and, to their knowledge, their respective contract manufacturers
are, and have been for the past three calendar years, in compliance with, and
each Product in current commercial distribution is designed, manufactured,
processed, prepared, assembled, packaged, labeled, stored, installed, serviced
and held in compliance with, the current Good Manufacturing Practice regulations
set forth in 21 C.F.R. Parts 210 and 211, as applicable, (ii) each Loan Party
and its Subsidiaries is in compliance with the written procedures,
record-keeping and reporting requirements required by the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events and recalls
involving the Products, (iii) all Products are and have been labeled, promoted,
and advertised in accordance with their Registration and approved labeling or
within the scope of an exemption from obtaining such Registration, and (iv) each
Loan Party and its Subsidiaries’ establishments are registered with the FDA, as
applicable, and each Product is listed with the FDA under the applicable FDA
registration and adverse event reporting regulations for pharmaceuticals.

(ccc) Each of the Subject Foreign Subsidiaries (i) have (A) no more than $55,000
in net income, revenue or operations for the most recent twelve month period for
which financial statements have been provided or filed (or are required to be
provided or filed) pursuant to Section 5.1(h) (or that are otherwise available
prior to the Agreement Date) or (B) no assets or property with an aggregate fair
market value (when taken together) in excess of $55,000 and (ii) do not own any
assets or property that are material to the operation of the business (or the
business) of the Loan Parties.

Section 3.2 Loan Parties Acknowledgment. The Loan Parties (on their behalf and
on their Subsidiaries’ behalf) acknowledge that they have made the
representations and warranties referred to in Section 3.1 with the intention of
persuading the Lenders to enter into the Loan Documents and that the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties, each of which shall survive the
execution and delivery of this Agreement, the other Loan Documents, the making
of any Disbursement and the issuance of the Securities until the later of
(a) (i) all Obligations being repaid in full (or otherwise repaid through the
issuance of Conversion Shares or a combination of cash and Conversion Shares),
and (ii) all of the Disbursement Commitments being no longer available or
terminated and (b) the end of the Reporting Period.

Section 3.3 Representations and Warranties of the Lenders. Each Lender,
severally but not jointly, represents and warrants to the Borrower as of the
Agreement Date that:

(a) Such Lender is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, is duly qualified to do
business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified, except where failure to be so qualified or in good standing would not
reasonably be expected to materially and adversely affect such Lender’s ability
to perform its obligations under this Agreement or consummate the transactions
contemplated hereby on a timely basis, and such Lender has the corporate or
other power and authority and governmental authorizations to own its properties
and assets and to carry on its business as it is now being conducted.

(b) Such Lender has the limited liability company, limited partnership or other
entity (as applicable) power and authority to enter into this Agreement and to
carry out its obligations hereunder. The execution, delivery and performance of
this Agreement by such Lender and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of such Lender, and no further approval or authorization by any of its
stockholders, partners, members or other equity owners, as the case may be, is
required. This Agreement has been duly and validly executed and delivered by
such Lender and assuming

 

64



--------------------------------------------------------------------------------

due authorization, execution and delivery by the Borrower, is a valid and
binding obligation of such Lender, enforceable against such Lender in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles). Neither the execution and delivery by such Lender of this
Agreement or the consummation of the transactions contemplated hereby, nor
compliance by such Lender with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any lien upon any of the material properties or
assets of such Lender or any of its subsidiaries under any of the terms,
conditions or provisions of, (i) any organizational documents of such Lender or
(ii) any material contract to which such Lender or any of its subsidiaries is a
party or by which it may be bound, or to which such Lender or any of its
subsidiaries or any of the properties or assets of such Lender or any of its
subsidiaries may be subject, or (B) violate any law applicable to such Lender or
any of its subsidiaries or any of their respective properties or assets, except
in the case of clauses (A)(ii) and (B) for such violations, conflicts, breaches,
defaults, termination or acceleration as would not reasonably be expected to
materially and adversely affect such Lender’s ability to perform its obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis. Other than filings with the SEC related to the making of the Loans
or as required by the securities or blue sky laws of the various states, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Authority, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by such Lender of the transactions contemplated by this Agreement.

(c) Such Lender (i) is acquiring the Loans provided by such Lender and the Notes
(together with the related guaranties set forth in the Guaranty of the
Guarantors) provided by the applicable Loan Party in connection with such Loan
made by such Lender hereunder, and (ii) upon issuance thereof, will acquire
Preferred Stock, in each case, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under, or exempted from, the registration
requirements of the Securities Act; provided, however, that by making the
representations herein, such Lender does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to assign,
Transfer or otherwise Dispose of any of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act, subject to the limitations on Transfer set forth herein.

(d) Such Lender is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an “accredited investor” (as defined in Rule
501(a)(1), (2), (3), (7) or (8) under the Securities Act (provided that in the
case of clause (8) all of the equity owners of such entity are accredited
investors as defined in Rule 501(a)(1), (2), (3), (7) or (8) as modified by this
parenthetical)).

(e) Such Lender understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
United States federal and state securities laws and that the Borrower is relying
in part upon the truth and accuracy of, and such Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Lender set forth herein in order to determine the availability of such
exemptions.

(f) Such Lender and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of the Loan Parties and their
Subsidiaries and materials relating to the offer and sale of the Securities that
have been requested by such Lender. Such Lender and its advisors, if any, have
been afforded the opportunity to ask questions of the Loan Parties. Neither such
inquiries nor any other due diligence investigations conducted by such Lender or
its advisors, if any, or its representatives shall modify, amend or otherwise
affect such Lender’s right to rely on the representations and warranties of the
Loan Parties and their Subsidiaries contained in Article 3 and elsewhere in the
Loan Documents. Such Lender can bear the economic risk of (x) an investment in
the Securities indefinitely and (y) a total loss of its investment in the
Securities being offered and has such knowledge and experience in business and
financial matters so as to enable it to understand the risks of and investment
decision with respect to its investment in the Securities.

 

65



--------------------------------------------------------------------------------

(g) Such Lender understands that no United States federal or state agency or any
other government or Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

ARTICLE 4

CONDITIONS OF EFFECTIVENESS AND DISBURSEMENT

Section 4.1 Conditions to the Agreement Date and the Disbursement Commitments.
The effectiveness of the Existing Loan Agreement and the Disbursement
Commitments made by the Lenders on the Agreement Date shall each be subject to
the fulfillment and satisfaction (or waiver by the Required Lenders) of all of
the following conditions:

(a) the Lenders shall have received executed counterparts of the Existing Loan
Agreement, the Notes (if any) requested by the Lenders, the Guaranty and each
other Loan Document set forth on the closing checklist attached hereto as
Exhibit H;

(b) the Lenders shall have received executed counterparts of the Senior Facility
Subordination Agreement;

(c) [Reserved]

(d) [Reserved]

(e) in the reasonable judgment of the Required Lenders, since December 31, 2017,
there has been no Material Adverse Effect or any event or circumstance which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

(f) the Required Lenders shall not have become aware of any adverse information,
fact or circumstance with respect to the Loan Parties that is inconsistent with
the information available to the Required Lenders on the date of the Commitment
Letter in any material respect;

(g) each representation and warranty by any Loan Party or any of its
Subsidiaries contained in the Existing Loan Agreement or in any other Loan
Document shall be true, correct and complete in all material respects (without
duplication of any materiality or other qualifier contained therein) as of such
date and time, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties shall have been true, correct and complete in all material respects
(without duplication of any materiality or other qualifier contained therein) as
of such earlier date);

(h) the payment by the Borrower of all fees required to be paid on the Agreement
Date pursuant to this Agreement and the other Loan Documents and all costs and
expenses required to be paid on the Agreement Date (including pursuant to
Section 6.3) pursuant to this Agreement and the other Loan Documents, in the
case of costs and expenses, to the extent invoiced at least two (2) Business
Days prior to the Agreement Date;

(i) the Lenders shall have received at least five (5) Business Days prior to the
Agreement Date all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act, that has been reasonably
requested by any Lender at least ten (10) days in advance of the Agreement Date,
including a duly executed IRS Form W-9 (or such other applicable tax form) of
the Borrower; and

(j) the Lenders shall have received a certificate executed by an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to the
Required Lenders, certifying that the conditions in this Section 4.1 have been
satisfied in all respects.

Notwithstanding anything to the contrary in the Loan Documents or otherwise, all
of the conditions set forth in this Section 4.1 have been previously satisfied
in all respects.

 

66



--------------------------------------------------------------------------------

Section 4.2 Conditions to the Initial Disbursement. In addition to the
fulfillment and satisfaction (or waiver by the Required Lenders) of each
condition set forth in Section 4.4, the obligation of the Lenders to make the
Initial Disbursement shall be subject to the fulfillment and satisfaction (or
waiver by the Required Lenders) of all of the following conditions:

(a) the Lenders shall have received a duly executed written notice from the
Borrower complying with the requirements of Section 2.2(a);

(b) the proceeds of the Initial Disbursement shall be directed and requested for
use in accordance with Section 2.1;

(c) in the reasonable judgment of the Required Lenders, since December 31, 2017,
there has been no Material Adverse Effect or any event or circumstance which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

(d) no Default or Event of Default shall have occurred, or would be reasonably
expected to occur, or would result from the Initial Disbursement or the use of
the proceeds therefrom;

(e) no Default or Event of Default (each as defined in the Senior Facility
Agreement) shall have occurred, or would be reasonably expected to occur, or
would result from the Initial Disbursement or the use of the proceeds therefrom;

(f) at the time of and after giving effect to the Initial Disbursement and the
use of proceeds thereof, each representation and warranty by any Loan Party or
any of its Subsidiaries contained herein or in any other Loan Document shall be
true, correct and complete in all material respects (without duplication of any
materiality or other qualifier contained therein) as of such date and time,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties shall have
been true, correct and complete in all material respects (without duplication of
any materiality or other qualifier contained therein) as of such earlier date);

(g) the Lenders shall have received original Notes aggregating the amount of the
Initial Disbursement, if requested;

(h) the conditions set forth in Section 2.2(a) have been satisfied and the terms
set forth in Section 2.2(a) have been completely complied with;

(i) the payment by the Borrower of all fees required to be paid on such
Disbursement Date pursuant to this Agreement and the other Loan Documents and
all costs and expenses required to be paid on such Disbursement Date (including
pursuant to Section 6.3) pursuant to this Agreement and the other Loan
Documents, in the case of costs and expenses, to the extent invoiced at least
two (2) Business Days prior to such date (which amounts, at the sole option of
the Lenders, may be offset against the proceeds of the Initial Disbursement);

(j) the Common Stock shall continue to be listed on an Eligible Market;

(k) the Board of Directors shall have approved a go-forward operating plan,
taking into account the funding of the Loans hereunder, that shall not
reasonably be expected to result in a Default or Event of Default (each as
defined in the Senior Facility Agreement) or a Default or Event of Default
hereunder;

(l) the Stockholder Approval shall have been obtained and the Borrower shall
have adopted and filed the applicable amendment(s) to the Certificate of
Incorporation of the Borrower and a Certificate of Designations with respect to
the Preferred Stock with the Secretary of State of the State of Delaware in
substantially the applicable form(s) attached hereto as Exhibits F-1 (the
“Reverse Split Amendment”) and/or F-2 (the “Authorized Shares Amendment” and,
together with the Reverse Split Amendment, the “Certificate Amendment”) and
Exhibit G (the “Certificate of Designations”), respectively, and the applicable
Certificate Amendment and the Certificate of Designations shall each be in full
force and effect;

(m) the Common Stock into which the Conversion Shares are convertible (based on
the then applicable Conversion Rate) shall have been approved for listing on an
Eligible Market, subject to official notice of issuance;

 

67



--------------------------------------------------------------------------------

(n) John Johnson shall have been appointed chief executive officer of the
Borrower;

(o) the Lenders shall have received a favorable written opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to the Loan Parties, addressed
to the Lenders, dated the Amendment Date, in form and substance reasonably
satisfactory to the Required Lenders; and

(p) the Lenders shall have received a certificate executed by an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to the
Required Lenders, certifying that the conditions in this Section 4.2 have been
satisfied in all respects.

Section 4.3 Conditions to the Subsequent Disbursements. In addition to the
fulfillment and satisfaction (or waiver by the Required Lenders) of each
condition set forth in Sections 4.2 and 4.4, the obligation of the Lenders to
make any Subsequent Disbursement shall be subject to the fulfillment and
satisfaction (or waiver by the Required Lenders) of all of the following
conditions:

(a) the Lenders shall have received a duly executed written notice from the
Borrower complying with the requirements of Section 2.2(b) (in the case of the
First Subsequent Disbursement) or Section 2.2(c) (in the case of the Second
Subsequent Disbursement), as applicable;

(b) in the reasonable judgment of the Required Lenders, since December 31, 2017,
there has been no Material Adverse Effect or any event or circumstance which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

(c) the proceeds of such Subsequent Disbursement shall be directed and requested
for use in accordance with Section 2.1;

(d) no Default or Event of Default shall have occurred, or would be reasonably
expected to occur, or would result from such Subsequent Disbursement or the use
of the proceeds therefrom;

(e) no Default or Event of Default (each as defined in the Senior Facility
Agreement) shall have occurred, or would be reasonably expected to occur, or
would result from the Subsequent Disbursement or the use of the proceeds
therefrom;

(f) at the time of and after giving effect to such Subsequent Disbursement and
the use of proceeds thereof, each representation and warranty by any Loan Party
or any of its Subsidiaries contained herein or in any other Loan Document shall
be true, correct and complete in all material respects (without duplication of
any materiality or other qualifier contained therein) as of such date and time,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties shall have
been true, correct and complete in all material respects (without duplication of
any materiality or other qualifier contained therein) as of such earlier date);

(g) the Lenders shall have received original Notes aggregating the amount of the
funded Subsequent Disbursement, if requested;

(h) (i) in the case of the First Subsequent Disbursement, the conditions set
forth in Section 2.2(b) have been satisfied and the terms set forth in
Section 2.2(b) have been completely complied with; or (ii) in the case of the
Second Subsequent Disbursement, the conditions set forth in Section 2.2(c) have
been satisfied and the terms set forth in Section 2.2(c) have been completely
complied with;

(i) the payment by the Borrower of all fees required to be paid on such
Disbursement Date pursuant to this Agreement and the other Loan Documents and
all costs and expenses required to be paid on such Disbursement Date (including
pursuant to Section 6.3) pursuant to this Agreement and the other Loan
Documents, in the case of costs and expenses, to the extent invoiced at least
two (2) Business Days prior to such date (which amounts, at the sole option of
the Lenders, may be offset against the proceeds of such Subsequent
Disbursement);

(j) in the case of the First Subsequent Disbursement, prior to such date the
Initial Disbursement shall have been drawn in full by the Borrower in accordance
with Section 2.2(a);

 

68



--------------------------------------------------------------------------------

(k) in the case of the Second Subsequent Disbursement, the Borrower shall have
obtained a Revolving Credit Facility and no less than $10,000,000 shall be
available for drawing thereunder on and after such date (without giving effect
to any repayment on such date with the proceeds of the Loans);

(l) in the case of the Second Subsequent Disbursement, prior to such date the
First Subsequent Disbursement shall have been drawn in full by the Borrower in
accordance with Section 2.2(b);

(m) the Common Stock shall continue to be listed on an Eligible Market; and

(n) the Lenders shall have received a certificate executed by an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to the
Required Lenders, certifying that the conditions in this Section 4.3 have been
satisfied in all respects.

Section 4.4 Conditions to the Amendment Date. The effectiveness of this
Agreement (as amended and restated on the Amendment Date) and the Disbursement
Commitments (which, for the avoidance of doubt, are not required to be funded at
any time) made by the Specified Lenders on the Amendment Date shall each be
subject to the fulfillment and satisfaction (or waiver by the Required Lenders)
of all of the following conditions:

(a) the Lenders shall have received executed counterparts of this Agreement (as
amended and restated on the Amendment Date);

(b) in the reasonable judgment of the Required Lenders, since December 31, 2017,
there has been no Material Adverse Effect or any event or circumstance which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

(c) the Required Lenders shall not have become aware of any adverse information,
fact or circumstance with respect to the Loan Parties that is inconsistent with
the information available to the Required Lenders on the date of the Commitment
Letter in any material respect;

(d) no Default or Event of Default shall have occurred, or would be reasonably
expected to occur, or would result from the execution of this Agreement;

(e) no Default or Event of Default (each as defined in the Senior Facility
Agreement) shall have occurred, or would be reasonably expected to occur, or
would result the execution of this Agreement;

(f) each representation and warranty by any Loan Party or any of its
Subsidiaries contained in this Agreement or in any other Loan Document shall be
true, correct and complete in all material respects (without duplication of any
materiality or other qualifier contained therein) as of such date and time,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties shall have
been true, correct and complete in all material respects (without duplication of
any materiality or other qualifier contained therein) as of such earlier date);

(g) the Lenders shall have received a duly executed copy of the Senior Facility
Amendment; and

(h) the Lenders shall have received a certificate executed by an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to the
Required Lenders, certifying that the conditions in this Section 4.4 have been
satisfied in all respects.

Section 4.5 Determination by Required Lenders. For the avoidance of doubt, a
determination by the Required Lenders that any of the conditions precedent set
forth in Sections 4.1, 4.2, 4.3 or 4.4 have been met, or any decision by the
Required Lenders to waive any such condition, shall be binding upon all of the
Lenders.

ARTICLE 5

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

Prior to the date that the conditions to the Initial Disbursement set forth in
Section 4.2 have been satisfied, to the extent that any of the provisions of
this Article 5 conflicts with the Senior Facility Agreement, the

 

69



--------------------------------------------------------------------------------

Organizational Documents or otherwise requires satisfaction of the Approval
Conditions, such provision shall not be in effect until the conditions to the
Initial Disbursement set forth in Section 4.2 have been satisfied.

Section 5.1 Affirmative Covenants.

(a) The Loan Parties shall and shall cause their Subsidiaries to (i) preserve
and maintain in full force and effect its organizational existence and good
standing under the Applicable Laws of its jurisdiction of incorporation,
organization or formation, as applicable, and (ii) preserve and maintain all
qualifications to do business in each other jurisdiction not covered by
clause (i) above in which the failure to be so qualified would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) The Loan Parties shall, and shall cause their Subsidiaries to, (i) comply in
all material respects with all Applicable Laws, except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings, and
(ii) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Loan Parties, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

(c) The Loan Parties shall, and shall cause their Subsidiaries to, obtain, make
and keep in full force and effect all licenses, certificates, approvals,
registrations, clearances, Authorizations and permits required to conduct their
businesses, except where the failure to make and keep such licenses,
certificates, approvals, registrations, clearances, authorizations and permits
in full force and effect could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(d) Each Loan Party shall, except as otherwise permitted by this Agreement,
maintain, and shall cause each of its Subsidiaries to maintain, and preserve all
its assets and property which is used or useful in its business in good working
order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof, except where
the failure to do so could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(e) The Loan Parties shall, and shall cause each of their Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance with
respect to their assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated. A true and
complete listing of such insurance, including issuers, coverages and
deductibles, shall be provided to the Lenders promptly following any Lender’s
request.

(f) Each Loan Party shall, and shall cause each of its Subsidiaries to, pay,
discharge and perform as the same shall become due and payable or required to be
performed all Tax liabilities, assessments and governmental charges or levies
upon it or its property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person.

(g) The Loan Parties shall promptly (and, in any event, within (y) with respect
to clause (A) below, two (2) Business Days and (z) with respect to clause (B)
below, ten (10) days) notify each Lender of the occurrence of (A) any Default or
Event of Default and (B) any claims arising after the Agreement Date (or before
the Agreement Date to the extent any action related thereto arises after the
Agreement Date) (other than in connection with the denial of plan claims in the
ordinary course of business), litigation, arbitration, mediation or
administrative or regulatory proceedings that are instituted or threatened
against any Loan Party requesting injunctive relief or damages in excess of
$550,000.

(h) If the Borrower is not required to file reports pursuant to Section 13 or
15(d) of the Exchange Act, the Loan Parties will provide to each Lender
quarterly financial statements for the Borrower and its Subsidiaries within 45
days after the end of each fiscal quarter of the Borrower, and an audited annual
financial statements within 120 days after the end of each fiscal year of the
Borrower prepared in accordance with GAAP with a report thereon by the
Borrower’s independent certified public accountants, which accountants shall be
reasonably acceptable to the Required Lenders. Any such report and any report of
the Borrower’s independent certified public accountants on any consolidated
financial statements included in any SEC Document filed during the

 

70



--------------------------------------------------------------------------------

Reporting Period (as defined below) shall (i) contain an unqualified opinion
(subject to the exception set forth below in clause (ii) of this sentence),
stating that such consolidated financial statements present fairly in all
material respects the financial position and condition and results of operations
of the Borrower and its Subsidiaries as of the dates and for the periods and
have been prepared in conformity with GAAP applied on a basis consistent with
prior years, and (ii) not include any explanatory paragraph expressing
substantial doubt as to going concern status (other than any such paragraph
(x) included in the Borrower’s annual report on Form 10-K for the years ended
December 31, 2017 or December 31, 2018 or (y) arising from the impending
maturity of the Loans, the Loans (as defined in the Senior Facility Agreement)
or the Revolving Credit Facility, in each case of this clause (y), solely in the
case of the audit delivered with respect to the fiscal year immediately prior to
the fiscal year during which the applicable maturity is scheduled). From the
Agreement Date until the later of (i) the first date on which no Preferred Stock
remains outstanding and (ii) the first date on which none of the Lenders owns
any Securities (the period ending on such latest date, the “Reporting Period”),
the Borrower and its Subsidiaries shall timely (without giving effect to any
extensions pursuant to Rule 12b-25 of the Exchange Act) file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Borrower
and its Subsidiaries shall not terminate the registration of the Common Stock
under the Exchange Act or otherwise terminate its status as an issuer required
to file reports under the Exchange Act, even if the securities laws would
otherwise permit any such termination. The Borrower hereby agrees that, during
the Reporting Period, the Borrower shall send to each Lender copies of (i) any
notices and other information made available or given to the holders of the
Stock of the Borrower generally, contemporaneously with the Borrower’s making
available or giving such notices and other information to such holders of Stock
and (ii) all other documents, reports, financial data and other information not
available on EDGAR that does not contain any material non-public information of
the Borrower that any Lender may reasonably request. At the same time as (A) to
the extent the Borrower is not required to file reports pursuant to Section 13
or 15(d) of the Exchange Act, the quarterly and annual financial statements are
delivered or otherwise provided to each Lender pursuant to the first sentence of
this Section 5.1(h) or (B) to the extent the Borrower is required to file
reports pursuant to Section 13 or 15(d) of the Exchange Act, any Form 10-Q or
Form 10-K is filed with the SEC pursuant to the Exchange Act, in each case, a
Compliance Certificate shall be delivered by the Borrower to each Lender;
provided that, with respect to clause (B) only, solely to the extent any
earnings report for the same period is publicly reported or is filed with the
SEC prior to the time when any Form 10-Q or Form 10-K containing the applicable
quarterly or annual financial statements is filed with the SEC and to the extent
the earnings set forth in any such earnings report would result in a financial
covenant default under Section 5.1(v), the Compliance Certificate shall instead
be delivered by the Borrower to each Lender on the same day as such earnings
report is publicly reported or is filed with the SEC. Upon the reasonable
request of any Lender, the Loan Parties and their Subsidiaries shall promptly
deliver to such Lender such information as such Lender may from time to time
reasonably request. On the same day that the same are sent, the Loan Parties and
their Subsidiaries shall deliver to the Lenders copies of all financial
statements, reports, documents and other information which any Loan Party or any
of its Subsidiaries sends to its holders of Stock.

(i) Each Loan Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and the
Lenders and their representatives shall have access at any and all times during
the continuance thereof): (a) provide access to such property to the Lenders and
their representatives, as frequently as any Lender determines to be appropriate;
and (b) permit the Lenders to conduct field examinations, appraise, inspect, and
make extracts and copies (or take originals if reasonably necessary) from all of
such Loan Party’s and its Subsidiaries’ books and records, and evaluate and
conduct appraisals and evaluations in any manner and through any medium that the
Lenders considers advisable, in each instance, at the Loan Parties’ sole
expense; provided the Loan Parties shall only be obligated to reimburse the
Lenders for the expenses of one such appraisal, evaluation and inspection of the
Lenders per calendar year unless an Event of Default has occurred and is
continuing, in which case, the Loan Parties shall reimburse the Lenders for the
expenses of all such appraisals, evaluations and inspections conducted by the
Lenders and their representatives.

 

71



--------------------------------------------------------------------------------

(j) Each Loan Party shall ensure that all written information, exhibits and
reports furnished to any Lender, when taken as a whole, do not and will not, and
that each SEC Document filed during the Reporting Period does not, contain any
untrue statement of a material fact and do not and will not (or does not, as
applicable) omit to state any material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to the Lenders and
correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.

(k) [Reserved]

(l) Promptly (but in any event within ten (10) days of such request) upon
request by the Required Lenders, the Loan Parties shall (and, subject to the
limitations set forth herein and in the other Loan Documents, shall cause each
of their Subsidiaries to) take such additional actions and execute such
documents as the Required Lenders may reasonably require from time to time in
order (i) to carry out more effectively the purposes of this Agreement or any
other Loan Document, (ii) to maintain the validity and effectiveness of any of
the Loan Documents, and (iii) to better assure, grant, preserve, protect and
confirm to the Lenders the rights granted or now or hereafter intended to be
granted to the Lenders under any Loan Document. Without limiting the generality
of the foregoing, the Loan Parties shall cause each of their Subsidiaries (other
than Excluded Foreign Subsidiaries) promptly after (and in any event within
ten (10) days of) the formation or acquisition thereof, to guaranty the
Obligations and to take such other actions reasonably requested by the Required
Lenders with respect to making any such Subsidiary a Loan Party under the Loan
Documents. The Loan Parties shall deliver, or cause to be delivered, promptly
after (and in any event within ten (10) days of) such formation or acquisition
of such Loan Party or Subsidiary, to the Lenders, appropriate resolutions,
secretary certificates, certified Organizational Documents and, if requested by
the Required Lenders, legal opinions relating to the matters described in this
Section 5.1(l) (which opinions shall be in form and substance reasonably
acceptable to the Required Lenders and, to the extent applicable, substantially
similar to the opinions delivered on the Agreement Date), in each instance with
respect to each Loan Party and each Subsidiary of a Loan Party (other than any
Excluded Foreign Subsidiary) formed or acquired after the Agreement Date.

(m) Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance with all applicable Environmental
Laws or as is required by orders and directives of any Governmental Authority
except where the failure to comply could not reasonably be expected to,
individually or in the aggregate, result in a Material Environmental Liability.

(n) Promptly upon any Authorized Officer becoming aware that any of the
following has occurred that could reasonably be expected to result in material
liability to a Loan Party, the Borrower will provide written notice to the
Lenders specifying the nature of such event, what action the Loan Party or any
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, if applicable, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto:
(i) any ERISA Event, or (ii) a “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the Code that is not exempt under ERISA
Section 408 or Section 4975 of the Code, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan.

(o) The Borrower shall, on or before the Initial Disbursement Date, take such
action as the Borrower shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of any such action so taken to the Lenders on or prior to the
Initial Disbursement Date. The Borrower shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Initial Disbursement Date.

(p) The Borrower shall take all actions necessary to cause the Common Stock to
remain listed on an Eligible Market at all times during the Reporting Period.
The Borrower shall not, and shall cause each of the Subsidiaries not to, take
any action that would be reasonably expected to result in the delisting or
suspension or

 

72



--------------------------------------------------------------------------------

termination of trading of the Common Stock on the Principal Market.
Notwithstanding the foregoing, nothing contained herein shall prohibit the
Borrower from effecting a transaction in which all shares of Common Stock
outstanding immediately prior to such transaction are converted into the right
to receive consideration consisting of cash or property other than Common Stock;
provided that the Borrower complies with its obligations under this Agreement
and the other Loan Documents in connection therewith. The Loan Parties shall pay
all fees, costs and expenses in connection with satisfying its obligations under
this Section 5.1(p).

(q) [Reserved]

(r) [Reserved]

(s) The Borrower acknowledges and agrees that the Securities may be pledged by a
holder thereof in connection with a bona fide margin agreement or other loan,
financing or Indebtedness secured by the Securities. The pledge of Securities
shall not be deemed to be a Transfer, sale or assignment of the Securities under
the Loan Documents, and no such holder effecting any such pledge of Securities
shall be required to provide any Loan Party or any of its Subsidiaries with any
notice thereof or otherwise make any delivery to any Loan Party pursuant to any
Loan Document. The Borrower hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a holder of
Securities.

(t) Without limiting the generality of the foregoing, each Loan Party and its
Subsidiaries shall comply in all material respects with all Public Health Laws
and their implementation by any applicable Governmental Authority and all lawful
requests of any Governmental Authority applicable to its Products. All Products
developed, manufactured, tested, distributed or marketed by or on behalf of any
Loan Party or any of its Subsidiaries that are subject to the jurisdiction of
the FDA or comparable Governmental Authority shall be developed, tested,
manufactured, distributed and marketed in material compliance with the Public
Health Laws and each other Applicable Law, including product approval or
premarket notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting, and shall be tested, investigated,
distributed, marketed, and sold in material compliance with Public Health Laws
and all other Applicable Laws.

(u) The Loan Parties shall promptly (and, in any event, within two Business
Days) (i) notify each Lender of the occurrence of any breaches, defaults or
events of default under, and any amendments, restatements, supplements, changes,
consents, waivers, forbearances, joinders or other modifications to the Senior
Facility Agreement, the Revolving Credit Facility Documents or the Additional
Permitted Debt Documents or the entering into after the Agreement Date of any
Revolving Credit Facility Documents or Additional Permitted Debt Documents and
provide copies of any documentation related to any of the foregoing, in each
case, except for any of the foregoing expressly contemplated by this Agreement
and (ii) deliver true, correct and complete copies of any material notices,
documents, instruments, agreements or other material written information
provided or received pursuant to, or in connection with, the Senior Facility
Agreement, the Revolving Credit Facility or any Additional Permitted Debt
(including those delivered to any Loan Party or any of its Affiliates by any
lender (or any agent of any lender) under the Senior Facility Agreement, the
Revolving Credit Facility or any Additional Permitted Debt).

(v) Financial Covenants.

(i) Minimum Cash Balance. The Loan Parties covenant and agree that the Borrower
and its Subsidiaries shall maintain, on a consolidated basis, a minimum
aggregate amount of unrestricted cash in deposit accounts (and, solely with
respect to unrestricted cash in an amount not to exceed $5,500,000, deposit
accounts held by Foreign Subsidiaries that are not subject to Liens of any
Person other than Liens of the type set forth in clause (a) or clause (f) of the
definition of “Permitted Liens”) equal to no less than (A) at all times on or
prior to March 31, 2020, $36,000,000, and (B) at all times on and after April 1,
2020, $22,500,000.

(ii) Minimum Net Sales. The Loan Parties shall maintain LTM Net Sales of at
least (A) $57,375,000 for the fiscal year ending December 31, 2019 and (B)
$76,500,000 for the fiscal year ending December 31, 2020 and each fiscal year
ending thereafter.

 

73



--------------------------------------------------------------------------------

(w) [Reserved]

(x) The Borrower agrees to use its reasonable best efforts to call and hold as
promptly as reasonably practicable following the Agreement Date (and in any
event prior to the earlier of (x) twenty (20) days after the mailing of the
definitive proxy and (y) February 20, 2019) a meeting of the stockholders of the
Borrower (the “Stockholder Meeting”) to obtain (i) the approval of the holders
of a majority of the outstanding Common Stock, in accordance with Applicable Law
and the bylaws of the Borrower, of a reverse stock split (the “Reverse Stock
Split”) and/or an increase in the number of authorized shares of Preferred Stock
or Common Stock or some combination of the foregoing, as set forth in the
applicable Certificate Amendment(s), which permit the Full Conversion Share
Amount and (ii) the approval of the holders of a majority of the shares of
Common Stock present and entitled to vote, in accordance with Applicable Law and
the bylaws of the Borrower, of the issuance of Conversion Shares upon conversion
of the Loans (and the issuance of Common Stock into which Conversion Shares are
convertible) for purposes of applicable NASDAQ listing rules (collectively, the
“Stockholder Approval”); provided that, to the extent the Stockholder Approval
is not obtained at the first meeting date of the Stockholder Meeting for a
reason that the Borrower reasonably determines to be the result of
recommendations of Institutional Shareholder Services (“ISS”) and/or a similar
firm, the Borrower and the Required Lenders may mutually agree to modify clause
(i) of the Stockholder Approval requirement above in a manner designed to obtain
a positive recommendation from ISS and/or any similar firm. As promptly as
reasonably practicable following the Agreement Date (and in any event within
fifteen (15) calendar days after the Agreement Date), the Borrower will prepare
and file with the SEC a revised preliminary proxy statement. The definitive form
of such revised proxy statement shall be sent to the Borrower’s stockholders in
connection with the Stockholder Meeting (the “Proxy Statement”). The Proxy
Statement shall include the recommendation of the Board of Directors that the
stockholders vote in favor of the Stockholder Approval. The Borrower shall use
commercially reasonable efforts to solicit from the stockholders proxies in
favor of the Stockholder Approval and to obtain the Stockholder Approval. The
Lenders agree to furnish to the Borrower all information concerning the Lenders
and their respective Affiliates as the Borrower may reasonably request in
connection with any stockholder meeting at which the Stockholder Approval is
sought. The Borrower shall respond reasonably promptly to any comments received
from the SEC with respect to any Proxy Statement. The Borrower shall provide to
the Lenders, as promptly as reasonably practicable after receipt thereof, any
written comments from the SEC or any written request from the SEC or its staff
for amendments or supplements to the Proxy Statement or any preliminary proxy
statement as it relates to the Stockholder Approval and shall provide the
Lenders with copies of all correspondence between the Borrower, on the one hand,
and the SEC and its staff, on the other hand, relating to the Proxy Statement as
it relates to the Stockholder Approval. Notwithstanding anything to the contrary
stated above, prior to filing or mailing the Proxy Statement (or, in each case,
any amendment or supplement thereto) or responding to any comments of the SEC or
its staff with respect thereto as it relates to the Stockholder Approval, the
Borrower shall provide the Lenders with a reasonable opportunity to review and
comment on such document or response. In the event that, due to the application
of the Ceiling Rate pursuant to Section 2.11, any additional stockholder
approval (the “Subsequent Stockholder Approval”) of the Borrower is necessary in
order to convert the Loans into Conversion Shares or the Conversion Shares into
Common Stock (assuming all such conversions are settled delivering solely such
shares and, except in connection with a Fundamental Change for which a
definitive agreement has been entered into prior to such date, assuming no
Additional Shares will be necessary to be issued), upon a receipt of the
applicable notice of conversion, the Borrower shall use its commercially
reasonable efforts to call and hold as promptly as reasonably practicable
following such date (and in any event within forty five (45) days of such date
(the “Subsequent Stockholder Approval Termination Date”)) a meeting of the
stockholders of the Borrower to obtain the approval of the holders of a majority
of the outstanding Common Stock (or the requisite approval as of such time), in
accordance with Applicable Law and the bylaws of the Borrower, of an amendment
to the Certificate of Incorporation of the Borrower to increase the authorized
Common Stock or Preferred Stock, as applicable, to an amount, or such other
action, as would allow for the full conversion of Conversion Shares or Preferred
Stock (assuming all such conversions are settled delivering solely such shares
and, except in connection with a Fundamental Change for which a definitive
agreement has been entered into prior to such date, assuming no Additional
Shares will be necessary to be issued), as applicable, without application of
the Ceiling Rate (the “Full Conversion Share Amount”). With respect to obtaining
the

 

74



--------------------------------------------------------------------------------

Subsequent Stockholder Approval, the Borrower shall follow the process set forth
above required for the Stockholder Meeting, mutatis mutandis.

(y) Prior to the Initial Disbursement Date and subject to receipt of the
Stockholder Approval, the Borrower shall file in the office of the Secretary of
State of the State of Delaware the Certificate Amendment and the Certificate of
Designations.

(z) Prior to the Initial Disbursement Date, the Borrower shall promptly apply to
cause the Common Stock into which the Conversion Shares are convertible (based
on the then applicable Conversion Rate) to be approved for listing on an
Eligible Market, subject to official notice of issuance and subject to
satisfaction of the Approval Conditions. Upon any increase in the Conversion
Rate (or increase in the conversion rate applicable to the underlying Preferred
Stock), the Borrower shall promptly apply to cause any additional number of
shares of Common Stock into which the Conversion Shares are convertible (based
on the then applicable Conversion Rate (or the conversion rate applicable to the
underlying Preferred Stock)) to be approved for listing on an Eligible Market,
subject to official notice of issuance and subject to satisfaction of the
Approval Conditions.

(aa) From and after the Agreement Date until ninety (90) days after earlier to
occur of (x) the Second Subsequent Disbursement and (y) the Remaining Second
Subsequent Disbursement Commitment Termination Date, without the prior written
consent of the Required Lenders, the Borrower will not, (i) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise Transfer or Dispose of, directly or
indirectly, or file with the SEC a registration statement under the Securities
Act relating to, any shares of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock, or publicly disclose the
intention to make any offer, sale, pledge, Disposition or filing, other than
grants of options or restricted stock units pursuant to the stock-based
compensation plans of the Borrower and its Subsidiaries (the “Borrower Stock
Plans”) or (ii) enter into any swap or other agreement that Transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
any such other securities, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, in each case other than (A) the Securities,
the Conversion Shares (or the Common Stock into which the Conversion Shares are
convertible) hereunder, (B) any transactions contemplated by the Senior Facility
Documents (including the convertible notes contemplated thereby (and the shares
of Common Stock issuable upon conversion thereof)) or pursuant to the Borrower’s
obligations under the Warrants (as may be amended from time to time) or under
any registration rights agreement in existence as of the Agreement Date (as may
be amended from time to time), or (C) any shares of Common Stock of the Borrower
issued upon the exercise of options or settlement of restricted stock units
granted under the Borrower Stock Plans or upon the exercise of warrants issued
prior to the Initial Disbursement, and in each case the filing of a registration
statement with respect to any of the foregoing in clause (A), (B) or (C). This
Section 5.1(aa) shall not restrict or prohibit negotiations or discussions with
respect to, or the entering into any agreement for, or the filing of a
registration statement with respect to, a merger or consolidation or any other
combination of the Borrower with, or the acquisition of the Borrower by, another
Person (including by tender or exchange offer), any sale or other transfer of
all or substantially all of the consolidated assets of the Borrower or any other
Acquisition or similar transaction.

(bb) Following the issuance of any shares of Common Stock upon conversion of the
Conversion Shares, and subject to applicable SEC rules and regulations, the
Lenders and any permitted assignee thereof (other than the Specified Lenders)
shall be entitled to registration rights in respect of the Common Stock into
which the Conversion Shares are convertible acquired by the Lenders or such
assignee, as applicable, on the same terms and pursuant to and in accordance
with the Registration Rights Agreement, provided that such shares of Common
Stock constitute Registrable Securities (as defined in the Registration Rights
Agreement) pursuant to the second sentence of the definition thereof. The
Borrower hereby acknowledges and agrees that, provided that such shares of
Common Stock constitute Registrable Securities, the Registration Rights
Agreement shall apply with respect to the Common Stock into which the Conversion
Shares are convertible held by the Lenders or such assignee (other than the
Specified Lenders), as applicable (and provided that any assignee executes a
joinder to the Registration Rights Agreement), and such Common Stock shall
constitute Registrable Securities (as defined

 

75



--------------------------------------------------------------------------------

in the Registration Rights Agreement) under the Registration Rights Agreement
(for so long as they satisfy such definition of Registrable Securities pursuant
to the second sentence of the definition thereof), mutatis mutandis.

(cc) For the avoidance of doubt, at any time following the issuance of any
shares of Common Stock upon conversion of the Conversion Shares (or Loans, as
applicable), and subject to applicable SEC rules and regulations, any Lender may
request that the Borrower file a new shelf registration statement covering the
re-sale of the Common Stock into which the Conversion Shares (or Loans, as
applicable) are convertible in accordance with the Registration Rights
Agreement, provided that such shares of Common Stock constitute Registrable
Securities (as defined in the Registration Rights Agreement).

Section 5.2 Negative Covenants.

(a) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, merge with, consolidate with or into, dissolve or
liquidate into or convey, Transfers, lease or otherwise Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except (1) a Subsidiary that is not a Loan Party may merge into any Loan Party
or any Subsidiary of a Loan Party, (2) a Subsidiary that is a Loan Party may
merge into any other Loan Party (provided that, to the extent the Borrower is
part of such transaction, unless such transaction is a Reorganization Event that
complies with the requirements of Section 2.12, the Borrower must be the
surviving Person), (3) any Subsidiary of the Borrower (other than, for the
avoidance of doubt, the Borrower) may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and it is not materially disadvantageous to the
Lenders and (ii) to the extent such Subsidiary is a Guarantor, any such assets
or business held by such subject Subsidiary shall be transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution, (4) Permitted Acquisitions (provided that, to the
extent any such transaction involves (y) a Loan Party, the Loan Party is the
surviving Person or (z) the Borrower, unless such transaction is a
Reorganization Event that complies with the requirements of Section 2.12, the
Borrower is the surviving Person), (5) the Transactions and the “Transactions”
as defined in the Senior Facility Agreement, and (6) a Reorganization Event that
complies with the requirements of Section 2.12. No Loan Party shall establish or
form any Subsidiary, unless such Subsidiary complies with Section 5.1(l) and
such Subsidiary executes and/or delivers all other documents, agreements and
instruments reasonably requested by the Required Lenders to make such Subsidiary
a Guarantor under the Loan Documents.

(b) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, (i) enter into any partnership, joint venture,
syndicate, pool, profit-sharing or royalty agreement or other combination, or
engage in any transaction with any holder of Stock of the Borrower, any
Affiliate of the Borrower or any equity holder of such Affiliate, whereby its
income or profits are, or might be, shared with another Person other than a
wholly owned Subsidiary, (ii) enter into any management contract or similar
arrangement whereby all or a substantial part of its business is managed by
another Person, or (iii) make any Restricted Payments, other than (v) cash
payments in lieu of fractional shares in connection with the exercise of
warrants or other securities convertible into or exchangeable for Common Stock
or in connection with a reverse share split of the Common Stock, (w) cash
payments required to be paid upon conversion of Loans or Preferred Stock as a
result of the application of the Ceiling Rate or a similar limitation in the
Certificate of Designations or otherwise made to the Lender under the Loan
Documents or the Certificate of Designations or cash payments required to be
paid upon conversion of the convertible loans or notes under the Senior Facility
Documents, (x) when no Default or Event of Default has occurred and is
continuing, the repurchase of the Borrower’s Stock from current or former
officers, employees or directors of the Borrower and its Subsidiaries (or their
permitted transferees or estates) upon their death, disability or termination of
employment in an aggregate amount not to exceed $275,000 in any fiscal year of
the Borrower, (y) Restricted Payments to Loan Parties and (z) Restricted
Payments consisting of Tax Distributions.

(c) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, (i) make, create, incur, assume or suffer to exist any
Lien upon or with respect to any of its assets or property, except Permitted
Liens, or (ii) Dispose of (whether in one or a series of transactions) any
assets or property (including

 

76



--------------------------------------------------------------------------------

the Stock of any Subsidiary of any Loan Party, whether in a public or private
offering or otherwise, and accounts and notes receivable, with or without
recourse), except Permitted Dispositions.

(d) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume, guarantee, permit to exist or be
liable with respect to any Indebtedness, other than Permitted Indebtedness.

(e) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, (i) purchase or acquire any Stock, or any obligations or
other securities of, or any interest in, any other Person, including the
establishment or creation of a Subsidiary, or (ii) make any Acquisitions, or any
other acquisition of any of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation, other
combination or otherwise, or (iii) make, purchase or acquire any advance, loan,
extension of credit (other than trade payables in the ordinary course of
business) or capital contribution to or any other investment in, any Person
including the Borrower, any Affiliate of the Borrower or any Subsidiary of the
Borrower (the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for Permitted Investments.

(f) No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, issue, sell or otherwise Transfer or provide any
interest in, any Stock of any Subsidiary of the Borrower.

(g) No Loan Party shall, and no Loan Party shall suffer or permit any of its
Subsidiaries to, directly or indirectly, (w) enter into any transaction with any
Affiliate of a Loan Party or of any Subsidiary of a Loan Party (other than, in
each case, transactions between or among Loan Parties; provided that, if the
Borrower is a party to such transaction, such transaction shall be on an arm’s
length basis or the terms of such transaction shall be more favorable to the
Borrower than to such other Loan Party party to such transaction) or any
officer, employee or director (or similar official or governing person) of any
of the foregoing, (x) pay any management, consulting or similar fees to any of
the foregoing, (y) pay or reimburse any of the foregoing for any costs, expenses
and similar items or (z) pay any indemnification payments to any such Person,
except (1) with respect to transactions between or among the Borrower and its
Subsidiaries as expressly permitted by this Agreement and transactions with
Affiliates that are Lenders pursuant to the Loan Documents and the Certificate
of Designations and transactions with VHP, VIP and their respective Affiliates
(to the extent they are at such time Affiliates of the Borrower or its
Subsidiaries), (2) in the ordinary course of business and pursuant to the
reasonable requirements of the business of such Loan Party or such Subsidiary
upon fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person not an Affiliate of the Borrower or such Subsidiary and which are
disclosed in advance in writing to the Lenders; provided, further, that in no
event shall a Loan Party or any Subsidiary of a Loan Party perform or provide
any management, consulting, administrative or similar services to or for any
Person other than another Loan Party, a Subsidiary of a Loan Party or a customer
who is not an Affiliate in the ordinary course of business, (3) payment of
directors’ fees and reimbursement of actual out-of-pocket expenses incurred in
connection with attending board of director meetings not to exceed in the
aggregate, with respect to all such items, $660,000 in any fiscal year of the
Borrower, and (4) customary and reasonable compensation arrangements for
officers and other employees of the Borrower and its Subsidiaries entered into
in the ordinary course of business.

(h) No ERISA Affiliate shall cause or suffer to exist, directly or indirectly,
(i) any event that could reasonably be expected to result in the imposition of a
Lien on any asset of a Loan Party or a Subsidiary of a Loan Party with respect
to any Title IV Plan or Multiemployer Plan, or (ii) any other ERISA Event, which
other ERISA Event could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(i) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, engage in any line of business substantially
different from those lines of business carried on by it on the Agreement Date
and any business reasonably complementary or ancillary thereto.

(j) Except as expressly permitted under Section 5.2(a) and except as
contemplated by the Approval Conditions, no Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, (i) amend the Revolving Credit Facility
Documents, the Additional Permitted Debt Documents, any of its Organizational
Documents or any agreements or documents evidencing or contemplating any
Permitted Acquisition, in each

 

77



--------------------------------------------------------------------------------

case, in any respect materially adverse to any Lender, or (ii) amend the Senior
Facility Documents (other than pursuant to the Senior Facility Amendment) in a
manner prohibited by the Senior Facility Subordination Agreement.

(k) No Loan Party shall, and no Loan Party shall suffer or permit any of its
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the fiscal year or
method for determining the fiscal quarters of any Loan Party or of any
Subsidiary of any Loan Party, (iii) change its name as it appears in official
filings in its jurisdiction of organization or formation, (iv) change its
jurisdiction of organization or formation, (v) change its entity identity,
(vi) change its organizational identification number (if any), or (vii) change
the address of its chief executive office or principal place of business, in the
case of clauses (iii), (iv), (v), (vi) and (vii), without at least ten
(10) days’ prior written notice to the Lenders (or such shorter period as may be
agreed by the Required Lenders in their sole discretion).

(l) No Loan Party shall, nor shall it permit any of its Affiliates to, directly
or indirectly, purchase, redeem or defease earlier than scheduled or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any Indebtedness prior to its scheduled maturity, other than (i) the
Obligations, (ii) Indebtedness under the Revolving Credit Facility and
Indebtedness under the Senior Facility Agreement and (iii) Indebtedness secured
by a Permitted Lien if the sole asset securing such Indebtedness has been sold
or otherwise Disposed of as a Permitted Disposition.

(m) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual restriction or encumbrance of any kind on the
ability of any Loan Party or Subsidiary to pay dividends or make any other
distribution on any of such Loan Party’s or Subsidiary’s Stock or to pay fees,
including management fees, or make other payments and distributions to the
Borrower or any other Loan Party, except for those in the Loan Documents, the
Senior Facility Documents, the Revolving Credit Facility Documents or the
Additional Permitted Debt Documents. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any contractual obligation prohibiting or otherwise
restricting the Disposition of any assets of any Loan Party or any of its
Subsidiaries, except, in each case, (i) those in the Loan Documents, (ii) those
in the Senior Facility Documents, (iii) in connection with any document or
instrument governing Liens permitted pursuant to clauses (k) and (l) of the
definition of “Permitted Liens;” provided that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens,
(iv) those in the Revolving Credit Facility Documents, and (v) those in the
Additional Permitted Debt Documents.

(n) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, fail to comply with the laws, regulations and
executive orders referred to in Section 3.1(jj). No Loan Party or Subsidiary of
a Loan Party, nor, to the knowledge of any Loan Party or any of its
Subsidiaries, any director, officer, agent, employee or other Person acting on
behalf of any Loan Party or any such Subsidiary, will request or use the
proceeds of any Loan, directly or indirectly, (i) for any payments to any
Person, including any government official or employee, political party, official
of a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, or otherwise take any action, directly or indirectly, that
would result in a violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person on the SDN List or a government of a Sanctioned Country, to the
extent such activities, business or transaction would be prohibited by Sanctions
if conducted by a corporation incorporated in the United States or in a European
Union member state, or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto. Furthermore, the Loan Parties will
not, directly or indirectly, use the proceeds of the transaction, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person participating in the transaction of any
Sanctions.

(o) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

 

78



--------------------------------------------------------------------------------

(p) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate or form the
basis of Liability under any Environmental Law, other than such violations or
liabilities that could not reasonably be expected, individually or in the
aggregate, to result in Material Environmental Liabilities.

(q) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, be an “investment company” or a company “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act, or to
otherwise be registered or required to be registered under, or be subject to the
restrictions imposed by the Investment Company Act.

(r) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, (i) cause or suffer to exist the initiation by the
FDA or any other Governmental Authority of any enforcement action against any
Loan Party or any of its Subsidiaries, or any suppliers that causes such Loan
Party or Subsidiary to recall, withdraw, remove or discontinue marketing any of
its Products; (ii) cause or suffer to exist the issuance by the FDA or any other
Governmental Authority of a warning letter to any Loan Party or any of its
Subsidiaries with respect to any Regulatory Matter which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
(iii) conduct a mandated or voluntary recall which could reasonably be expected
to result in aggregate liability and expense to the Loan Parties and their
Subsidiaries of $275,000 or more or that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; or
(iv) enter into a settlement agreement with the FDA or any other Governmental
Authority that results in aggregate liability as to any single or related series
of transactions, incidents or conditions, of $275,000 or more, or that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(s) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, directly or indirectly, allow any Subsidiary of any Loan Party that is not a
Loan Party (including Rib-X Therapeutics Limited) to have (a) annual revenues or
net income in excess of $110,000, (b) or assets or property (all taken together)
with an aggregate fair market value in excess of $110,000 or (c) assets or
property that are material to the operation of the business (or the business) of
the Loan Parties.

(t) No Loan Party shall, and no Loan Party shall permit any of its Subsidiaries
to, join any Subsidiary or any Affiliate of any Loan Party as a borrower,
guarantor or obligor under the Senior Facility Documents, the Revolving Credit
Facility Documents or the Additional Permitted Debt Documents, unless, in each
case, the same Person becomes a Loan Party in the same capacity under the Loan
Documents and such Person executes and delivers such agreements, instruments and
documents reasonably requested by the Required Lenders to effectuate any of the
foregoing.

(u) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Documents, no Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, create, incur or suffer to exist any Indebtedness which is
subordinated or junior in right of payment to the Indebtedness under the Senior
Facility Agreement, the Revolving Credit Facility or any Additional Permitted
Debt unless, in each case, such Indebtedness is expressly subordinated or junior
in right of payment to the Obligations on terms and conditions reasonably
acceptable to the Required Lenders.

(v) No Loan Party shall, nor shall it permit any of its Subsidiaries to, use the
proceeds of any Disbursement for any purpose other than as provided in
Section 2.1 (and subject to any limitations set forth therein).

Section 5.3 [Reserved].

Section 5.4 General Acceleration Provision upon Events of Default. If one or
more of the events specified in this Section 5.4 shall have happened or occurred
and be continuing beyond any applicable cure period expressly provided in this
Section 5.4 (each, an “Event of Default”), the Required Lenders may, by written
notice to the Borrower (subject to Section 5.5(a), which, for the avoidance of
doubt, shall not require any such notice and shall occur automatically), declare
the principal of the Loans (together with any interest, other amounts and
Obligations accrued or payable under this Agreement or the other Loan Documents
(including any

 

79



--------------------------------------------------------------------------------

Interim Exit Fees, Final Exit Fees or Prepayment Fees)) to be, and the same
shall thereupon become, immediately due and payable and shall immediately
terminate all of the remaining Disbursement Commitments, in each case, without
any further notice and without any presentment, demand or protest of any kind,
all of which are hereby expressly waived by the Borrower and the other Loan
Parties, appoint a receiver for the Loan Parties and their Subsidiaries, and
take any further action available at law or in equity or that are provided in
the Loan Documents, including the sale or Transfer of the Loan, subject to the
provisions of this Agreement, and other Obligations and all other rights
acquired in connection with the Loan or the other Obligations or under the Loan
Documents:

(a) The Borrower or any other Loan Party shall have failed (i) to pay when and
as required to be paid herein or in any other Loan Document, any amount of
principal of any Loan, including after maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, interest on any
Loan, any fee or any other amount or Obligation payable hereunder or pursuant to
any other Loan Document.

(b) Any Loan Party shall have failed to comply with or observe (i) Section 2.1,
Section 5.1(a), 5.1(b)(ii), 5.1(e), 5.1(f), 5.1(g), 5.1(h), 5.1(i), 5.1(l),
5.1(o), 5.1(p), 5.1(s), 5.1(t), 5.1(u), 5.1(v) or 5.1(aa) or Section 5.2 of this
Agreement, or (ii) any covenant contained in any Loan Document (other than the
covenants described in Section 5.4(a) or Section 5.4(b)(i) above), and such
failure, with respect to this Section 5.4(b)(ii) only, shall not have been cured
within thirty (30) days after the earlier to occur of (y) the date upon which
any officer of any Loan Party or any of its Subsidiaries becomes aware of such
failure and (z) the date upon which written notice thereof is given to any Loan
Party or any of its Subsidiaries by any Lender; provided no such cure period in
this Section 5.4(b)(ii) shall be provided or apply with respect to any provision
or covenant that by its inherent nature cannot be cured upon being violated or
breached.

(c) Any representation or warranty made by any Loan Party in any Loan Document
shall have been incorrect, false or misleading in any material respect (except
to the extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, to which extent it shall have been
incorrect, false or misleading in any respect) as of the date it was made.

(d) (i) Any Loan Party or any of its Subsidiaries shall generally be unable to
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts as they come due or shall make a general assignment for the
benefit of creditors; (ii) any Loan Party or any of its Subsidiaries shall
declare a moratorium on the payment of its debts; (iii) the commencement by any
Loan Party or any of its Subsidiaries of proceedings to be adjudicated bankrupt
or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any Applicable Law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of all or substantially all of its
assets; (iv) the commencement against any Loan Party or any of its Subsidiaries
of a proceeding in any court of competent jurisdiction under any bankruptcy or
other Applicable Law (as now or hereafter in effect) seeking its liquidation,
winding up, dissolution, reorganization, arrangement or adjustment, or the
appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator or other similar official, and any such proceeding shall continue
undismissed, or any order, judgment or decree approving or ordering any of the
foregoing shall continue unstayed or otherwise in effect, for a period of sixty
(60) days; (v) the making by any Loan Party or any of its Subsidiaries of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debt generally as they become due; or (vi) any other
event shall have occurred which under any Applicable Law would have an effect
analogous to any of those events listed above in this subsection.

(e) One or more judgments, orders or decrees or settlements shall be rendered
against any Loan Party or any Subsidiary of a Loan Party that exceeds by more
than $275,000 any insurance coverage applicable thereto (to the extent the
relevant insurer has been notified of such claim and has not denied coverage
therefor) or one or more non-monetary judgments, orders or decrees or
settlements shall be rendered against any Loan Party or any Subsidiary of a Loan
Party that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, and in either case (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (ii) such judgment, order or decree shall not have been

 

80



--------------------------------------------------------------------------------

vacated or discharged within ten (10) days of the entry thereof or there shall
not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof.

(f) Any authorization of a Governmental Authority necessary for the execution,
delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given,
is withdrawn or ceases to remain in full force or effect.

(g) The validity of any Loan Document shall be contested by any Loan Party or
any of its Subsidiaries, or any Applicable Law shall purport to render any
material provision of any Loan Document invalid or unenforceable or shall
purport to prevent or materially delay the performance or observance by any Loan
Party or any of its Subsidiaries of the Obligations.

(h) Any Loan Party or any Subsidiary of any Loan Party (i) fails to make any
payment in respect of the Senior Facility Agreement, the Revolving Credit
Facility, any Additional Permitted Debt or any other Indebtedness (other than
the Obligations) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $275,000
(provided that no such threshold shall apply with respect to the Senior Facility
Agreement, the Revolving Credit Facility or any Additional Permitted Debt) when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the documents relating thereto on the date of such
failure, or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness, if the effect of such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Indebtedness to be declared to be due and payable (or otherwise
required immediately to be prepaid, redeemed, purchased or defeased) prior to
its stated maturity (without regard to any subordination terms with respect
thereto) or cash collateral in respect thereof to be demanded, and in each case
of clauses (i) and (ii), in the case of the Senior Facility Agreement or the
Revolving Credit Facility, such Indebtedness has been declared to be (or has
otherwise become) due and payable (or otherwise required immediately to be
prepaid, redeemed, purchased or defeased) as a result thereof.

(i) Any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Loan Party or any Subsidiary of
any Loan Party party thereto or any Loan Party or any Subsidiary of any Loan
Party shall so state in writing or bring an action to limit its obligations or
liabilities thereunder.

(j) (i) The occurrence of any ERISA Event that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (ii) the
imposition of a Lien on any asset of a Loan Party or a Subsidiary of a Loan
Party with respect to any Title IV Plan or Multiemployer Plan.

(k) The Initial Disbursement Date does not occur on or prior to February 25,
2019.

Section 5.5 Additional Remedies.

(a) Automatic Acceleration on Dissolution or Bankruptcy. Notwithstanding any
other provisions of this Agreement, if an Event of Default under Section 5.4(d)
shall occur, the principal of the Loans (together with any interest, other
amounts and Obligations accrued or payable under this Agreement or the other
Loan Documents (including any Interim Exit Fees, Final Exit Fees or Prepayment
Fees)) shall thereupon become immediately and automatically due and payable and
any remaining Disbursement Commitments shall be immediately and automatically
terminated, in each case, without any presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower and the other
Loan Parties.

(b) Power of Attorney. Notwithstanding anything to the contrary in this
Agreement and the other Loan Documents, each Loan Party hereby irrevocably and
unconditionally constitutes and appoints the Lenders and each of their
respective Affiliates, attorneys, representatives or agents, with full power of
substitution, as such Loan Party’s true and lawful attorney-in-fact with full
irrevocable and unconditional power and authority in the

 

81



--------------------------------------------------------------------------------

place and stead of such Loan Party and in the name of such Loan Party or in its
own name, for the purpose of carrying out the terms of this Agreement and the
other Loan Documents, to take any appropriate steps or actions and to execute
and deliver (and perform under on such Loan Party’s behalf) any agreement,
document or instrument that may be necessary or desirable to accomplish the
purposes and/or effectuate the items and actions set forth in this Agreement and
the other Loan Documents, including any actions that any such Loan Party fails
to take that are required under such documents, agreements or instruments.

Section 5.6 Recovery of Amounts Due. If any Obligation or other amount payable
hereunder or under any of the other Loan Documents is not paid as and when due,
the Borrower and the other Loan Parties hereby authorize the Lenders to proceed,
to the fullest extent permitted by Applicable Law, without prior notice, by
right of set-off, banker’s lien or counterclaim, against any moneys or other
assets of the Borrower or any other Loan Party to the full extent of all
Obligations or other amounts payable to the Lenders.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Notices. Any notices or other information (including financial
information) required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when received by electronic mail in each
case addressed to a party as follows (or such other address, facsimile or
electronic mail address provided by such party to such other parties in
accordance herewith):

If to the Borrower or any other Loan Party:

Melinta Therapeutics, Inc.

300 George Street

Suite 301

New Haven, Connecticut 06511

E-mail: pmilligan@melinta.com

Attn: Peter Milligan

With a copy to (which shall not be deemed to constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

500 Boylston St.

Boston, Massachusetts 02116

Facsimile No.: 617-305-4850; 213-621-5122; 312-827-9414

E-mail: graham.robinson@skadden.com; michelle.gasaway@skadden.com;
darrin.halcomb@skadden.com

Attn: Graham Robinson; Michelle Gasaway; Darrin Halcomb

If to any Lender, the information for notices included on Schedule 2.4 or
pursuant to any assignment agreement assigning any Obligations to any new
Lender, with a copy to (which shall not be deemed to constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Facsimile No.: 212-728-9507

E-mail: jgoldfarb@willkie.com

Attn: Jeffrey M. Goldfarb

 

82



--------------------------------------------------------------------------------

Section 6.2 Waiver of Notice. Whenever any notice is required to be given to the
Lenders or the Borrower under any of the Loan Documents, a waiver thereof in
writing signed by the Person or Persons entitled to such notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

Section 6.3 Cost and Expense Reimbursement. The Loan Parties agree to pay on or
prior to the Agreement Date and, within ten (10) Business Days after delivery of
an invoice therefor, after the Agreement Date, (a) all costs and expenses of the
Lenders of negotiation, preparation, execution, delivery, filing and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto, (b) all reasonable and documented out-of-pocket
fees, costs and expenses of one legal counsel to the Lenders in connection with
the negotiation, preparation, execution and administration of the Loan Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by the Borrower or any other Loan Party
related thereto, (c) all costs and expenses, including fees, costs and expenses
of legal counsel to the Lenders and all fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by the Lenders in
enforcing any of the Loan Documents or any Obligations of, or in collecting any
payments due from, any Loan Party hereunder or under the other Loan Documents
(including in connection with the enforcement of the Loan Documents) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
proceeding or event of the type set forth in Section 5.4(d), and (d) all fees,
costs and expenses (including costs and expenses of counsel) of any Lender
incurred after the occurrence or during the continuance of an Event of Default.
Without limiting any of the foregoing provisions of this Section 6.3, any action
taken by any Loan Party under or with respect to any Loan Document, even if
required under any Loan Document or at the request of any Lender, shall be at
the sole expense of such Loan Party, and no Lender shall be required under any
Loan Document to reimburse any Loan Party or any Subsidiary of any Loan Party
therefor. The obligations and provision contained in this Section 6.3 shall
survive the termination of this Agreement and the repayment of the Obligations.

Section 6.4 Governing Law; Venue; Jurisdiction; Service of Process; Waiver of
Jury Trial. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement, the Guaranty, the Notes and, unless otherwise
expressly stated therein, the other Loan Documents shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State. Each Party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and, unless
otherwise expressly stated therein, the other Loan Documents (whether brought
against a party hereto or its respective Affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the Commercial Division,
New York State Supreme Court and the federal courts, in each case, sitting in
the City of New York, borough of Manhattan (and, in each case, the applicable
state and federal appeals courts sitting in the City of New York or, if not
available or applicable, the State of New York), for the adjudication of any
dispute hereunder or under the other Loan Documents or in connection herewith or
with the other Loan Documents or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding; provided that nothing
in this Agreement or in any other Loan Document shall limit the right of any
Lender to commence any suit, action or proceeding in federal, state or other
court of any other jurisdiction to the extent such Lender determines that such
suit, action or proceeding is necessary or appropriate to exercise its rights or
remedies under this Agreement or any of the other Loan Documents. Each Party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such Party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to

 

83



--------------------------------------------------------------------------------

serve process in any other manner permitted by law. THE PARTIES HERETO, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE. EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER
PARTY AND NO AGENT, REPRESENTATIVE OR OTHER PERSON AFFILIATED WITH OR RELATED TO
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 6.4.

Section 6.5 Successors and Assigns. This Agreement shall bind and inure to the
respective successors and permitted assigns of the Parties, except that no Loan
Party may assign or otherwise Transfer all or any part of their rights or
obligations (including the Obligations) under the Loan Documents other than as
set forth in Section 2.12 without the prior written consent of the Required
Lenders and the Specified Lenders, and any prohibited assignment by the Loan
Parties shall be absolutely void ab initio, and any assignment or Transfer by a
Lender of its rights or Obligations (including any Disbursement Commitment)
under the Loan Documents shall be subject to this Section 6.5 and Section 2.14.
Each assignment or Transfer described above shall be subject only to
Section 2.14 and to the following conditions: (a) the parties to each assignment
or Transfer shall execute and deliver to the Borrower an Assignment and
Assumption (which shall include the name and address and e-mail address and
contact of the Lender, as well as the name and address and e-mail address and
contact of the transferee), (b) the assignee shall be an institutional
accredited investor (as defined in Rule 501(a)(1), (2), (3), (7) or (8) under
the Securities Act (provided that in the case of clause (8) all of the equity
owners of such entity are accredited investors as defined in Rule 501(a)(1),
(2), (3), (7) or (8) as modified by this parenthetical)) or a qualified
institutional buyer (as defined in Rule 144A under the Securities Act) and shall
not be a Competitor of the Borrower, and (c) the assignment or Transfer shall be
effectuated in accordance with all applicable securities laws. Each assignment
or Transfer of Conversion Shares shall be subject only to Section 2.14 and to
the following conditions: (a) the assignee shall be an institutional accredited
investor (as defined in Rule 501(a)(1), (2), (3), (7) or (8) under the
Securities Act (provided that in the case of clause (8) all of the equity owners
of such entity are accredited investors as defined in Rule 501(a)(1), (2), (3),
(7) or (8) as modified by this parenthetical)) or a qualified institutional
buyer (as defined in Rule 144A under the Securities Act) and shall not be a
Competitor of the Borrower (unless otherwise consented to by the Borrower), and
(b) the assignment or Transfer shall be effectuated in accordance with all
applicable securities laws. Each assignment or Transfer of shares of Common
Stock into which Conversion Shares are convertible shall be effectuated in
accordance with Section 2.14 and all applicable securities laws.

Within one (1) Business Day of its receipt of a duly completed Assignment and
Assumption executed by such Lender and an assignee or transferee, the Borrower
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register by the Borrower; provided
that any such assignment shall be effective regardless of it is recorded in the
Register by the Borrower if the Borrower does not timely record such assignment
in the Register in accordance and compliance with the immediately preceding
sentence. Once the assignment or Transfer has been recorded in the Register, the
assignee or transferee shall (to the extent of the interests assigned or
Transferred to such assignee or transferee) have all the rights and obligations
of, and shall be deemed, a Lender with respect to the Loans and/or Disbursement
Commitments (as applicable) hereunder or under the other Loan Documents.
Notwithstanding anything to the contrary in any Loan Document, no Lender shall
assign or Transfer, or provide any participation in, any of the Loans, other
Obligations or Disbursement Commitments to any of the Loan Parties.

 

84



--------------------------------------------------------------------------------

In addition to the other rights provided in this Section 6.5, each Lender may
grant a security interest in, or otherwise assign as collateral, any of its
rights under the Loan Documents, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities.

With the prior written consent of each Lender in its sole discretion, at the
request of the Borrower, any Person may join this Agreement as a new Lender
subject to the following conditions: (a) such new Lender shall execute and
deliver to the Borrower a joinder agreement (in form and substance reasonably
satisfactory to the Borrower and the existing Lenders) pursuant to which such
new Lender shall assume all rights and obligations of a Lender under this
Agreement and the other Loan Documents, (b) such new Lender shall be an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), (7)
or (8) under the Securities Act (provided that in the case of clause (8) all of
the equity owners of such entity are accredited investors as defined in Rule
501(a)(1), (2), (3), (7) or (8) as modified by this parenthetical)) or a
qualified institutional buyer (as defined in Rule 144A under the Securities Act)
and shall not be a Competitor of the Borrower (unless otherwise consented to by
the Borrower), (c) such joinder shall be effectuated in accordance with all
applicable securities laws, and (d) other than with respect to any Specified
Lender (and any successor or assign thereof), which has no Disbursement
Commitment as of the Amendment Date, the Disbursement Commitment of such new
Lender shall be in addition to the Disbursement Commitments of the existing
Lenders in effect on the date of such joinder and the aggregate principal amount
of the Disbursement Commitments shall be increased in a corresponding amount.

Section 6.6 Entire Agreement; Amendments.

(a) The Loan Documents contain the entire understanding of the Parties with
respect to the matters covered thereby and supersede any and all other written
and oral communications, negotiations, commitments and writings with respect
thereto (other than those provisions of the Commitment Letter that expressly
survive the termination of the Commitment Letter and the execution and delivery
of this Agreement, including, for the avoidance of doubt, the “Right to
Invest”). Notwithstanding the foregoing or anything else to the contrary
(including in the Commitment Letter), the “Confidentiality” section of the
Commitment Letter is superseded by the provision of this Agreement.

(b) Subject to the provisions of Section 6.6(c), no amendment, restatement,
modification, supplement, change, termination or waiver of any provision of this
Agreement or the other Loan Documents, and no consent to any departure by any
Loan Party therefrom, shall in any event be effective without the written
concurrence of the Borrower and the Required Lenders; provided that no such
amendment, restatement, modification, change, termination, waiver or consent
shall (y) without the consent of each Lender with Obligations directly and
adversely affected thereby, do any of the following: (i) (A) reduce any Loan
held by such Lender or (B) increase or add any Disbursement Commitment of such
Lender or any other commitment of such Lender to lend or extend credit;
(ii) postpone the Maturity Date or other scheduled final maturity date of any
Loan, or postpone the date or reduce the amount of any scheduled payment (but
not mandatory prepayment) of principal of any Loan; (iii) postpone the date on
which any interest, premium or any fees are payable (other than default interest
charged pursuant to Section 2.8(b)); (iv) decrease the interest rate borne by
any Loan (other than any waiver of any increase in the interest rate applicable
to any of the Loans pursuant to Section 2.8(b)) or the amount of any premium or
fees payable hereunder; (v) amend this Section 6.6 or any provision of this
Agreement or any other Loan Documents providing for consent or other action by
all Lenders; (vi) amend, modify, change or waive the provisions contained in
(A) Section 6.5 in a manner that would further restrict the rights of any Lender
to assign all or any portion of its rights and obligations under this Agreement
or (B) Section 6.6(c); (vii) change in any manner any provision of this
Agreement that by its terms, expressly requires the approval or consent of all
Lenders; (viii) release or contractually subordinate in right of payment (1) the
guarantees of the Obligations provided by the Guarantors other than in
accordance with the terms of the Loan Documents or (2) contractually subordinate
in right of payment any of the Obligations; (ix) (A) change or have the effect
of changing the priority or pro rata treatment of any payments (including
voluntary and mandatory prepayments) or (B) advance the date fixed for, or
increase, any scheduled installment of principal due to any of the Lenders under
any Loan Document; or (x) adversely affect the contractual conversion rights of
such Lender; it being agreed that all

 

85



--------------------------------------------------------------------------------

Lenders shall be deemed to be directly and adversely affected by an amendment,
waiver or supplement described in the preceding clauses (vi), (viii) or (ix) of
this Section 6.6(b), or (z) in addition to the rights provided to the Specified
Lenders in clause (y) directly above in this proviso to Section 6.6(b), unless
in writing and signed by the Specified Lender, amend, restate, supplement,
modify, waiver or consent to any provision of (i) Section 2.9(l), (ii) the
definition of “4.985% Cap” or (iii) except for any provision that expressly
provides for such disparate type of treatment that is in effect as of the
Amendment Date, any Loan Document that would provide for disparate treatment of
any Specified Lender vis-à-vis any other Lender.

(c) No consideration shall be offered or paid (in any form, whether cash, Stock,
other property or otherwise) to any Loan Party to amend, restate, supplement,
modify or change or consent to a waiver of (or a diversion from) any provision
of any of the Loan Documents unless the same consideration also is offered to
all of the Lenders under the Loan Documents. For clarification purposes, this
provision constitutes a separate right granted to each Lender and is not
intended for the Borrower or any other Loan Party to treat the Lenders as a
class and shall not be construed in any way as the Lenders acting in concert or
otherwise as a group with respect to the purchase, disposition or voting of
securities or Stock or otherwise.

Section 6.7 Severability. If any provision of this Agreement or any of the other
Loan Documents shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
hereof or thereof shall not in any way be affected or impaired thereby. The
Parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

Section 6.8 Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

Section 6.9 Survival.

(a) In addition to Section 3.2, this Agreement and all agreements,
representations and warranties and covenants made in the Loan Documents, and in
any document, certificate or statement delivered pursuant thereto or in
connection therewith shall be considered to have been relied upon by the other
Parties and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Loan (including any Subsequent
Disbursement) hereunder or thereunder regardless of any investigation made by
any such other Party or on its behalf, and shall continue in force until the
later of (i)(A) all Obligations and other amounts payable under the Loan
Documents shall have been fully paid in cash or through the issuance of
Conversion Shares or a combination of cash and Conversion Shares in accordance
with the provisions hereof and thereof and (B) any Disbursement Commitments have
terminated and (ii) the end of the Reporting Period. the Lenders shall not be
deemed to have waived, by reason of making the Loan (including any Subsequent
Disbursement), any Event of Default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Lenders may have had notice or knowledge of any such
Event of Default or may have had notice or knowledge that such representation or
warranty was false or misleading at the time the Disbursement was made.

(b) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive (and shall continue to be made in accordance
with the terms hereof and thereof after) the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Lenders, regardless of any investigation made by the Lenders or on their
behalf and notwithstanding that the Lenders may have had notice or knowledge of
any Default or Event of Default at the time of any Loan, and shall continue in
full force and effect (and shall continue to be made in accordance with the
terms of the applicable Loan Documents) as long as any Loan or any other
Obligation hereunder or under the other Loan Documents shall remain unpaid or
unsatisfied.

 

86



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in the Loan Documents, the
obligations of the Loan Parties under Sections 1.4 and 2.5 and any provisions
that concern or are related to the Reporting Period and the obligations of the
Loan Parties and the Lenders under this Article 6 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loan and the other Obligations, the
termination of the Disbursement Commitments or the termination of this Agreement
or any of the other Loan Documents or any provision hereof or thereof.

(d) For the avoidance of doubt and notwithstanding anything to the contrary in
any Loan Documents, (a) all of the provisions (including the making of the
representations and warranties) herein or in any other Loan Document that relate
to the Preferred Stock or any securities laws shall survive the payment in full
of the Loans and any other Obligations until such time that the Preferred Stock
are fully and completely paid, performed, extinguished and terminated in
accordance with their terms and the Reporting Period has ended, and (b) all
representations and warranties with respect to the Registration Rights Agreement
and the Preferred Stock shall continue to, and at all times, be made until
(i) with respect to the Preferred Stock, such Preferred Stock are fully and
completely paid, performed, extinguished and terminated in accordance with their
terms and (ii) with respect to the Registration Rights Agreement, the
Registration Rights Agreement is fully and completely terminated in accordance
with its terms, if earlier, such time as all or any shares of Common Stock
issued upon conversion of the Preferred Stock no longer constitute Registrable
Securities, including, in each case, after all of the Loans and any other
Obligations have been paid in full.

Section 6.10 No Waiver. Neither the failure of, nor any delay on the part of,
any Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein or under any other Loan
Document, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder, under any other Loan
Document or under any other agreement, document or instrument mentioned herein,
preclude other or further exercise thereof or the exercise of any other right,
power or privilege; nor shall any waiver of any right, power, privilege or
default hereunder, under any other Loan Document or under any agreement,
document or instrument mentioned herein, constitute a waiver of any other right,
power, privilege or default or constitute a waiver of any default of the same or
of any other term or provision. No course of dealing and no delay in exercising,
or omission to exercise, any right, power or remedy accruing to the Lenders upon
any breach, Default or Event of Default under this Agreement, any other Loan
Document or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein; nor shall the
action of the Lenders in respect of any such breach, Default or Event of Default
or any acquiescence by it therein, affect or impair any right, power or remedy
of the Lenders in respect of any other breach, Default or any Event of Default.
All rights and remedies herein or in the other Loan Documents provided are
cumulative and not exclusive of any rights or remedies otherwise provided by (or
available at) law or in equity.

Section 6.11 Indemnity.

(a) The Loan Parties shall, at all times, jointly and severally indemnify and
hold harmless (the “Indemnity”) each of the Lenders and each of their respective
directors, partners, members, managers, officers, employees, agents, counsel and
advisors (each, an “Indemnified Person”) in connection with any losses, claims
(including the reasonable attorneys’ fees incurred in defending against such
claims), damages, liabilities, penalties or other expenses arising out of, or
relating to, the Loan Documents, the extensions of credit hereunder or the Loans
or the other Obligations, the providing of the Disbursement Commitments, the use
or intended use of the Loans or the other Obligations, the Conversion Shares (or
the shares of Common Stock into which the Conversion Shares are convertible) or
the other transactions contemplated hereby, which an Indemnified Person may
incur or to which an Indemnified Person may become subject, but excluding
Excluded Taxes (each, a “Loss”). The Indemnity shall not be available to any
Indemnified Person to the extent that a court or arbitral tribunal of competent
jurisdiction issues a final and non-appealable judgment that such Loss resulted
from the gross negligence or willful misconduct of such Indemnified Person. The
Indemnity is independent of and in addition to any other agreement of any Party
under any Loan Document to pay any amount to the Lenders, and any exclusion of
any obligation to pay any amount under this Section 6.11(a) shall not affect the
requirement to

 

87



--------------------------------------------------------------------------------

pay such amount under any other section hereof or under any other agreement. For
the avoidance of doubt, this Section 6.11 shall not apply to Indemnified Taxes.

(b) An Indemnified Person shall have the right to retain its own legal counsel
with the fees, costs and expenses of such legal counsel and of such Indemnified
Person to be paid by the Loan Parties. The indemnification required by this
Section 6.11 shall be made and paid by the Loan Parties within ten (10) Business
Days of written demand by such Indemnified Person.

(c) No settlement of any Loss shall be entered into by any Loan Party without
the written consent of the applicable Indemnified Person.

(d) No Loan Party shall, nor shall it permit any of its Subsidiaries, assert,
and each Loan Party on behalf of itself and its Subsidiaries, hereby waives, any
claim, loss or amount against any Indemnified Person with respect to any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any undertaking or transaction
contemplated hereby or thereby. No Indemnified Person shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Loan Documents or
the transactions contemplated hereby or thereby.

The indemnification obligations contained in this Section 6.11 shall survive the
termination of this Agreement and repayment of the Obligations.

Section 6.12 No Usury. The Loan Documents are hereby expressly limited so that
in no contingency or event whatsoever, whether by reason of acceleration or
otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan or the other Obligations exceed the maximum amount permissible under
Applicable Law. If from any circumstance whatsoever fulfillment of any provision
hereof or any other Loan Document, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance the Lenders shall ever
receive anything which might be deemed interest under Applicable Law, that would
exceed the highest lawful rate, such amount that would be deemed excessive
interest shall be applied to the reduction of the principal amount owing on
account of the Loan or the other Obligations, or if such deemed excessive
interest exceeds the unpaid balance of principal of the Loan or the other
Obligations, such deemed excess shall be refunded to the Borrower. All sums paid
or agreed to be paid to the Lenders for the Loan or the other Obligations shall,
to the extent permitted by Applicable Law, be deemed to be amortized, prorated,
allocated and spread throughout the full term of the Loan and the other
Obligations until payment in full so that the deemed rate of interest on account
of the Loan and the other Obligations is uniform throughout the term thereof.
The terms and provisions of this Section shall control and supersede every other
provision of this Agreement, the Notes and the other Loan Documents.

Section 6.13 Specific Performance. The Loan Parties agree that irreparable
damage, for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that any provision of the Loan Documents is not
performed in accordance with its specific terms or is otherwise breached,
including if the Loan Parties hereto fail to take any action required of them
hereunder or thereunder to consummate the transactions contemplated by the Loan
Documents. In light of the foregoing, the Loan Parties hereby agree that (a) the
Lenders shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to prevent breaches of the Loan Documents and to
enforce specifically the terms and provisions hereof and thereof in the courts
described in Section 6.4 without proof of damages or otherwise and (b) the right
of specific performance and other equitable relief is an integral part of the
transactions contemplated by the Loan Documents and without that right, the
Lenders would not have entered into the Loan Documents or have provided Loans or
Disbursements hereunder or under the other Loan Documents or the Disbursement
Commitments hereunder and under the other Loan Documents. The Loan Parties
hereby agree not to assert (or have any of their Subsidiaries or their
attorneys, agents or representatives assert or any other Person on their

 

88



--------------------------------------------------------------------------------

behalf to assert) that a remedy of specific performance or other equitable
relief is unenforceable, invalid, contrary to Applicable Law or inequitable for
any reason, and not to assert that a remedy of monetary damages would provide an
adequate remedy or that the parties otherwise have an adequate remedy at law.
The Loan Parties hereby acknowledge and agree that any Lender seeking an
injunction or injunctions to prevent breaches of, or defaults under, the Loan
Documents, to prevent any Default or Event of Default and to enforce
specifically the terms and provisions of the Loan Documents in accordance with
this Section 6.13 shall not be required to provide any bond or other security in
connection with any such injunction or other order or proceeding. The remedies
available to the Lenders pursuant to this Section 6.13 shall be in addition to
any other remedy which may be available under the Loan Documents, at law, in
equity or otherwise.

Section 6.14 Further Assurances. From time to time, the Loan Parties shall
perform any and all acts and execute and deliver to the Lenders such additional
documents, agreements and instruments as may be necessary or as requested by any
of the Lenders to carry out the purposes of any Loan Document or any or to
preserve and protect the Lenders’ rights as contemplated therein.

Section 6.15 USA Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the USA Patriot
Act.

Section 6.16 Placement Agent. The Borrower and the other Loan Parties shall be
solely responsible for the payment of any fees, costs, expenses and commissions
of any placement agent, broker or financial adviser relating to or arising out
of the transactions contemplated by the Loan Documents. The Borrower and the
other Loan Parties shall pay, and hold each of the Lenders harmless against, any
liability, loss or expense (including attorneys’ fees, costs and expenses)
arising in connection with any claim for any such payment.

Section 6.17 Independent Nature of Lenders. The obligations of each Lender under
the Loan Documents are several and not joint with the obligations of any other
Lender, and no Lender shall be responsible in any way for the performance of the
obligations of any other Lender under the Loan Documents. Each Lender shall be
responsible only for its own representations, warranties, agreements and
covenants under the Loan Documents. The decision of each Lender to acquire the
Securities pursuant to the Loan Documents has been made by such Lender
independently of any other Lender and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Borrower or any of its Subsidiaries which may
have been made or given by any other Lender or by any agent, attorney, advisor,
representative or employee of any other Lender, and no Lender or any of its
agents, attorneys, advisors, representatives or employees shall have any
liability to any other Lender (or any other Person) relating to or arising from
any such information, materials, statements or opinions. Nothing contained in
the Loan Documents, and no action taken by any Lender pursuant hereto or thereto
(including a Lender’s acquisition of Obligations or Notes at the same time as
any other Lender), shall be deemed to constitute the Lenders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Lenders are in any way acting in concert or as a group with
respect to such Obligations or the transactions contemplated by any of the Loan
Documents. Each Lender shall be entitled to independently protect and enforce
its rights, including the rights arising out of the Loan Documents, and it shall
not be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

Section 6.18 Joint and Several. The obligations of the Loan Parties hereunder
and under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to Section II of the
Guaranty, to which the obligations of the Loan Parties are subject.

Section 6.19 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Loan Parties and the Lenders
party hereto and the Indemnified Persons, and their successors and permitted
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have

 

89



--------------------------------------------------------------------------------

any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. No Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.

Section 6.20 Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the Loan Parties party hereto, each Lender party
hereto and such executed counterparts have been delivered to the Lenders
pursuant to the terms of this Agreement. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of each Loan Party party
hereto and each Lender party thereto and, in each case, their respective
successors and permitted assigns and, for the purposes of Section 6.11, shall
inure to the benefit of the Indemnified Persons.

Section 6.21 Marshaling; Payments Set Aside. No Lender shall be under any
obligation to marshal any property in favor of any Loan Party or any other
Person or against or in payment of any Obligation. To the extent that any Lender
receives a payment from the Borrower, from any other Loan Party, from the
exercise of its rights of setoff, any enforcement action or otherwise, and such
payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

Section 6.22 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Lender, any right, remedy, power or privilege
under any Loan Document, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. No course of dealing between any Loan Party, any
Affiliate of any Loan Party or any Lender shall be effective to amend, modify or
discharge any provision of any of the Loan Documents.

Section 6.23 Right of Setoff. Each Lender and each of its Affiliates is hereby
authorized, without notice or demand (each of which is hereby waived by each
Loan Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by any Lender or any of its Affiliates to or for
the credit or the account of the Borrower or any other Loan Party against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. No Lender shall exercise any such right
of setoff without the prior consent of the Required Lenders. Each Lender agrees
promptly to notify each other Lender after any such setoff and application made
by such Lender or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights under this Section 6.23 are in addition to any other rights and remedies
(including other rights of setoff) that any Lender or any of its Affiliates may
have.

Section 6.24 Sharing of Payments, Etc. If any Lender, directly or through any of
its Affiliates, obtains any payment of any Obligation of any Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff) (and
other than pursuant to Section 6.5) and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed in accordance with the provisions of the Loan Documents, such Lender
shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been applied in
accordance with this Agreement; provided, however, that (i) if such payment is
rescinded or otherwise recovered from such Lender in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender without interest and (ii) such Lender shall, to the fullest extent
permitted by Applicable Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.

 

90



--------------------------------------------------------------------------------

Section 6.25 Other Services.

(a) Nothing contained in this Agreement shall limit or preclude any Lender or
any of its Affiliates from carrying on any business with, providing banking or
other financial or equity services to, or from participating in any capacity,
including as an equity investor, in any Person whatsoever, including, without
limitation, any competitor, supplier or customer of the Borrower or any of its
Affiliates, or any other Person that may have interests different than or
adverse to such Person.

(b) In connection with all aspects of the Transactions, each Loan Party
acknowledges and agrees that: (i) the Loans, Obligations, Disbursement
Commitments and any related services contemplated in the Loan Documents
constitute an arm’s-length commercial transaction between the Loan Parties, on
the one hand, and the Lenders, on the other hand, and each Loan Party is capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the Transactions, (ii) in connection with the process leading to
the Transactions, the Lenders are and have been acting solely as a principal and
not as a financial advisor, agent or fiduciary, for any Loan Party or any of the
Loan Parties’ management, Affiliates, Stock holders, directors, officers,
employees, creditors or any other Person, (iii) none of the Lenders nor any of
their Affiliates has assumed or will assume an advisory, agency or fiduciary
responsibility in any Loan Party or any of the Loan Parties’ Affiliates’ favor
with respect to any of the Transactions or the process leading thereto
(irrespective of whether any Lender or any of the Lenders’ Affiliates have
advised or are currently advising any Loan Party or any of the Loan Parties’
Affiliates on other matters) and none of the Lenders or their Affiliates have
any obligation to any Loan Party or any of the Loan Parties’ Affiliates with
respect to the Transactions, (iv) the Lenders and their Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
the Loan Parties and their Affiliates and none of the Lenders or any of their
Affiliates shall have any obligation to disclose any of such interests, and
(v) none of the Lenders or any of their Affiliates have provided any legal,
accounting, regulatory or tax advice with respect to any of the Transactions and
the Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent the Loan Parties have deemed appropriate. Each Loan Party
waives and releases, to the fullest extent permitted by law, any claims that it
may have against any Lender and their respective Affiliates with respect to any
breach of fiduciary duty or alleged breach of fiduciary duty as a consequence of
the Loan Documents.

Section 6.26 Effect of Amendment and Restatement. As of the Amendment Date, this
Agreement shall amend, and restate as amended, the Existing Loan Agreement, but
shall not constitute a novation thereof or in any way impair or otherwise affect
the rights or obligations of the parties thereunder (including with respect to
Loans and Disbursement Commitments and representations and warranties made
thereunder) except as such rights or obligations are amended or modified hereby.
The Existing Loan Agreement as amended and restated hereby shall be deemed to be
a continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Loan
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications of the Existing Loan Agreement contained herein were set forth in
an amendment to the Existing Loan Agreement in a customary form, unless such
document, instrument or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of this Agreement, the Existing Loan
Agreement or such document, instrument or agreement or as otherwise agreed by
the required parties hereto or thereto. For the avoidance of doubt, the
execution of this Agreement by any Person party to the Existing Loan Agreement
immediately prior to the Amendment Date shall constitute the irrevocable
consent, approval and agreement of such Person to the amendment and restatement
of the Existing Loan Agreement as provided by this Agreement and to the
consummation of the Transactions contemplated herein.

Section 6.27 Senior Facility Subordination Agreement. Notwithstanding anything
to the contrary in the Loan Documents and the Senior Facility Subordination
Agreement, the Loan Parties and the Lenders acknowledge and agree that the First
Amendment to Facility Agreement, dated as of the Amendment Date (the “Senior
Facility Amendment”), by and among the Borrower, the other “Loan Parties” party
thereto, the lenders

 

91



--------------------------------------------------------------------------------

party thereto and the Senior Facility Agent, and the Facility Agreement (as in
effect on the Amendment Date after giving effect to the Senior Facility
Amendment) shall be deemed to not be in violation (or be a breach) of the terms
and provisions of this Agreement or the Senior Facility Subordination Agreement.

[SIGNATURE PAGE FOLLOWS]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the first day written above.

BORROWER:

MELINTA THERAPEUTICS, INC.,

a Delaware corporation

 

By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer OTHER LOAN
PARTIES:

MELINTA SUBSIDIARY CORP.,

a Delaware corporation

By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer

CEMPRA PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer

CEM-102 PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer

[Signature Page to Amended and Restated Senior Subordinated Convertible Loan
Agreement]



--------------------------------------------------------------------------------

REMPEX PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer

TARGANTA THERAPEUTICS CORPORATION,

a Delaware corporation By:  

/s/ John H. Johnson

Name:   John H. Johnson Title:   Interim Chief Executive Officer

[Signature Page to Amended and Restated Senior Subordinated Convertible Loan
Agreement]



--------------------------------------------------------------------------------

“REQUIRED LENDERS”:

VATERA HEALTHCARE PARTNERS LLC

 

By:   Vatera Capital Management LLC, as manager By:  

/s/ Kevin Ferro

Name:   Kevin Ferro Title:   CEO and Managing Member

[Signature Page to Amended and Restated Senior Subordinated Convertible Loan
Agreement]



--------------------------------------------------------------------------------

“REQUIRED LENDERS” (CONTINUED): DEERFIELD SPECIAL SITUATIONS FUN, L.P. By:  

Deerfield Mgmt, L.P.

General Partner

  By:    

J.E. Flynn Capital, LLC

General Partner

    By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory
DEERFIELD PRIVATE DESIGN FUND III, L.P. By:  

Deerfield Mgmt III, L.P.

General Partner

  By:    

J.E. Flynn Capital III, LLC

General Partner

    By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory
DEERFIELD PRIVATE DESIGN FUND IV, L.P. By:  

Deerfield Mgmt IV, L.P.

General Partner

  By:    

J.E. Flynn Capital IV, LLC

General Partner

    By:  

/s/ David J. Clark

      Name: David J. Clark       Title: Authorized Signatory

[Signature Page to Amended and Restated Senior Subordinated Convertible Loan
Agreement]



--------------------------------------------------------------------------------

ANNEX A

DISBURSEMENT COMMITMENTS

 

Lender

  Initial
Disbursement
Commitment     % of Total
Initial
Disbursement
Commitment     Pro Rata Initial
Disbursement
Share     First Subsequent
Disbursement
Commitment     % of Total First
Subsequent
Disbursement
Commitment     Second
Subsequent
Disbursement
Commitment     % of Total
Second
Subsequent
Disbursement
Commitment  

Vatera Healthcare Partners LLC

  $ 75,000,000       93.75 %      100 %    $ 25,000,000       100 %    $ 0      
0 % 

Vatera Investment Partners LLC

  $ 0       0 %      0 %    $ 0       0 %    $ 35,000,000       100 % 

Deerfield Private Design Fund IV, L.P.

  $ 3,437,500       4.296875 %      0 %    $ 0       0 %    $ 0       0 % 

Deerfield Private Design Fund III, L.P.

  $ 1,041,500       1.301875 %      0 %    $ 0       0 %    $ 0       0 % 

Deerfield Special Situations Funds, L.P.

  $ 521,000       0.65125 %      0 %    $ 0       0 %    $ 0       0 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 80,000,000       100 %      100 %    $ 25,000,000       100 %    $
35,000,000       100 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY



--------------------------------------------------------------------------------

GUARANTY

THIS GUARANTY (AND THE OBLIGATIONS EVIDENCED HEREBY) ARE SUBORDINATE IN THE
MANNER, AND TO THE EXTENT, SET FORTH IN THAT CERTAIN SUBORDINATION AGREEMENT
DATED AS OF DECEMBER 31, 2018 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) BY AND AMONG MELINTA
THERAPEUTICS, INC., A DELAWARE CORPORATION, THE OTHER “OBLIGORS” FROM TIME TO
TIME PARTIES THERETO, VATERA HEALTHCARE PARTNERS LLC, VATERA INVESTMENT
PARTNERS, LLC AND THE OTHER “SUBORDINATED CREDITORS” FROM TIME TO TIME PARTIES
THERETO, AND CORTLAND CAPITAL MARKET SERVICES LLC, AS AGENT, TO THE SENIOR DEBT
(AS DEFINED IN THE SUBORDINATION AGREEMENT); AND EACH GUARANTOR UNDER THIS
GUARANTY (AND THE OBLIGATIONS EVIDENCED HEREBY), BY ITS ACCEPTANCE HEREOF, SHALL
BE BOUND BY THE TERMS AND PROVISIONS OF THE SUBORDINATION AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS AND PROVISIONS OF THE SUBORDINATION AGREEMENT, ON THE ONE
HAND, AND THIS GUARANTY, ON THE OTHER HAND, THE TERMS AND PROVISIONS OF THE
SUBORDINATION AGREEMENT SHALL GOVERN AND CONTROL.

December 31, 2018

I. RECITALS

Reference is made to that certain Senior Subordinated Convertible Loan Agreement
of even date herewith (as the same may be amended, restated, modified or
supplemented and in effect from time to time, the “Loan Agreement”), among
Melinta Therapeutics, Inc., a Delaware corporation (the “Borrower”), the other
Loan Parties from time to time party thereto, and the Lenders from time to time
party thereto. As one of the conditions to making Loans to Borrower under the
Loan Agreement, the Lenders have required that the undersigned (collectively,
the “Guarantors”, and each individually a “Guarantor”), guaranty the
obligations, liabilities and indebtedness of Borrower to the Lenders.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings provided for in the Loan Agreement.

II. GUARANTY

Therefore, for value received, and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to Borrower by any Lender under the Loan Agreement and
the other Loan Documents, each Guarantor jointly and severally hereby
unconditionally guaranties the full and prompt payment and performance when due,
whether at maturity or earlier, by reason of acceleration or otherwise, and at
all times thereafter, of all of the Obligations. Without limiting the foregoing,
the Obligations guaranteed hereby include all fees, costs and expenses
(including attorneys’ fees and expenses) incurred by any Lender in attempting to
collect any amount due under this Guaranty or in prosecuting any action against
the Borrower, any Guarantor or any other guarantor of all or part of the
Obligations and all interest accruing and fees, costs and expenses owing to any
Lender after the commencement of bankruptcy proceedings with respect to
Borrower, any Guarantor or any other guarantor of all or part of the Obligations
(whether or not the same may be collected while such proceedings are pending).

Each Guarantor hereby agrees that this Guaranty is a present and continuing
guaranty of payment and not of collection and that its obligations hereunder
shall be unconditional, irrespective of (i) the validity or enforceability of
the Obligations or any part thereof, or of any of the Loan Documents, (ii) the
waiver or consent by any Lender with respect to any provision of any Loan
Document, or any amendment, modification or other change with respect to any
Loan Document (including without limitation any change in the manner, place,
time or terms of payment of any Obligation), (iii) any merger or consolidation,
of Borrower, any Guarantor or any other guarantor of all or part of the
Obligations into or with any Person or any change in the structure or

 

Melinta Guaranty

-2-



--------------------------------------------------------------------------------

ownership of the equity of Borrower, any Guarantor or any other guarantor of all
or part of the Obligations, (iv) any dissolution of Borrower, any Guarantor or
any other guarantor of all or part of the Obligations or any insolvency,
bankruptcy, liquidation, reorganization or similar proceedings with respect to
Borrower, any Guarantor or any other guarantor of all or part of the
Obligations, (v) any action or inaction on the part of any Lender, including
without limitation the absence of any attempt to collect the Obligations from
Borrower, any Guarantor or any other guarantor of all or part of the Obligations
or other action to enforce the same, (vi) any Lender’s election, in any
proceeding instituted under Chapter 11 of Title 11 of the United States Code
(11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code, (vii) any borrowing by
Borrower, any Guarantor or any other guarantor of all or part of the
Obligations, as debtor-in-possession, under Section 364 of the Bankruptcy Code,
(viii) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Lender’s claims for repayment of the Obligations, (ix) any
Lender’s inability to enforce the Obligations of Borrower as a result of the
automatic stay provisions under Section 362 of the Bankruptcy Code, (x) the
discharge or release by any Lender of any Guarantor’s or any other guarantor’s
obligations and/or liabilities under this Guaranty, (xi) any failure by the
Lenders to give notice of the existence, creation or incurrence by any Loan
Party other than such Guarantor of any new or additional indebtedness or
obligation under or with respect to the Obligations, (xii) any subordination by
any Lender of the payment of any Obligation to the payment of any other
liability (whether matured or unmatured) of any Loan Party other than such
Guarantor to its creditors, (xii) any act or failure to act by the Lenders under
this Guaranty or otherwise which may deprive any Guarantor of any right to
subrogation, contribution or reimbursement against any Loan Party other than
such Guarantor or any right to recover full indemnity for any payments made by
such Guarantor in respect of the Obligations, or (xiv) any other defense,
setoff, counterclaim or any other circumstance which might otherwise constitute
a legal or equitable discharge or defense of Borrower, any Guarantor or any
other guarantor of all or part of the Obligations.

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty not constitute a “Fraudulent Conveyance” (as defined below).
Consequently, each Guarantor agrees that if this Guaranty would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
shall be valid and enforceable only to the maximum extent that would not cause
this Guaranty to constitute a Fraudulent Conveyance, and this Guaranty shall
automatically be deemed to have been amended accordingly at all relevant times.
For purposes hereof, “Fraudulent Conveyance” means a fraudulent conveyance or
fraudulent transfer under Section 548 of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the provisions of any applicable
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

No payment made by or for the account or benefit of any Guarantor (including,
without limitation, (i) a payment made by Borrower in respect of the
Obligations, (ii) a payment made by any Person under any other guaranty of the
Obligations or (iii) a payment made by means of set-off or other application of
funds by any Lender) pursuant to this Guaranty shall entitle any Guarantor, by
subrogation or otherwise, to any payment by Borrower or from or out of any
property of Borrower, and no Guarantor shall exercise any right or remedy
against Borrower or any property of Borrower including, without limitation, any
right of contribution or reimbursement by reason of any performance by any
Guarantor under this Guaranty, until the Obligations have been Paid in Full and
the Loan Agreement has been terminated. “Paid in Full” or “Payment in Full” (or
words of similar context, whether lowercase or capitalized) means (a) all
Obligations (including any Interim Exit Fee, Final Exit Fee or Prepayment Fee)
have been repaid in full in cash or through the issuance of Conversion Shares
and have been fully performed, (b) all Obligations (other than contingent claims
for indemnification to the extent no claim giving rise thereto has been
asserted) under the Loan Agreement and the other Loan Documents have been
completely discharged, and (c) all commitments of Lenders (including Subsequent
Disbursement Commitments), if any, to extend credit under the Loan Documents
have been terminated or have expired.

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by any Lender, no Guarantor shall be
entitled to be subrogated to any of the rights of any

 

Melinta Guaranty

-3-



--------------------------------------------------------------------------------

Lender against Borrower or any Guarantor or any guaranty or right of offset held
by any Lender for the payment of the Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from Borrower or any
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Obligations are Paid in Full. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Obligations
shall not have been Paid in Full, such amount shall be held by such Guarantor in
trust for the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Lenders in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Lenders, if required by the Lenders), to be applied against the Obligations,
whether matured or unmatured, in a manner consistent with the provisions of the
Loan Agreement.

Each Guarantor hereby guaranties that payments hereunder will be paid to the
Lenders without set-off or counterclaim in Dollars in accordance with
Section 2.4 of the Loan Agreement.

Each Guarantor hereby waives, to the extent permitted by law, diligence,
presentment, demand of payment, filing of claims with a court in the event of
any bankruptcy proceeding (or other insolvency proceeding) of Borrower, protest
or notice with respect to the Obligations and all demands whatsoever, and
covenants that this Guaranty will not be discharged, except by the Payment in
Full of the obligations and liabilities contained herein. No notice to any
Guarantor or any other party shall be required for any Lender to make demand
hereunder. Such demand shall constitute a mature and liquidated claim against
any Guarantor. Upon the occurrence and during the continuance of any Event of
Default, any Lender may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations owed to such Lender, without first proceeding
against Borrower, any other guarantor or any other Person. The Lenders shall, in
accordance with the Loan Agreement, have the exclusive right to determine the
application of payments and credits, if any, from any Guarantor, Borrower, any
other Person, on account of the Obligations or of any other liability of any
Guarantor to the Lenders arising hereunder, all in accordance with the Loan
Agreement.

The Lenders are hereby authorized, without notice or demand to any Guarantor and
without affecting or impairing the liability of any Guarantor hereunder, to,
from time to time, (i) renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations or otherwise modify,
amend or change the terms of any Loan Document and (ii) accept partial payments
on the Obligations.

At any time after maturity of the Obligations, the Lenders may, in their sole
discretion, but in each case in accordance with the Loan Agreement, and without
notice to any Guarantor, appropriate and apply toward payment of the Obligations
any indebtedness due or to become due from any Lender to any Guarantor.

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of Borrower, and any and all endorsers and other guarantors
of all or any part of the Obligations and of all other circumstances bearing
upon the risk of nonpayment of the Obligations or any part thereof that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Lender shall have
any duty to advise any Guarantor of information known to such Lender regarding
such condition or any such circumstances. Each Guarantor hereby acknowledges
familiarity with Borrower’s financial condition and that it has not relied on
any statements by any Lender in obtaining such information. In the event any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, no Lender shall be under any
obligation (i) to undertake any investigation with respect thereto, (ii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such Lender wishes to maintain confidential or (iii) to make
any other or future disclosures of such information, or any other information,
to any Guarantor.

Each Guarantor consents and agrees that no Lender shall be under any obligation
to marshal any assets in favor of any Guarantor or against it or in payment of
any or all of the Obligations. Each Guarantor further agrees that, to the extent
that Borrower makes a payment or payments to any Lender, which payment or

 

Melinta Guaranty

-4-



--------------------------------------------------------------------------------

payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to Borrower, its
estate, trustee, receiver or any other party, including without limitation any
Guarantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such payment or repayment, the
Obligations or the part thereof which has been paid, reduced or satisfied by
such amount shall be reinstated and continued in full force and effect as of the
date such initial payment, reduction or satisfaction occurred, and this Guaranty
shall continue to be in existence and in full force and effect, irrespective of
whether any evidence of indebtedness has been surrendered or cancelled.

To the extent permitted by law, each Guarantor also waives all set-offs and
counterclaims and all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty. Each Guarantor further waives (i) all notices of
the existence, creation or incurring of new or additional indebtedness, arising
either from additional loans extended to Borrower or otherwise, (ii) all notices
that the principal amount, or any portion thereof, or any interest under or on
any Loan Document is due, and (iii) notices of any and all proceedings to
collect from the maker, any endorser or any other guarantor of all or any part
of the Obligations, or from anyone else. Each Guarantor further waives any
rights (including rights to notice) which such Guarantor might otherwise have as
a result of or in connection with any of the following:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Obligations or any instrument executed
in connection therewith, or any contract or understanding with any Loan Party
other than such Guarantor, any Lender, or any of them, or any other Person,
pertaining to the Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Lender to any Loan Party other than such Guarantor or any other
Person liable on the Obligations; or the failure of any Lender to assert any
claim or demand or to exercise any right or remedy against any Loan Party other
than such Guarantor under the provisions of any Loan Document or otherwise; or
any rescission, waiver, amendment or modification of, or any release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any Loan Party other than such Guarantor under this Guaranty;

(iii) the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of any Loan Party other
than such Guarantor or any other Person at any time liable for the payment of
all or part of the Obligations; or any dissolution of any Loan Party other than
such Guarantor, or any change, restructuring or termination of the corporate
structure or existence of any Loan Party other than such Guarantor, or any sale,
lease or transfer of any or all of the assets of any Loan Party other than such
Guarantor, or any change in the shareholders, partners, or members of any Loan
Party other than such Guarantor; or any default, failure or delay, willful or
otherwise, in the performance of the Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations, for any reason whatsoever, including the fact that the Obligations,
or any part thereof, exceed the amount permitted by law, the act of creating the
Obligations or any part thereof is ultra vires, the officers or representatives
executing the documents or otherwise creating the Obligations acted in excess of
their authority, the Obligations violate applicable usury laws, any Loan Party
other than such Guarantor has valid defenses, claims or offsets (whether at law,
in equity or by agreement) which render the Obligations wholly or partially
uncollectible from such other Loan Party, the creation, performance or repayment
of the Obligations (or the execution, delivery and performance of any document
or instrument representing part of the Obligations or executed in connection
with the Obligations or given to secure the repayment of the Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or the documents or
instruments pertaining to the Obligations have been forged or otherwise are
irregular or not genuine or authentic;

 

Melinta Guaranty

-5-



--------------------------------------------------------------------------------

(v) any full or partial release of the liability of any Loan Party other than
such Guarantor or of any other Person now or hereafter liable, whether directly
or indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Obligations in full without assistance or support of any
other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the
Obligations, or that the Secured Parties will look to any other party to perform
the Obligations;

(vi) the taking or accepting of any other security, collateral or guarantee, or
other assurance of payment, for all or any part of the Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any letter of credit or property, at any time existing in
connection with all or any part of the Obligations;

(viii) any payment by any Loan Party other than such Guarantor to the Lenders
being held to constitute a preference under Title 11 of the United States Code
or any similar Federal, foreign or state Law, or for any reason any Lender being
required to refund such payment or pay such amount to any Loan Party other than
such Guarantor or someone else;

(ix) any other action taken or omitted to be taken with respect to the
Obligations, whether or not such action or omission prejudices any Guarantor or
increases the likelihood that any Guarantor will be required to pay the
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that such Guarantor shall be obligated
to pay the Obligations when due, notwithstanding any occurrence, circumstance,
event, action or omission whatsoever, whether or not contemplated, and whether
or not otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Obligations in cash;

(x) the fact that all or any of the Obligations cease to exist by operation of
Law, including by way of a discharge, limitation or tolling thereof under
applicable insolvency, bankruptcy or debtor relief laws;

(xi) the existence of any claim, set-off or other right which any Guarantor may
have at any time against any Loan Party other than such Guarantor, the Lenders
or any other Person, whether in connection herewith or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim; or

(xii) any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of law or equity.

III. MISCELLANEOUS

Each Guarantor hereby represents and warrants to the Lenders that (i) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) its execution, delivery and performance
of this Guaranty and the other Loan Documents to which it is a party are within
its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation, any of its Organizational Documents or any agreement,
judgment, injunction, order, decree or other instrument binding upon it and
(iii) this Guaranty, and each other Loan Document to which it is a party,
constitutes a valid and binding agreement or instrument of each Guarantor,
enforceable against it in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles. In addition to and without

 

Melinta Guaranty

-6-



--------------------------------------------------------------------------------

limitation of the foregoing, each Guarantor hereby confirms that it has reviewed
the representations and warranties contained in Article 3 of the Loan Agreement
and agrees that such representations and warranties shall be deemed to have been
made by itself herein and shall be fully incorporated in this Guaranty by
reference thereto (provided, that each Guarantor shall only be deemed to have
made such representations and warranties with respect to itself and its
Subsidiaries).

No delay on the part of any Lender in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by any Lender of
any right or remedy shall preclude any further exercise thereof; nor shall any
modification or waiver of any of the provisions of this Guaranty be binding upon
the Lenders, except as expressly set forth in a writing duly signed and
delivered on the behalf of the Lenders by an authorized officer or agent of the
Lenders. Any Lender’s failure at any time or times hereafter to require strict
performance by any Guarantor of any of the provisions, warranties, terms and
conditions contained in this Guaranty shall not waive, affect or diminish any
right of the Lenders at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of any Lender, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing signed by an officer or
agent of the Lenders, and directed to the Guarantor or Guarantors specifying
such waiver. No failure or delay by any Lender in exercising any right, power or
privilege under this Guaranty shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

This Guaranty shall be binding upon each Guarantor and its respective successors
and assigns and shall inure to the benefit of the Lenders and their respective
successors and permitted assigns, except that no Guarantor may assign its
obligations hereunder without the written consent of all Lenders. This Guaranty
may only be amended or otherwise modified by a writing duly signed and delivered
by all Lenders and each Guarantor. All notices, approvals, requests, demands and
other communications hereunder shall be given in accordance with the notice
provision of the Loan Agreement.

All questions concerning the construction, validity, enforcement and
interpretation of this Guaranty and, unless otherwise expressly stated therein,
the other Loan Documents shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such State. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Guaranty and, unless otherwise expressly stated therein,
the other Loan Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Commercial Division, New York State Supreme Court and the
federal courts, in each case, sitting in the City of New York, borough of
Manhattan (and, in each case, the applicable state and federal appeals courts
sitting in the City of New York or, if not available or applicable, the State of
New York), for the adjudication of any dispute hereunder or under the other Loan
Documents or in connection herewith or with the other Loan Documents or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding; provided that nothing in this Guaranty or in any other Loan Document
shall limit the right of any Lender to commence any suit, action or proceeding
in federal, state or other court of any other jurisdiction to the extent such
Lender determines that such suit, action or proceeding is necessary or
appropriate to exercise its rights or remedies under this Guaranty or any of the
other Loan Documents. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Guaranty and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in

 

Melinta Guaranty

-7-



--------------------------------------------------------------------------------

any way any right to serve process in any other manner permitted by law. THE
PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS GUARANTY, THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT, REPRESENTATIVE OR OTHER PERSON
AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

This Guaranty may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. The delivery of an executed counterpart of a
signature page to this Guaranty by telecopier or any other electronic means,
including email attachment, shall be effective as delivery of a manually
executed counterpart of this Guaranty.

In addition to and without limitation of any of the foregoing, this Guaranty
shall be deemed to be a Loan Document and shall otherwise be subject to all of
general terms and conditions contained in Article 6 of the Loan Agreement,
mutatis mutandi.

[signature pages follow]

 

Melinta Guaranty

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor on
the date first written above.

 

GUARANTORS:

MELINTA SUBSIDIARY CORP.,

a Delaware corporation

By:  

   

Name:

 

Title:

 

CEMPRA PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

   

Name:

 

Title:

 

CEM-102 PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

   

Name:

 

Title:

 

REMPEX PHARMACEUTICALS, INC.,

a Delaware corporation

By:  

   

Name:

 

Title:

 

TARGANTA THERAPEUTICS CORPORATION,

a Delaware corporation

By:  

   

Name:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

LENDERS: VATERA HEALTHCARE PARTNERS LLC

By:  

   

Name:

 

Title:

  VATERA INVESTMENT PARTNERS LLC

By:  

   

Name:

 

Title:

 

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF AMENDMENT TO CERTIFICATE OF

INCORPORATION

CERTIFICATE OF AMENDMENT

TO THE

CERTIFICATE OF INCORPORATION

OF

MELINTA THERAPEUTICS, INC.

 

 

Pursuant to Section 242 of the General

Corporation Law of the State of Delaware

 

 

Melinta Therapeutics, Inc., a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify as follows:

FIRST: The first paragraph of Article IV of the Corporation’s Certificate of
Incorporation, as amended to date, is hereby amended to read in its entirety as
set forth below:

“That, at 5:00 p.m., Eastern time, on the date of filing of this Certificate of
Amendment of the Certificate of Incorporation with the Secretary of State of the
State of Delaware (the “Effective Time”), each [●] (the “Conversion Number”)
shares of the Corporation’s common stock, par value $0.001 (the “Common Stock”)
(including treasury shares) issued and outstanding as of the Effective Time
shall be reclassified and combined into one validly issued, fully paid and
non-assessable share of Common Stock, automatically and without any action by
the holder thereof (the “Reverse Stock Split”). The par value of the Common
Stock following the Reverse Stock Split shall remain at $0.001 per share. No
fractional shares of Common Stock shall be issued as a result of the Reverse
Stock Split. In lieu of any fractional shares to which a stockholder would
otherwise be entitled (after taking into account all fractional shares of Common
Stock otherwise issuable to such holder), the Corporation shall, with no further
action required on the part of the holder, pay cash in an amount equal to such
fractional shares of Common Stock multiplied by the average last reported sales
price of the Common Stock at 4:00 p.m., Eastern time, end of regular trading
hours on the Nasdaq Global Market during the ten consecutive trading days ending
on the last trading day prior to the effective date of the Reverse Stock Split.”

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed in its corporate name this [●] day of [●], 2019.

 

MELINTA THERAPEUTICS, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF AMENDMENT TO CERTIFICATE OF

INCORPORATION

CERTIFICATE OF AMENDMENT

TO THE

CERTIFICATE OF INCORPORATION

OF

MELINTA THERAPEUTICS, INC.

 

 

Pursuant to Section 242 of the General

Corporation Law of the State of Delaware

 

 

Melinta Therapeutics, Inc., a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify as follows:

FIRST: The third paragraph of Article IV of the Corporation’s Certificate of
Incorporation, as amended to date, is hereby amended to read in its entirety as
set forth below:

“The total number of shares that the Corporation will have authority to issue is
[●] ([●]), consisting of (i) [●] ([●]) shares of common stock, $0.001 par value
per share, and (ii) five million (5,000,000) shares of preferred stock, $0.001
par value per share.”

SECOND: The foregoing amendment was duly adopted in accordance with Section 242
of the General Corporation Law of the State of Delaware.

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed in its corporate name this [●] day of [●], 2019.

 

MELINTA THERAPEUTICS, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit G

FORM OF CERTIFICATE OF DESIGNATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

MELINTA THERAPEUTICS, INC.

Melinta Therapeutics, Inc. (the “Company”), a corporation organized and existing
under the General Corporation Law of the State of Delaware (the “DGCL”), hereby
certifies, pursuant to Section 151 of the DGCL, that the following resolutions
were duly adopted by its Board of Directors (the “Board”) on [●], 2019 (the
“Effective Date”):

WHEREAS, the Company’s Certificate of Incorporation, as amended, including any
amendment or supplement thereto (including any Certificate of Amendment or
Certificate of Designations) (the “Certificate of Incorporation”), authorizes
[●] ([●]) shares of preferred stock, par value $0.001 per share (the “Preferred
Stock”), issuable from time to time in one or more series; and

WHEREAS, the Certificate of Incorporation authorizes the Board to establish from
time to time the number of shares to be included in each series of Preferred
Stock, and to fix the designation, powers, preferences and rights of the shares
of each such series and qualifications, limitations or restrictions thereof.

NOW, THEREFORE, BE IT RESOLVED, that a series of Preferred Stock with the
powers, designations, preferences, rights, qualifications, limitations and
restrictions as provided herein is hereby authorized and established as follows:

Section 1. Number; Designation; Rank.

(a) This series of convertible Preferred Stock is designated as the “Series A
Convertible Preferred Stock” (the “Series A Convertible Preferred Stock”). The
number of shares constituting the Series A Convertible Preferred Stock is [●]
shares, par value $0.001 per share. The Series A Convertible Preferred Stock
shall only be issued upon conversion of Loans pursuant to the Loan Agreement.

(b) The Series A Convertible Preferred Stock ranks, with respect to rights upon
liquidation, dissolution or winding up of the Company senior in preference and
priority to the Common Stock (as defined in Section 10 hereof) of the Company,
and each other class or series of capital stock of the Company the terms of
which do not expressly provide that it ranks senior in preference or priority to
(the “Senior Securities”), or on parity with (the “Parity Securities”), the
Series A Convertible Preferred Stock with respect to rights upon liquidation,
dissolution or winding up of the Company (collectively with the Common Stock,
the “Junior Securities”).

Section 2. Dividends.

(a) Each holder of issued and outstanding Series A Convertible Preferred Stock
will be entitled to receive, when, as and if declared by the Board, out of funds
of the Company legally available therefor, for each share of Series A
Convertible Preferred Stock, dividends of the same type as any dividends,
whether cash or other property, paid on all of the outstanding shares of the
Common Stock, as a class, equal to the amount of such dividends as would be paid
on the number of shares of Common Stock into which such share of Series A
Convertible Preferred Stock could be converted on the date of payment of such
dividends on the Common Stock (without giving effect to the 4.985% Cap, to the
extent otherwise applicable), assuming such shares of Common Stock were
outstanding on the applicable record date for such dividend or other
distribution (the “Participating

 

1



--------------------------------------------------------------------------------

Dividends”), and any such Participating Dividends shall be payable to the Person
in whose name the Series A Convertible Preferred Stock is registered at the
close of business on the applicable record date; provided, however,
“Participating Dividends” shall not include dividends paid on Common Stock in
the form of additional shares of Common Stock.

(b) Participating Dividends are payable at the same time as and when dividends
on the Common Stock are paid to the holders of Common Stock.

(c) Prior to declaring any dividend on the shares of Series A Convertible
Preferred Stock, the Company shall take all actions necessary or advisable under
the DGCL to permit the payment of Participating Dividends to the holders of
Series A Convertible Preferred Stock. Holders of Series A Convertible Preferred
Stock are not entitled to any dividend, whether payable in cash, in kind or
other property, in excess of the Participating Dividends provided for in this
Section 2.

Section 3. Liquidation Preference.

(a) Upon any liquidation, dissolution or winding up, or any other distribution
of the assets, of the Company (whether voluntary or involuntary), each holder of
Series A Convertible Preferred Stock shall be entitled to be paid, before any
distribution or payment is made upon any Junior Securities but after payment is
made on any Senior Securities, an amount equal to the greater of (i) the
aggregate Liquidation Preference (as defined in Section 10 hereof) of all shares
of Series A Convertible Preferred Stock held by such holder and (ii) such amount
as would have been payable in respect of all shares of Series A Convertible
Preferred Stock held by such holder had all such shares of Series A Convertible
Preferred Stock been converted into Common Stock pursuant to Section 5
immediately prior to (and on the date fixed for) the liquidation, dissolution or
winding up of the Company (without giving effect to the 4.985% Cap, to the
extent otherwise applicable), and the holders of Series A Convertible Preferred
Stock shall not be entitled to any further payment in respect thereof or have
any claim or right to any assets of the Company. If upon any such liquidation,
dissolution or winding up of the Company the Company’s assets to be distributed
among the holders of the Series A Convertible Preferred Stock and any Parity
Securities are insufficient to permit payment to such holders of the Series A
Convertible Preferred Stock of the aggregate amount which they are entitled to
be paid under this Section 3 and such holders of Parity Securities of the
aggregate amount which they are entitled to be paid in accordance with the terms
of such Parity Securities, then the entire assets available to be distributed to
the Company’s stockholders shall be distributed pro rata among the holders of
the Series A Convertible Preferred Stock (based on the respective Liquidation
Preferences thereof) and any Parity Securities in accordance with the full
respective preferential payments that would be payable on such shares of Series
A Convertible Preferred Stock and such shares of Parity Securities if all
amounts payable thereon were payable in full.

(b) The value of any property not consisting of cash that is distributed by the
Company to the holders of the Series A Convertible Preferred Stock will equal
the fair market value as determined by the Board of Directors of the Company in
good faith. For the avoidance of doubt, the amount deemed distributed to the
holders of Series A Preferred Stock upon any liquidation, dissolution or winding
up, or any other distribution of the assets, of the Company in consideration for
the shares of Series A Preferred Stock held by such holders shall be the cash or
fair market value of the securities or other property as determined by the Board
in good faith distributed to such holders in such liquidation, dissolution or
winding up, or other distribution of the assets, of the Company.

(c) For purposes of this Section 3, the merger or consolidation of the Company
with any other corporation or other entity or the sale or exchange (for cash,
securities or other property) of all or substantially all of the assets of the
Company shall be deemed to constitute a liquidation of the Company and the
proceeds thereof shall be distributed in accordance with this Section 3.

(d) In the event of a liquidation, dissolution or winding up in accordance with
Section 3(a) (subject to Section 3(c)) if any portion of the consideration
payable to the stockholders of the Company is payable only upon satisfaction of
contingencies (the “Additional Consideration”), (i) the portion of such
consideration that is not Additional Consideration (such portion, the “Initial
Consideration”) shall be allocated

 

2



--------------------------------------------------------------------------------

among the holders of capital stock of the Company in accordance with this
Section 3 as if the Initial Consideration were the only consideration payable in
connection with such liquidation, dissolution or winding up; and (ii) any
Additional Consideration which becomes payable to the stockholders of the
Company upon satisfaction of such contingencies shall be allocated among the
holders of capital stock of the Company in accordance with this Section 3 after
taking into account the previous payment of the Initial Consideration as part of
the same transaction. For the purposes of this Section 3(d), consideration
placed into escrow or retained as a holdback to be available for satisfaction of
indemnification or similar obligations in connection with such liquidation,
dissolution or winding up shall be deemed to be Additional Consideration.

(e) The Company shall not effectuate any exclusive issuance to all or
substantially all holders of the Common Stock shares of Common Stock as a
dividend or distribution on shares of the outstanding Common Stock or any share
split of the Common Stock (including, if applicable, the Reverse Stock Split (as
defined in the Loan Agreement)) or a share combination of Common Stock (each, a
“Common Stock Change”) unless, simultaneously in connection therewith, the
Company effectuates the same dividend, distribution, split or combination, as
applicable, to the Series A Convertible Preferred Stock, mutatis mutandis. The
Company shall not effectuate any exclusive issuance to all or substantially all
holders of the Series A Convertible Preferred Stock shares of Series A
Convertible Preferred Stock as a dividend or distribution on shares of the
outstanding Series A Convertible Preferred Stock or any share split of the
Series A Convertible Preferred Stock (including, if applicable, the Reverse
Stock Split) or a share combination of Series A Convertible Preferred Stock
(each, a “Preferred Stock Change”) unless, simultaneously in connection
therewith, the Company effectuates the same dividend, distribution, split or
combination, as applicable, to the Common Stock, mutatis mutandis.

Section 4. Voting Rights.

(a) The holders of Series A Convertible Preferred Stock shall have no right to
vote on any matters to be voted on by the stockholders of the Company except as
required by the DGCL.

(b) No amendment, modification, alteration, repeal or waiver of any provision of
Sections 1 to 10 hereof shall be binding or effective without the prior written
consent of the holders of a majority of the Liquidation Preference (as defined
in Section 10 hereof) of the shares of Series A Convertible Preferred Stock
outstanding at the time such action is taken.

Section 5. Conversion. Each share of Series A Convertible Preferred Stock is
convertible into shares of Common Stock as provided in this Section 5.

(a) Optional Conversion. Each holder of Series A Convertible Preferred Stock
shall be entitled in its sole discretion to convert at any time all or any part
of its Series A Convertible Preferred Stock into Common Stock, in accordance
with this Section 5, at the Conversion Rate. The Company shall not issue any
fractional shares of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, then the
Company shall round such fraction of a share of Common Stock up or down to the
nearest whole share (with 0.5 rounded up).

(b) Conversion Rate. The number of shares of Common Stock issuable upon a
conversion of all or any portion of the Series A Convertible Preferred Stock
pursuant to this Section 5 shall be determined according to the following
formula:

Number of shares of Common Stock = Conversion Rate * Number of shares of Series
A Convertible Preferred Stock

(c) Mechanics of Conversion. The conversion of any shares of Series A
Convertible Preferred Stock shall be conducted in the following manner:

(i) Holder Delivery Requirements. To convert Series A Convertible Preferred
Stock into Common Stock on any date (the “Conversion Date”), the applicable
holder of such Series A Convertible Preferred Stock shall (x) provide written
notice (any such notice, a “Conversion Notice”), to the Company setting forth
the number of shares of Series A Convertible Preferred Stock, and to the extent
that any shares of Common Stock are to be issued in a name other than the
holder’s name, the names and addresses of such Person and the number of shares
issuable in the name of such Person and (y) surrender to the Company for

 

3



--------------------------------------------------------------------------------

cancellation any Series A Convertible Preferred Stock certificate representing
the converted shares of the Series A Convertible Preferred Stock. For purposes
of this Section 5(c), subject to any stockholder approval pursuant to
Section 5(k), conversion shall occur immediately prior to the close of business
on the date (the “Conversion Effective Date”) that the Company receives both
(A) the Conversion Notice and (B) the certificate (if any) representing the
converted shares of Series A Convertible Preferred Stock.

(ii) Company’s Response. Following receipt by the Company of the Conversion
Notice and, if applicable, the certificate(s) representing the converted Series
A Convertible Preferred Stock, the Company (x) shall promptly send a
confirmation of receipt of such Conversion Notice to the applicable holder and
the Company’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein, and (y) shall use
commercially reasonable efforts to, on or before the second (2nd) Business Day
(and in any event on or before the fifth (5th) Business Day (such fifth (5th)
Business Day, the “Conversion Delivery Deadline”) following the Conversion
Effective Date with respect to which such notice was delivered, as applicable,
(A) provided that the Transfer Agent is participating in DTC’s Fast Automated
Securities Transfer Program and provided that such holder is eligible to receive
the Common Stock through DTC, credit such aggregate number of shares of Common
Stock to which such holder shall be entitled to such holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (B) if the foregoing clause (A) shall not apply, issue and deliver to the
address specified in the Conversion Notice, a share or stock certificate (as the
case may be), registered in the name of such holder or its designee, for the
number of shares of Common Stock to which such holder shall be entitled.

(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of any Series A Convertible Preferred
Stock shall be treated for all purposes as the legal and record holder or
holders of such Common Stock upon delivery of the Conversion Notice in
accordance with the terms hereof.

(iv) Taxes. The Company shall pay any and all Other Taxes that may be payable
with respect to the issuance and delivery of Common Stock upon the conversion of
any Series A Convertible Preferred Stock, except to the extent the Other Tax is
due because the holder requests any such shares to be issued in a name other
than the holder’s name, in which case the holder will pay such Other Tax (and
the Company shall not be required to issue or deliver any such shares of Common
Stock unless and until the holder shall have paid to the Company such Other
Tax). For greater certainty, the provisions of Section 5(c)(iv) shall apply with
respect to any and all taxes with respect to payments by the Company (or any
other applicable credit party) hereunder, including with respect to the delivery
of Common Stock upon the conversion of any Series A Convertible Preferred Stock.

(d) While any shares of Series A Convertible Preferred Stock are outstanding the
Company shall have reserved out of its authorized but unissued shares of Common
Stock, for delivery upon conversion of the Series A Convertible Preferred Stock,
a number of shares of Common Stock equal to the amount of Common Stock that
would be issuable if the then outstanding shares of Series A Convertible
Preferred Stock were converted in full.

(e) Any shares of Common Stock delivered upon the conversion of the Series A
Convertible Preferred Stock will be newly issued shares or treasury shares, duly
and validly issued, fully paid, nonassessable, free from preemptive rights and
free of any lien, encumbrance or adverse claim (except to the extent of any
lien, encumbrance or adverse claim created by the action or inaction of any
holder, or otherwise created by the holder holding the applicable Series A
Convertible Preferred Stock).

(f) Prior to consummating the applicable action, the Company shall promptly
notify each holder of Series A Convertible Preferred Stock (and in no event less
than five (5) Business Days prior to the occurrence of the applicable action) in
the event the Company undergoes any action that would require an adjustment to
the Loan Conversion Rate pursuant to Section 2.9 of the Loan Agreement, whether
or not any Loan is still outstanding.

 

4



--------------------------------------------------------------------------------

Section 6. Transfer Restrictions; Share Register.

(a) None of the shares of Series A Convertible Preferred Stock may be offered,
sold or otherwise transferred except to “qualified institutional buyers” (as
defined in Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”)) or to “accredited investors” (as defined in Rule 501(a)(1),
(2), (3), (7) or (8) under the Securities Act (provided that in the case of
clause (8) all of the equity owners of such entity are accredited investors as
defined in Rule 501(a)(1), (2), (3), (7) or (8) as modified by this
parenthetical)), in each case, in compliance with the registration requirements
of the Securities Act and any other applicable securities laws, or pursuant to
an exemption therefrom, and the terms of this Certificate of Designations and
the restrictions set forth in the text of the restrictive legend required to be
set forth on the shares pursuant to Section 6(b). Any attempt to Transfer the
Series A Convertible Preferred Stock or any rights hereunder in violation of the
preceding sentence shall be null and void, and the Company shall not register
any such Transfer. The Company shall be entitled to give stop transfer orders to
its transfer agent with respect to the shares of Series A Convertible Preferred
Stock in order to enforce the foregoing restrictions. Upon the Transfer of the
Series A Convertible Preferred Stock, in whole or in part, through the use of an
assignment form in a form (including having the name and address and e-mail
address and contact of the Persons in whose name the shares of Series A
Convertible Preferred Stock have been issued, as well as the name and address
and e-mail address and contact of the transferee) reasonably satisfactory to the
Company, and in accordance with applicable law or regulation, and the payment by
the holder of funds sufficient to pay any transfer tax, the Company shall issue
and register in the Share Registry the Series A Convertible Preferred Stock in
the name of the new holder or, in the event the Series A Convertible Preferred
Stock is transferred in part, the Company shall deliver new certificates of like
tenor registered in the names of each of the current holder and the transferee
in amounts that give effect to such partial Transfer. If requested by the
Company in its reasonable judgment, the holder shall supply to the Company a
written statement, in such form as the Company may reasonably request,
certifying that the Transfer complies with the foregoing requirements.

(b) Each certificate representing shares of Series A Convertible Preferred Stock
shall contain a legend substantially to the following effect (in addition to any
legends required under applicable securities laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE DIRECTLY OR INDIRECTLY OFFERED, SOLD, TRANSFERRED, ENCUMBERED, ASSIGNED
OR OTHERWISE DISPOSED OF EXCEPT (A) TO “QUALIFIED INSTITUTIONAL BUYERS” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR TO “ACCREDITED INVESTORS” (AS
DEFINED IN RULE 501(A)(1), (2), (3), (7) OR (8) UNDER THE SECURITIES ACT
(PROVIDED THAT IN THE CASE OF CLAUSE (8) ALL OF THE EQUITY OWNERS OF SUCH ENTITY
ARE ACCREDITED INVESTORS AS DEFINED IN RULE 501(A)(1), (2), (3), (7) OR (8) AS
MODIFIED BY THIS PARENTHETICAL)), IN EACH CASE, (B) PURSUANT TO (I) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (II) AN APPLICABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
INCLUDING RULE 144, SUBJECT TO THE COMPANY’S AND THE TRANSFER AGENT’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE, TRANSFER, ENCUMBRANCE, ASSIGNMENT OR OTHER
DISPOSITION TO REQUIRE THE DELIVERY OF REASONABLE AND CUSTOMARY CERTIFICATIONS
AND/OR OTHER INFORMATION REASONABLY SATISFACTORY TO EACH OF THEM.

(c) The Company will maintain a register for the shares of Series A Convertible
Preferred Stock (the “Share Registry”), in which the Company will record the
share certificate numbers and the name and address and e-mail address and
contact of the Persons in whose name the shares of Series A Convertible
Preferred Stock have been issued and the Liquidation Preference of such shares,
as well as the name and address and e-mail address and contact of any
transferee. The Company may treat the Person in whose name any Series A
Convertible Preferred Stock is registered on the register as the owner and
holder thereof for all purposes, notwithstanding any notice to the contrary, but
in all events recognizing any properly made Transfers.

 

5



--------------------------------------------------------------------------------

(d) Ownership Limitation.

(i) No holder (other than VHP, VIP and their respective Affiliates from time to
time) will be entitled to receive shares of Common Stock upon conversion of
Series A Convertible Preferred Stock and no conversion of Series A Convertible
Preferred Stock shall take place to the extent (but only to the extent) that
such receipt (or conversion) would cause such holder to exceed the Ownership
Limitation or cause a Major Transaction. Any purported delivery of shares of
Common Stock upon conversion of Series A Convertible Preferred Stock shall be
void and have no effect to the extent (but only to the extent) that such
delivery would result in the converting holder violating the Ownership
Limitation or causing a Major Transaction.

(ii) Notwithstanding the foregoing, the limitations set forth in Section 6(d)(i)
shall not apply to any conversion made in connection with a Fundamental Change
(as defined in the Loan Agreement) or similar event that would result in the
occurrence of the Facility Termination Date (as defined in the Loan Agreement).

(iii) Notwithstanding anything herein to the contrary, the Company shall not
issue to any Specified Holder, and no Specified Holder may acquire, a number of
shares of Common Stock upon any conversion of the Series A Convertible Preferred
Stock to the extent that, upon such conversion, the number of shares of Common
Stock then “beneficially owned” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act (as defined in the Loan Agreement)) by such Specified Holder
and its Affiliates and any other persons or entities whose beneficial ownership
of Common Stock would be aggregated with such Specified Holder’s for purposes of
Section 13(d) of the Exchange Act (including shares held by any “group” of which
such Specified Holder is a member, but excluding shares beneficially owned by
virtue of the ownership of warrants and other securities or rights to acquire
securities, in each case, that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
4.985% of the total number of shares of Common Stock then issued and outstanding
(the “4.985% Cap”); provided, however, that the 4.985% Cap shall only apply to
the extent that the Common Stock is deemed to constitute an “equity security”
pursuant to Rule 13d-1(i) promulgated under the Exchange Act; provided, further
that, other than in connection with a Successor Major Transaction (as defined in
the Loan Agreement), any Specified Holder shall be permitted to include in its
Conversion Notices that it is electing to make successive conversions, which
conversions shall occur (in each case by written notice from such Specified
Holder to the Borrower) from time to time as determined by such Specified Holder
at any time prior to the end of the Successive Conversion Period (as defined in
the Loan Agreement) (each such conversion being subject to the 4.985% Cap). For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC (as defined in the Loan
Agreement), and the percentage held by any Specified Holder shall be determined
in a manner consistent with the provisions of Section 13(d) of the Exchange Act.
For purposes hereof, in determining the number of outstanding shares of Common
Stock, the Specified Holders may rely on the number of outstanding shares of
Common Stock as stated in the Company’s most recent quarterly or annual report
filed with the SEC, or any current report filed by the Company with the SEC
subsequent thereto. Upon the written request of any Specified Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to
such Specified Holder the number of shares of Common Stock then outstanding, and
such Specified Holder shall be entitled to rely upon such confirmation for
purposes hereof.

Section 7. Headings and Subdivisions. The headings of various subdivisions
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.

Section 8. Severability. If any right, preference or limitations of the Series A
Convertible Preferred Stock set forth in this Certificate of Designations (as
this Certificate of Designations may be amended from time to time) is invalid,
unlawful or incapable of being enforced by reason of any rule or law or public
policy, all other rights, preferences and limitations set forth in this
Certificate of Designations, as amended, which can be given effect without the
invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.

 

6



--------------------------------------------------------------------------------

Section 9. Mutilated or Missing Series A Convertible Preferred Stock
Certificates. If any of the Series A Convertible Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and substitution for and upon cancellation of the mutilated Series A
Convertible Preferred Stock certificate, or in lieu of and in substitution for
the Series A Convertible Preferred Stock certificate lost, stolen or destroyed,
a new Series A Convertible Preferred Stock certificate of like tenor and
representing an equivalent amount of shares of Series A Convertible Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Series A Convertible Preferred Stock certificate and indemnity reasonably
satisfactory to the Company in amount and form, if requested by the Company.

Section 10. Additional Definitions. For purposes of these resolutions, the
following terms shall have the following meanings:

(a) “4.985% Cap” shall have the meaning set forth in Section 6(d)(iii).

(b) “accredited investor” shall have the meaning set forth in Section 6(a)
hereof.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly:

(i) controls, or is controlled by, or is under common control with, such Person;
or

(ii) is a general partner, manager or managing member of such Person.

Without limiting the foregoing, a Person shall be deemed to be “controlled by”
any other Person if such Person possesses, directly or indirectly, power to vote
ten percent (10%) or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managers or power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Unless expressly stated otherwise herein, no
holder shall be deemed an Affiliate of the Company or any of its Subsidiaries.
With respect to any Specified Holder, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Specified Holder will be deemed to be an Affiliate of such Specified Holder.

(d) “Board” means, unless otherwise specified hereunder, the Board of Directors
of the Company.

(e) “Business Day” means a day other than Saturday or Sunday on which banks are
open for business in New York, New York.

(f) “capital stock” means any and all shares, interests, participations or other
equivalents (however designated, whether voting or non-voting) of capital stock,
partnership interests (whether general or limited) or equivalent ownership
interests in or issued by such Person, and with respect to the Company includes,
without limitation, any and all shares of Common Stock and Preferred Stock.

(g) “Certificate of Incorporation” shall have the meaning set forth in the
Preamble.

(h) “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

(i) “Company” shall have the meaning set forth in the Preamble.

(j) “Conversion Amount” shall have the meaning set forth in the Loan Agreement.

(k) “Conversion Date” shall have the meaning assigned to such term in
Section 5(c)(i).

(l) “Conversion Delivery Deadline” shall have the meaning assigned to such term
in Section 5(c)(ii).

(m) “Conversion Effective Date” shall have the meaning assigned to such term in
Section 5(c)(i).

(n) “Conversion Notice” shall have the meaning assigned to such term in
Section 5(c)(i).

(o) “Conversion Rate” means, initially, 100 shares of Common Stock per one share
of Series A Convertible Preferred Stock.

(p) “DGCL” means the General Corporation Law of the State of Delaware.

 

7



--------------------------------------------------------------------------------

(q) “DTC” means The Depository Trust Company.

(r) “Facility Termination Date” shall have the meaning set forth in the Loan
Agreement.

(s) “Fundamental Change” shall have the meaning set forth in the Loan Agreement.

(t) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

(u) “hereof”, “herein” and “hereunder” and words of similar import refer to
these resolutions as a whole and not merely to any particular clause, provision,
section or subsection.

(v) “Junior Securities” shall have the meaning assigned to such term in
Section 1(b) hereof.

(w) “Liquidation Preference” means, with respect to a share of Series A
Convertible Preferred Stock issued upon conversion of Loans, the Conversion
Amount for such converted Loans divided by the number of shares of Series A
Convertible Preferred Stock issued upon conversion of such Loans pursuant to the
Loan Agreement, as thereafter adjusted pursuant to Section 3(e) (plus, if
applicable, the amount of any declared but unpaid dividends on such share of
Series A Convertible Preferred Stock). Such “Liquidation Preference” shall be
recorded in the Share Registry pursuant to Section 6(c) and placed on each
certificate representing shares of Series A Convertible Preferred Stock.

(x) “Loan” shall have the meaning assigned to such term in the Loan Agreement.

(y) “Loan Agreement” means that certain Senior Subordinated Convertible Loan
Agreement, dated as of December 31, 2018, by and among Melinta Therapeutics,
Inc., as the Borrower, the other Loan Parties thereto from time to time and the
Lenders party thereto, as amended and restated as of January __, 2019, and as
may be further amended, restated, supplemented or otherwise modified from time
to time.

(z) “Loan Conversion Rate” shall mean the Conversion Rate (as defined in the
Loan Agreement).

(aa) “Loan Documents” means the Loan Agreement, the Notes, the Guaranty, each
Compliance Certificate, the Senior Facility Subordination Agreement, any
solvency certificate and other documents, agreements and instruments delivered
in connection with any of the foregoing and dated the Loan Agreement Date or
subsequent thereto, whether or not specifically mentioned herein or therein, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

(bb) “Loan” means any loan made available from time to time by the Lenders to
the Borrower pursuant to the Loan Agreement.

(cc) “Other Taxes” means any and all present or future stamp, court or
documentary, intangible, recording, filing or similar taxes arising from any
payment made hereunder or from the execution, delivery, registration, Transfer
or enforcement of, or otherwise with respect to, any Loan Document.

(dd) “Ownership Limitation” means, other than with respect to VHP, VIP and their
respective Affiliates from time to time (who shall not be subject to the
Ownership Limitation), the “beneficial ownership” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act except that a person or group shall be deemed
to have “beneficial ownership” of all stock that such person or group has the
right to acquire pursuant to an option right), directly or indirectly, by a
holder and its Affiliates and any other Persons whose beneficial ownership of
Common Stock would be aggregated with such holder’s or any such Affiliate’s for
purposes of Section 13(d) of the Exchange Act (including shares held by any
“group” of which such holder is a member, but excluding shares beneficially
owned by virtue of the ownership of securities or rights to acquire securities
that have limitations on the right to convert, exercise or purchase similar to
the limitation set forth herein) of 29.9% on an issued and outstanding basis of
the voting interests in the Company’s stock.

(ee) “Parity Securities” shall have the meaning set forth in Section 1(b)
hereof.

(ff) “Participating Dividends” shall have the meaning set forth in Section 2(a)
hereof.

 

8



--------------------------------------------------------------------------------

(gg) “Person” means any individual, corporation, limited liability company,
partnership, trust, association, trust or business trust, unincorporated
organization or joint venture, Governmental Authority or other entity of any
nature whatsoever.

(hh) “Preferred Stock” shall have the meaning set forth in the Preamble.

(ii) “Reverse Stock Split” shall have the meaning set forth in the Loan
Agreement.

(jj) “Securities Act” shall have the meaning set forth in Section 6(a) hereof.

(kk) “Senior Securities” shall have the meaning set forth in Section 1(b)
hereof.

(ll) “Series A Convertible Preferred Stock” shall have the meaning set forth in
Section 1(a) hereof.

(mm) “Subsidiary” or “Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

(nn) “Share Registry” shall have the meaning assigned to such term in
Section 6(c).

(oo) “Specified Holder” means any holder of the Series B Convertible Preferred
Stock that is managed on a discretionary basis by, or is otherwise an Affiliate
of, Deerfield Management Company, L.P. (including, without limitation, Deerfield
Private Design Fund IV, L.P., Deerfield Private Design Fund III, L.P. or
Deerfield Special Situations Fund, L.P.) or any successor, assign or transferee
of any such holder.

(pp) “Transfer” means directly or indirectly, sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in or otherwise dispose of (whether
by operation of law or otherwise).

(qq) “Transfer Agent” shall have the meaning assigned to such term in
Section 5(c)(ii).

(rr) “VHP” means Vatera Healthcare Partners LLC.

(ss) “VIP” means Vatera Investment Partners LLC (to be re-named Oikos Investment
Partners LLC after the date hereof).

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed by a duly authorized officer of the Company as of [●], 2019.

 

MELINTA THERAPEUTICS, INC. By:  

 

  Name:   Title: